Exhibit 10.4(3)

 

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

HOTEL & CASINO GROUND LEASE

between

NATIONAL HARBOR BELTWAY L.C.

as landlord

and

MGM NATIONAL HARBOR, LLC

as tenant

Dated as of April 26, 2013

 

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

TABLE OF CONTENTS

ARTICLE I. PREMISES

1

 

Section 1.01 Lease of Premises

1

 

Section 1.02 Appurtenant Rights and Reserved Rights

2

 

Section 1.03 Condition of the Premises

2

 

Section 1.04 Declaration of Covenants, Conditions and Restrictions

2

ARTICLE II. TERM

2

 

Section 2.01 Term

2

 

Section 2.02 Extension Option; Right of First Negotiation

3

 

Section 2.03 Loss of Gaming License By Tenant

3

ARTICLE III. TENANT IMPROVEMENTS

4

 

Section 3.01 Tenant Improvements

4

 

Section 3.02 Failure to Meet Milestones

11

 

Section 3.03 Obligations of the Landlord

11

 

Section 3.04 Modification of Final Plans

12

 

Section 3.05 Construction Representatives

12

 

Section 3.06 Intentionally Omitted

12

 

Section 3.07 Required Approval

12

 

Section 3.08 Construction Compliance

13

 

Section 3.09 General Contractor

13

 

Section 3.10 Ownership

13

 

Section 3.11 Force Majeure

13

 

Section 3.12 Notice of Force Majeure Event

14

 

Section 3.13 Reproducible Drawings

14

 

Section 3.14 Tenant’s Responsibility to Discharge Liens

14

 

Section 3.15 No Consent

15

 

Section 3.16 Landlord’s Right to Use Field Personnel

16

 

Section 3.17 Landlord’s Right to Notice, Access and Review

16

 

Section 3.18 Cost of Tenant Improvements

17

ARTICLE IV. RENT

17

 

Section 4.01 Definitions

17

 

Section 4.02 Base Rent

19

 

Section 4.03 Additional Rent

20

 

Section 4.04 Books and Records

20

 

Section 4.05 The Landlord’s Right To Perform Tenant’s Covenants

21

 

Section 4.06 Net Lease

22

 

Section 4.07 Payments; Late Charges

22

 

Section 4.08 No Partnership or Joint Venture

22

i

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

ARTICLE V. TAXES AND UTILITIES

22

 

Section 5.01 Impositions

22

 

Section 5.02 Receipts

23

 

Section 5.03 Abatements; Contests by Tenant

23

 

Section 5.04 Imposition Deposits

24

 

Section 5.05 Utilities

25

 

Section 5.06 No Liability of the Landlord

25

ARTICLE VI. MAINTENANCE AND ALTERATIONS

26

 

Section 6.01 Maintenance of Premises

27

 

Section 6.02 Intentionally Omitted

27

 

Section 6.03 Waste Disposal

27

 

Section 6.04 Intentionally Omitted

27

 

Section 6.05 Alterations

27

 

Section 6.06 Signs

29

ARTICLE VII. INSURANCE AND INDEMNITY

29

 

Section 7.01 Property Insurance

28

 

Section 7.02 Liability Insurance

30

 

Section 7.03 Construction Insurance Requirements

32

 

Section 7.04 Supplemental Insurance

33

 

Section 7.05 Insurance Carriers, Policies

33

 

Section 7.06 No Separate Insurance

34

 

Section 7.07 Landlord’s Lender As Additional Insured

34

 

Section 7.08 Non-cancellation

34

 

Section 7.09 Insurance Trustee

34

 

Section 7.10 Waiver of Subrogation

35

 

Section 7.11 Indemnification by Tenant

35

ARTICLE VIII. USE OF PREMISES

36

 

Section 8.01 Use

36

 

Section 8.02 Prohibited Uses

37

 

Section 8.03 Prohibition of Competing Projects.

37

 

Section 8.04 Operation of Hotel & Casino

38

 

Section 8.05 Franchise Affiliation

39

 

Section 8.06 No Dedication

39

 

Section 8.07 No Waste

39

 

Section 8.08 Legal Requirements

39

 

Section 8.09 Contests

40

 

Section 8.10 Compliance with Insurance Requirements

40

 

Section 8.11 Notification of Certain Events

40

ii

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

ARTICLE IX. DAMAGE OR DESTRUCTION

41

 

Section 9.01 Restoration Required

41

 

Section 9.02 Restoration Procedure

41

 

Section 9.03 No Surrender or Abatement

43

 

Section 9.04 Damage During Last Lease Years

43

ARTICLE X. TAKING

43

 

Section 10.01 Award

43

 

Section 10.02 Termination

44

 

Section 10.03 Restoration

44

 

Section 10.04 Temporary Taking

45

 

Section 10.05 Trustee

45

 

Section 10.06 Taking During Last Lease Years

45

ARTICLE XI. TRANSFERS

45

 

Section 11.01 Assignment

45

 

Section 11.02 Subleases

47

 

Section 11.03 Leasehold Mortgages

47

 

Section 11.04 Prohibited Transfers

48

 

Section 11.05 Assignment of Gaming License

49

 

Section 11.06 Transfers That May Jeopardize Gaming License

49

 

Section 11.07 Appraisal Process

49

 

Section 11.08 Purchase Option Closing

50

ARTICLE XII. Rights of permitted leasehold mortgagees

51

 

Section 12.01 Definitions

51

 

Section 12.02 Rights of Permitted Leasehold Mortgagee

52

 

Section 12.03 Undertakings of Permitted Leasehold Mortgagee

54

ARTICLE XIII. MANAGEMENT OF HOTEL & CASINO

54

ARTICLE XIV. THE LANDLORD’S SECURITY INTEREST

55

 

Section 14.01 Waiver of Security Interest

55

ARTICLE XV. TERMINATION AND DEFAULT

56

 

Section 15.01 Surrender

56

 

Section 15.02 Events of Default

57

 

Section 15.03 Relet

59

 

Section 15.04 Remedies

59

iii

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

Section 15.05 No Waiver

60

 

Section 15.06 Remedies Cumulative

60

ARTICLE XVI. NON-DISCRIMINATION AND AFFIRMATIVE ACTION COVENANTS

61

 

Section 16.01 Non-Discrimination and Affirmative Action

61

 

Section 16.02 Non-Compliance

61

ARTICLE XVII. DISPUTE RESOLUTION PROCESS

62

 

Section 17.01 Dispute Resolution Process

62

ARTICLE XVIII. MISCELLANEOUS

63

 

Section 18.01 Quiet Enjoyment

63

 

Section 18.02 Entry on Premises by the Landlord

63

 

Section 18.03 Trademarks and Trade Names

63

 

Section 18.04 Notices

64

 

Section 18.05 Severability

65

 

Section 18.06 Estoppel Certificates

65

 

Section 18.07 Waiver

65

 

Section 18.08 No Brokers

65

 

Section 18.09 Consents

65

 

Section 18.10 Accord and Satisfaction

66

 

Section 18.11 Integration

66

 

Section 18.12 Bind and Inure

66

 

Section 18.13 Transfer of Landlord’s Interest; Enforcement of the Landlord’s
Liability

66

 

Section 18.14 No Merger

67

 

Section 18.15 Captions

67

 

Section 18.16 Table of Contents

67

 

Section 18.17 Maryland Law Governs

67

 

Section 18.18 Time of the Essence

67

 

Section 18.19 Increases in the Index

67

 

Section 18.20 Tenant Cooperation With Other Development

68

 

Section 18.21 Holding Over

68

 

Section 18.22 Confidentiality

68

 

Section 18.23 Memorandum of Lease

68

 

Section 18.24 Cooperation

69

 

Section 18.25 Guaranty

69

 




iv

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBITS

Exhibit A

Description of Beltway Parcel and the Premises

Exhibit B

Exclusions, Reserved Rights and Matters to Which Premises Subject

Exhibit C

Form of Estoppel

Exhibit D

Example of Base Rent Calculation

Exhibit E

Form of Guaranty

Exhibit F

Form of Memorandum of Lease

 

SCHEDULES

Schedule 1

Hotel Components and Amenities




v

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

DEFINITIONS

The following terms are defined in this Lease at the Sections indicated below:

Access Restrictions

Section 3.17

Affiliate

Section 4.01

Appointment Deadline

Section 11.07

Approval Date

Section 3.01(h)(i)

Approved Master Plan

Section 3.01

Assuming Party

Section 12.02(e)

Bankruptcy Proceeding

Section 12.02(d)

Base Month

Section 4.02

Base Rent

Section 4.02

Base Rent Commencement Date

Section 4.01(l)

Beltway Parcel

Introduction

Brand

Section 8.04

Brand Standards

Section 8.04

Building Equipment

Section 15.01

Closing

Section 11.08

Closing Date

Section 11.08

Construction Schedule

Section 3.01(e)

Contractor

Section 3.09

Declaration

Section 1.04

Default Rate

Section 4.07

Dispute Resolution Process

Section 17.01

Development Budget

Section 3.01(c)(i)

Earnest Money

Section 11.08

vi

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Effective Date

Introduction

Encumbrances

Section 1.02

Entity

Section 4.01

Equity Interest

Section 4.01

Events of Default

Section 15.02

Evidence of Approval

Section 3.07

Excluded Assets

Section 14.01

Extension Option

Section 2.02(a)

Extension Period

Section 2.02(a)

Fair Market Rent

Section 18.21

FF&E

Section 3.01

Final Completion

Section 3.01(i)

Fiscal Year

Section 4.04(a)(ii)

Force Majeure Event

Section 3.11

GAAP

Section 4.01

Gaming License

Section 2.03

Guarantor

Introduction

Hotel & Casino

Section 3.01

Hotel Property

Section 15.01

Impositions

Section 5.01

Imposition Deposits

Section 5.04

Incurable Lease Defaults

Section 12.02

Index

Section 4.01(f)

Initial Rent Period

Section 4.01(l)

Institutional Lender

Section 12.01(a)

vii

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

JAMS

Section 17.01(c)

Land

Section 1.01

Landlord

Introduction

Landlord’s Award

Section 10.02

Landlord’ Determination

Section 18.21

Land Use Entitlements

Section 3.03

Lease

Introduction

Lease Guaranty

Introduction

Letter of Credit

Section 3.01(b)

Mediator

Section 17.01(c)

National Harbor

Introduction

Opening Date

Section 4.01

Outside Completion Date

Section 3.01

Owner

Section 4.01

Parent

Section 4.01

Permitted Uses

Section 8.01

Person

Section 4.01

Premises

Section 1.01

Permitted Leasehold Mortgage

Section 12.01

Permitted Leasehold Mortgagee

Section 12.01

Prohibited Uses

Section 8.02

Purchase Option

Section 11.06

Remaining Proceeds

Section 10.03(d)

Rent

Section 4.01

Rent Year

Section 4.01

viii

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Required Approval

Section 3.07

Required Permits

Section 3.07

Requirements

Section 8.08

Reserved Rights

Section 1.02

RFP

Section 3.01

SHOT Legislation

Section 5.01

Special Taxes

Section 5.01

Submissions

Section 3.03

Subsidiary

Section 4.01

Taking

Section 10.01

Tenant

Introduction

Tenant’s Award

Section 10.02

Tenant’s Determination

Section 18.21

Tenant Improvements

Section 3.01

Tenant Work

Section 3.01

Term

Section 2.01

Term Commencement Date

Section 2.01

Termination Option

Section 2.02(a)

Trustee

Section 7.09(a)

Uniform System of Accounts

Section 4.01

Utility Charges

Section 5.05

 

ix

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

HOTEL AND CASINO GROUND LEASE

This hotel and casino ground lease (the “Lease”) is entered into as of this 19th
day of April, 2013 (“Effective Date”) by and between NATIONAL HARBOR BELTWAY
L.C., a Virginia limited liability company with a principal place of business at
12500 Fair Lakes Circle, Suite 400, Fairfax, Virginia 22033, as landlord (and
its successor and assigns, the “Landlord”), and MGM NATIONAL HARBOR, LLC, a
Nevada limited liability company, with a principal place of business at 3600 Las
Vegas Boulevard South, Las Vegas, Nevada 89109, as tenant (and its successors
and permitted assigns, the “Tenant”).

WITNESSETH

WHEREAS, the Landlord is the owner of an approximately 49.46 acre parcel of land
in National Harbor in Prince George County, Maryland (the “Beltway Parcel”) as
more particularly described on Exhibit A attached hereto.

WHEREAS, the Tenant desires to develop a first-class regional casino and a hotel
under the MGM Resorts brand and in accordance with the world-class international
luxury standards established by MGM for the brand on the Premises, which is a
portion of the Beltway Parcel to be integrated with the National Harbor
multi-use waterfront development on the shores of the Potomac River (“National
Harbor”).

WHEREAS, MGM Resorts International, a Delaware corporation (“Guarantor”) is
entering into the Guaranty (as defined in Article XVIII hereof) dated as of the
Effective Date.

NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the Landlord and
the Tenant agree as follows:

ARTICLE I.
PREMISES

Section 1.01 Lease of Premises.  The Landlord, for and in consideration of the
covenants and agreements hereinafter contained on the part of Tenant to be paid,
kept and performed, hereby leases to Tenant, and Tenant hereby leases from the
Landlord, for the Term upon the terms and conditions set forth herein, the
parcel of land located on a portion of the Beltway Parcel (the “Land”) more
particularly described in Exhibit A, hereto as the Premises, and, subject to
Section 3.10 hereof, other improvements to be constructed on the Premises by
Tenant (as further described in ARTICLE III), together with the benefit of the
appurtenant rights and easements set forth in Exhibit B and subject to the
encumbrances, reserved rights and other matters set forth in Exhibit B, and
subject to the rights of the Landlord herein (hereinafter called the
“Premises”). Tenant acknowledges that the boundaries of the Premises may be
changed based on the Approved Master Plan and to accurately identify exclusively
leased areas and common areas and in such event the rental payment set forth in
ARTICLE IV shall be adjusted as set forth therein; provided, however, in no
event shall the Premises contain less than 22.6 acres of land.  The parties
shall mutually agree on the final boundaries of the Premises and attach

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

a new Exhibit A and, if applicable, Exhibit B to this Lease, upon final
determination of such boundaries by the Landlord.

Section 1.02 Appurtenant Rights and Reserved Rights.  The Premises are subject
to, and have the benefit of, the appurtenant rights and easements set forth in
Exhibit B, and subject to the encumbrances (“Encumbrances”), rights reserved by
the Landlord (“Reserved Rights”), and other matters set forth in Exhibit B and
with the benefits and subject to the encumbrances to be set forth in the
Declaration.

Section 1.03 Condition of the Premises.  Tenant acknowledges that upon the Term
Commencement Date Tenant will be deemed to have leased the Premises and agreed
to construct the Tenant Improvements after a full and complete examination of
the Premises, and the other land and improvements which are the subject of the
Tenant Improvements, in their present “as-is” “where is” condition, including,
without limitation, subsurface conditions, existing structures thereon, the
presence of any asbestos or other hazardous waste or materials located on the
Premises or within such structures, legal title, their present uses and
non-uses, and laws, ordinances, and regulations affecting the same, and to have
accepted the same in the same condition in which they or any part thereof now
are, and to have assumed all risks in connection therewith, without any
representation or warranty, express or implied, in fact or by law, on the part
of the Landlord, and without recourse to the Landlord (other than as expressly
otherwise provided herein).  Landlord shall have no obligation to make any
improvements to the Premises or the Beltway Parcel, including any offsite
improvements.  

Section 1.04 Declaration of Covenants, Conditions and Restrictions.  Prior to
the one hundred eightieth (180th) day following the Effective Date hereof,
Landlord and Tenant shall negotiate in good faith and, upon completion, execute,
acknowledge, deliver and record among the land records of Prince George’s
County, Maryland a Declaration of Covenants, Conditions and Restrictions or
similar agreement (the “Declaration”) setting forth all easements, covenants,
conditions, restrictions, permitted uses and prohibited uses agreed upon by the
Landlord and Tenant for the Premises and the Beltway Parcel, including, without
limitation the imposition and collection of assessments, and that shall bind the
parties and their respective successors and assigns.  In the event the parties
are unable to reach an agreement on the terms of the Declaration, the parties
agree that they shall continue to negotiate in good faith until such time as the
parties have reached an agreement.  Any tax attendant upon the recordation of
the Declaration shall be shared equally between Landlord and Tenant.  The basis
for the form of Declaration shall be the declaration of covenants recorded with
respect to the "Waterfront Parcel" of National Harbor.

ARTICLE II.

TERM

Section 2.01 Term. This Lease shall be effective as of the Effective Date hereof
and the parties shall be fully obligated pursuant to the terms hereof.  The term
of this Lease shall begin on the Effective Date (the “Term Commencement Date”)
and end at 11:59 P.M. on the day before the twenty-fifth (25th) anniversary of
the Base Rent Commencement Date (the “Term”),

2

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

subject to all of the terms of this Lease, unless extended or earlier terminated
as provided in this Lease.  

Section 2.02 Extension Option; Right of First Negotiation.  

(a)Tenant shall have the right to extend the Term (“Extension Option”) for up to
thirteen (13) additional six (6) year periods (each, an “Extension Period”) and
each such Extension Option shall be deemed automatically exercised unless Tenant
provides written notice of its election not to exercise such Extension Option to
Landlord not less than eighteen (18) months prior to the expiration of the then
expiring Term (the “Termination Option”).  If an Extension Option is deemed
exercised, the Term shall automatically be extended for the additional Extension
Period, without requirement of any further instrument, upon all the same terms,
provisions and conditions set forth in this Lease. [***]

(b)Tenant shall have and is hereby granted the following right of first
negotiation to further extend the Term of this Lease after the expiration of the
last Extension Period set forth in Section 2.02(a), above ("Right of First
Negotiation").  In the event that Tenant notifies Landlord in writing [***] that
Tenant desires to exercise its Right of First Negotiation, then during the
Negotiation Period (hereinafter defined), Landlord shall negotiate exclusively
and in good faith with Tenant with respect to an extension of the Term of this
Lease, and the terms and conditions that shall be operable during any further
extension periods.  During the Negotiation Period, Landlord shall not solicit or
entertain offers or proposals from other parties concerning the leasing of the
Premises.  Landlord and Tenant agree to negotiate in good faith for a period of
[***] from the date Tenant notifies Landlord that it is exercising this Right of
First Negotiation (the “Negotiation Period”).  In the event the parties are
unable to reach agreement within the Negotiation Period, despite using good
faith efforts to do so, this Right of First Negotiation shall expire.

Section 2.03 Loss of Gaming License By Tenant.  

(a)After the issuance of the gaming license(s) required for the operation of the
Hotel & Casino (the “Gaming License”), during the Term of the Lease, Tenant
shall use its commercially reasonable efforts to maintain the Gaming License and
all renewals necessary to keep the Gaming License valid, binding, enforceable
and in full force and effect during the Term.  Tenant shall promptly comply with
or respond to any requests, inquiries, or mandates by the governmental authority
with jurisdiction over the Gaming License.  If at any time after the issuance of
the Gaming License, any governmental authority with jurisdiction over the Gaming
License notifies Tenant or its Affiliates that such authority has elected to
revoke or not to renew the Gaming License then held by Tenant or its Affiliates
for any reason other than an act or omission by Tenant or its Affiliates or any
of their respective officers, directors or shareholders constituting fraud, an
act of moral turpitude or criminal behavior or because of Tenant’s failure to
use commercially reasonable efforts to diligently pursue the retention,
reinstatement or renewal of the Gaming License or Tenant’s failure to comply
with any applicable laws relating to the Gaming License (each “Misconduct by
Tenant”), then Tenant shall immediately protest such revocation or failure to
renew through all appropriate proceedings and shall use its commercially
reasonable efforts to cause the Gaming License to be retained, reinstated or

3

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

renewed.  If such revocation or non-renewal occurred other than because of
Misconduct by Tenant, and Tenant has its used commercially reasonable efforts to
cause the Gaming License to be retained, reinstated or renewed, and has
exercised all appeal rights and all applicable appeals of the authority’s
decision to revoke or not renew the Gaming License shall be exhausted, then
Tenant shall have the right to terminate this Lease upon not less than sixty
(60) days prior written notice to Landlord and the terms of Section 15.01 shall
apply.

(b)Notwithstanding the foregoing, in the event that, as a result of a change in
applicable laws, it is no longer economically viable or permissible to use the
Premises for the conduct of gaming by any Person capable of complying with the
Brand Standards, then Tenant shall have the right to terminate this Lease upon
not less than sixty (60) days' prior written notice to Landlord (or such shorter
period as may be required by law).  In the event Tenant terminates pursuant to
this paragraph, Tenant shall pay to Landlord an amount equal to the Early
Termination Fee (hereinafter defined) on or before the early termination
date.  The "Early Termination Fee" shall mean (i) if the early termination shall
occur in the first thirty-five (35) Lease Years of the Term hereof, an amount
equal to [***], (ii) if the early termination shall occur between the
thirty-sixth (36th) and fiftieth (50th) Lease Years of the Term hereof, an
amount equal to [***], or (iii) if the early termination shall occur after the
fiftieth (50th) Lease Year of the Term hereof, an amount equal to [***].

ARTICLE III.

TENANT IMPROVEMENTS

Section 3.01 Tenant Improvements.

(a)Master Plan.  Prior to the date hereof, Tenant provided to Landlord a
preliminary master plan for the Premises, including the location of the Tenant
Improvements.  The parties shall work together in good faith to approve a master
plan for the Premises (the “Approved Master Plan”) which may be amended,
modified or changed solely with the consent of both parties.  After approval of
the Approved Master Plan, Tenant shall have the right to (1) increase the number
of rooms in the Hotel from the number shown in the Approved Master Plan up to a
total of 500, (2) increase the meeting space at the Hotel & Casino (which area
shall include all prefunction and meeting space, but shall exclude all
back-of-house space) to a total not to exceed 50,000 square feet, (3) increase
the amount of retail space at the Hotel & Casino by [***] square feet in
addition to the amount shown in the Approved Master Plan, (4) increase the
number of slot machines in the Casino as shown in the Approved Master Plan by no
more than [***] so long as the total number of slot machines is no more than
[***], (5) increase the floor area at the Hotel & Casino used for entertainment
by [***] square feet in addition to the amount shown in the Approved Master
Plan, (6) increase the number of table games in the Casino as shown in the
Approved Master Plan by no more than [***], and (7) increase the number of food
and beverage outlets by no more than [***] square feet and back-of-house space
shown in the Approved Master Plan to the extent necessary to accommodate any
expansions of the Hotel & Casino pursuant to (1) through (6), above, provided,
however, the total air-conditioned floor area of the Hotel & Casino shall not
exceed [***] square feet without the consent of both parties as required in the
second sentence of this Section 3.01(a).  Except as specifically permitted in
subsections (1)

4

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

– (7) above, after the Approved Master Plan has been approved, Tenant shall not
increase the floor area of the Tenant Improvements to an amount greater than the
floor area shown on the Approved Master Plan.  Tenant shall be responsible for
obtaining any necessary entitlements, including any additional trips needed in
excess of the number of trips approved by the applicable governmental authority
based on the traffic report prepared by The Traffic Group, required if Tenant
exercises any such expansion rights, without reducing the current entitlements
available for the remainder of the Beltway Parcel and all of National
Harbor.  Landlord, without cost to it, shall cooperate with Tenant's efforts to
obtain such entitlements as Tenant may from time to time reasonably request, so
long as the requests do not create any adverse effect on Landlord’s property or
any property owned by Landlord’s Affiliates.  Tenant shall be solely responsible
for all roadway improvements, common area improvements or other improvements
required in connection with the expansion and all costs incurred in connection
with such improvements and the expansion.  Tenant shall provide all plans,
specifications and other documents and materials relating to the expansion of
the Tenant Improvements (collectively, the “Expansion Materials”) to Landlord
for review and approval as described below.  Landlord acknowledges and agrees
that its review shall be limited to confirming that the expansion (i) complies
with the limitations set forth in this Section 3.01(a), and (ii) will not have
an adverse effect on the Beltway Parcel nor limit the availability of any
entitlements, including trips and/or floor area to the rest of the Beltway
Parcel.

Landlord covenants and agrees that it shall cause the Beltway Parcel to be
developed in an integrated fashion with the Premises, and to be operated for
uses that complement Tenant's use of the Premises and to provide Tenant periodic
updates regarding the development of the master plan for the Beltway
Parcel.  Landlord further covenants and agrees that Tenant shall, throughout the
term of this Lease, have not less than one (1) seat on the architectural review
board for the Beltway Parcel.  In no event shall any portion of the Beltway
Parcel outside the Premises be used for any of the prohibited uses described in
Section 7.1(e) of the Amended, Restated and Replaced National Harbor Community
Declaration, recorded in the land records of Prince George's County, Maryland on
October 25, 2006 at Book 26270, Page 21 (the “National Harbor Declaration”), or
such other prohibited uses as are incorporated into the Declaration after the
date hereof, other than (i) car washes as part of a service station, (ii) a
single gourmet or specialty grocery store, and (iii) auto specialty stores or
boutiques. Landlord shall, or shall cause the declarant or founder under the
National Harbor Declaration, to grant Tenant the non-exclusive right to enforce
the terms of the National Harbor Declaration against other owners or occupants
who violate the prohibited uses set forth in the National Harbor Declaration in
the event Landlord, declarant or founder fails to enforce the terms of the
National Harbor Declaration.

(b)Letter of Credit.  Tenant shall deliver to Landlord a letter of credit from
Bank of America, N.A. or another institutional lender reasonably acceptable to
Landlord in an amount equal to $16,000,000.00 (“Letter of Credit”), upon the
Approval Date.  Landlord shall hold the Letter of Credit as security for
Tenant’s obligations hereunder until the Final Completion Date.  Landlord may
draw on the Letter of Credit in accordance with Section 3.02 below.

(c)Timelines for Delivery of Plans and Specifications. Tenant shall provide the
following documents, materials and information to Landlord as follows:

5

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(i)Initial development budget for the Tenant Improvements shall be delivered to
Landlord at least thirty (30) days prior to the deadline for submitting a
response to the Request for Proposal from the Maryland Video Lottery Facility
Location Commission (“RFP”) (as amended, the “Development Budget”);

(ii)Conceptual plans and specifications showing general layout and design of the
Tenant Improvements shall be delivered to Landlord at least thirty (30) days
prior to the deadline for submitting a response to the RFP; and

(iii)Final plans and specifications showing general layout and design of the
Tenant Improvements shall be delivered to Landlord no later than nine (9) months
following the award of the Gaming License.

(d)Review of Plans and Specifications. Tenant shall provide the Development
Budget and all plans, specifications and other documents and materials relating
to the Tenant Improvements (collectively, the “Review Materials”) to Landlord
for review and approval as described below in order to achieve final plans and
specifications.  Landlord acknowledges and agrees that its review and approval
rights over the Review Materials to achieve the final plans and specifications
shall be limited to confirming that (i) such Review Materials show that the
Tenant Improvements will be consistent with the Approved Master Plan, and (ii)
the total construction costs set forth in the Development Budget will be no less
than $800,000,000.00.  If Landlord has any comments on the Review Materials as a
result of its review, Landlord shall provide written comments or corrections to
Tenant for re-submittal to Landlord within the time periods set forth in
Landlord’s comments.  If Landlord does not provide notice of approval or
rejection within 15 business days, the Review Materials submitted shall be
deemed to be approved. Tenant shall revise all Review Materials to incorporate
Landlord’s comments and shall resubmit such Review Materials to Landlord for
Landlord’s review and approval as provided herein.  Landlord and Tenant shall
work together in good faith to approve the plans and specifications for the
Premises, subject to Landlord’s review and approval rights under this Section
3.01(d), and once approved such plans and specifications shall be the “Final
Plans”.  Tenant represents, warrants and covenants that the Final Plans and any
future alterations of the Tenant Improvements shall comply with the Brand
Standards and that the Hotel & Casino shall continuously operate in accordance
with Brand Standards during the Term of this Lease.

(e)Construction Schedule.  Tenant shall provide to the Landlord a construction
schedule for each phase of construction of the Tenant Improvements (the
“Construction Schedule”), for use in scheduling and controlling the construction
of the Tenant Improvements.  Tenant shall keep the Landlord’s construction
representative informed on a periodic basis, as to actual progress made,
pursuant to the terms of Section 3.17 hereof.  In addition, Tenant shall inform
Landlord’s construction representative of any deviation from the construction
schedule which, in such party’s good faith determination, is likely to cause a
material delay in the Final Completion (as shown on the then current
Construction Schedule), reasonably promptly after such deviation becomes
apparent. For purposes of this Section 3.01(e) a material delay shall mean a
delay in excess of sixty (60) days after the date set forth in the Construction
Schedule.

6

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(f)Use of Premises Prior to Construction.  The parties agree that prior to the
Tenant commencing construction of the Tenant Improvements, Landlord, its
Affiliates, employees, agents, guests and invitees shall have the right to
utilize the Premises for parking and other temporary uses.  In no event shall
such use involve constructing any permanent improvements upon the Premises, or
any other improvements whether permanent or temporary in nature, or performing
any alterations to the existing condition of the Premises, in each case which
could reasonably be expected to impair the condition of the Premises and/or
Tenant’s ability to construct the Hotel & Casino thereon as a result thereof;
provided, however, that erecting tents on the Premises shall not constitute a
violation of this Section 3.01(f). Landlord covenants and agrees to promptly
notify Tenant of any temporary uses (other than parking) for which Landlord
desires to utilize the Premises. Tenant agrees to provide Landlord sixty (60)
days advance written notice prior to the commencement of construction at which
time Landlord shall no longer permit such parties to utilize the Premises for
parking or such other temporary uses.  Landlord shall indemnify and save the
Tenant, harmless against and from all liabilities, obligations, damages,
penalties, claims, costs, charges and expenses, including reasonable attorneys’
and other consultants’ fees, which may be imposed upon or reasonably incurred by
or asserted against the Tenant by reason of the use of the Premises for parking
by Landlord, its Affiliates, employees, agents, guests and invitees in
accordance with the terms of this Section 3.01(f), except to the extent
resulting from Tenant’s negligence or willful misconduct.

(g)Licenses and Permits.  Tenant shall diligently pursue all approvals, licenses
and permits required for Tenant to complete the Tenant Improvements in
accordance with the terms of this Lease and with applicable law.  Tenant shall
provide to Landlord, for Landlord’s review, Tenant’s preliminary proposed
response to the RFP for issuance of the Gaming License on or before the date
which is twenty (20) days prior to the date the RFP response is due for
submission.  The sole purpose of Landlord’s review of the RFP response shall be
to provide input as to anything in the response that Landlord believes would
better position Tenant's response to the RFP for success based on its local
experience, to confirm factual data or information about the Premises, the
Beltway Parcel or Landlord, and to confirm that nothing set forth therein shall
violate the terms of this Lease and not adversely affect the obligations of the
Landlord or the Premises, and such review shall not constitute an approval right
with respect to the RFP response.  Tenant shall submit the approved RFP to the
appropriate authority on or before the final response date set forth in the
RFP.  Tenant shall keep Landlord informed of the RFP process and shall provide
copies of all substantive and material correspondence sent or received regarding
the RFP, excluding any correspondence involving personal or confidential
information with regard to the Tenant and its parents, subsidiaries and
affiliates or their officers, directors or principals.  Tenant covenants to
diligently pursue the issuance of the Gaming License and to promptly respond to
any inquiries or questions relating to the RFP.  It is understood that agencies
of the State of Maryland (the "State") will conduct a comprehensive confidential
investigation of Tenant and related parties in connection with its application
for the Gaming License which will include numerous meetings, interviews,
inspections and telephone calls.  Tenant covenants to promptly provide
reasonable and customary cooperation with respect to requests from appropriate
State officials in connection with its application for the Gaming License.  To
the extent practicable, and to the extent that State officials agree to permit
such participation, Tenant shall make commercially reasonable efforts to notify
Landlord, in writing when possible, of any planned visits to the Premises in
connection with the investigation of

7

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Tenant's application for the Gaming License or as part of the RFP process, and
to facilitate Landlord's invitation to participate in such visits.  Tenant shall
provide Landlord with periodic written reports, not less frequently than
monthly, generally describing the status of the State's investigation and
identifying issues raised by the State that are of significant concern and could
jeopardize Tenant's standing to be found suitable to be awarded the Gaming
License.  Should Tenant learn of any material concern raised by State officials
which is likely to lead to an objection to a finding of suitability of Tenant or
the Premises to receive the Gaming License, Tenant shall notify Landlord of this
occurrence within forty-eight (48) hours of discovery and shall reasonably
apprise Landlord of the facts and circumstances related to any such issue.  Upon
written request from Landlord for a meeting with appropriate State officials,
Tenant shall use commercially reasonable efforts to facilitate a meeting between
Landlord and the appropriate State officials to permit them to discuss the
issues concerning the State's investigation of Tenant and related parties and
the potential impact areas of concern on Tenant's suitability.  All reports,
written or verbal, provided by Tenant to Landlord and meetings facilitated by
Tenant concerning this investigation process shall be held strictly confidential
by Landlord and be afforded all protections afforded to confidential information
pursuant to Section 18.22 herein.  

(h)Milestones for Tenant Improvements.  Each of the milestones set forth below
shall be completed by Tenant, at Tenant’s sole cost and expense and in
accordance with and subject to this ARTICLE III and the Approved Master Plan, by
the milestone dates set forth below:

(i)Tenant shall, within sixty (60) days after (y) Tenant shall have been awarded
the Gaming License and (z) Landlord shall have received all Land Use
Entitlements required for the construction and operation of the Hotel & Casino,
in each case with no appeals thereof pending and all periods for appeal shall
have expired (the date both the Gaming License shall have been awarded and the
Land Use Entitlements shall have been received is referred to herein as the
“Approval Date”), obtain construction financing from an Institutional Lender or
notify Landlord in writing that Tenant has elected to fund the Tenant
Improvements without financing from an Institutional Lender.  

(ii)In addition to Guarantor providing the Guaranty, Tenant shall, prior to
commencement of construction, provide Landlord evidence and documentation,
reasonably satisfactory to Landlord, evidencing the debt and equity sources to
be utilized by Tenant to complete the Tenant Improvements in accordance with
this Lease, including evidence of (A) a binding, unconditional financing
commitment from an Institutional Lender, (B) a binding, unconditional equity
commitment from Guarantor or other evidence of the Tenant’s sufficient liquidity
or other binding, unconditional access to equity capital, or (C) any combination
thereof.  

(iii)Tenant shall, within nine (9) months after the Approval Date, subject to
any delays from Force Majeure Events (provided, such delay for Force Majeure
Events shall not exceed six (6) months in the aggregate), commence and
diligently and continuously prosecute all site work in preparation for vertical
construction of the Tenant Improvements;

8

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(iv)Tenant shall, within twenty-three (23) months after the Approval Date,
subject to any delays from Force Majeure Events (provided, such delay for Force
Majeure Events shall not exceed six (6) months in the aggregate), complete the
topping out of the Hotel tower; and

(v)Tenant shall, within thirty-nine (39) months after the Approval Date or such
earlier date as may be specified for completion in the RFP (the “Outside
Completion Date”), subject to any delays from Force Majeure Events (provided,
such delay for Force Majeure Events shall not exceed six (6) months in the
aggregate), achieve Final Completion.

For purposes of this Lease, the term “Tenant Improvements” shall mean the
following:

(a)the construction, of a centrally air-conditioned, first-class, high quality
casino and hotel containing no more than 500 keyed hotel guest rooms, containing
no more than 50,000 square feet of meeting space (which area shall include all
prefunction and meeting space, but shall exclude all back-of-house space) and
containing only the amenities in the type and quantity set forth in Approved
Master Plan and Final Plans, at a cost no less than $800,000,000.00 (which
includes the following: site costs, hard construction costs, FF&E for the Hotel
& Casino and ancillary uses, and all soft costs, including architectural and
engineering, construction period interest, construction period taxes and
assessments), with the amenities and components set forth on Schedule 1 attached
hereto, which hotel and casino shall be constructed in accordance with the
Approved Master Plan and the Final Plans and which will be constructed and
operated in accordance with the Brand Standards, and site work and related
improvements on the Premises including, but not limited to, food and beverage
outlets; meeting rooms and ballroom space and other amenities appropriate for
and consistent with the Brand Standards; and ancillary retail space as set forth
in the Approved Master Plan (the “Hotel & Casino”);

(b)all site improvements, parking, landscaping, signage and lighting to the
Premises necessary for the use, ownership and operation of the Hotel & Casino;

(c)and all mitigation measures, contributions, proffers, etc. required by any
governmental authority issuing any Required Approval (other than any mitigation
measures such as tree or wetland mitigation required to be performed by Landlord
as part of the Land Use Entitlement process) or any other permits or approvals
required in conjunction with the construction of the Tenant Improvements
including without limitation any Adequate Public Facilities deemed necessary by
Prince George’s County; and

9

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(d)all building systems and facilities, structural elements and personal
property necessary for the construction, maintenance and operation of such Hotel
& Casino and ancillary retail and entertainment space as herein contemplated.

(i)Failure to Obtain Gaming License.  In the event Tenant shall fail to obtain
the award of the initial Gaming License on or before June 1, 2014, as such date
may be extended by (A) any appeals being prosecuted by Tenant in connection with
the award of the Gaming License, (B) any other legal challenges to the award of
the Gaming License, and/or (C) any delay by the State in awarding the Gaming
License, despite using commercially reasonable efforts then Tenant shall have
the right, as its sole and exclusive remedy, to terminate this Lease upon ten
(10) days' prior written notice to Landlord.  Failure of the State to award the
Gaming License as described in (C) above shall constitute a Force Majeure
Event.  In the event Tenant shall fail to obtain the award of the initial Gaming
License after all appeals or legal challenges described in (A) and (B) above
have become final, Landlord shall have the right to terminate this Lease upon
ten (10) days' prior written notice to Tenant.  So long as Tenant’s failure to
obtain the award of the Gaming License was not the result of Misconduct by
Tenant, the Letter of Credit shall be returned to Tenant upon such termination.

(j)Construction of Tenant Improvements.

(i)Prior to executing a construction contract for the construction of the Tenant
Improvements ("Construction Contract"), Tenant shall deliver to Landlord the
proposed Construction Contract for Landlord's review.  The sole purpose of
Landlord’s review of the Construction Contract shall be to confirm that nothing
set forth therein shall violate the terms of this Lease, and such review shall
not constitute an approval right with respect to the Construction
Contract.  Tenant shall give Landlord a period of five (5) business days to
review the Construction Contract prior to executing same.

(ii)Except as otherwise provided in the Declaration and the Approved Master
Plan, the Tenant Improvements shall be constructed wholly within the lot lines
of the Premises and shall be a complete self-contained unit with independent
facilities of its own and shall not be tied into or have any physical connection
with any structure located on other property.  For the purposes of this Lease,
construction of the Tenant Improvements shall be deemed to have “commenced” upon
the commencement of actual physical work (including, without limitation, site
work) on the Tenant Improvements pursuant to a permit for foundation
construction, and, for the purposes of this Lease, “Final Completion” will be
deemed to have occurred when the earlier to occur of:  (i) a permanent, full and
unconditional certificate of occupancy (or such temporary certificate as is
obtainable which permits the Hotel & Casino to open for business) for the Tenant
Improvements has been issued and (ii) the Hotel & Casino are open for business.

(iii)Tenant shall provide Landlord periodic progress reports on the construction
of the Tenant Improvements.  Each report shall include a comparison against the
Construction Schedule and an estimated date for Final Completion.

10

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(k)Lien Waivers.  Tenant shall provide Landlord final lien waivers from all
subcontractors, vendors and suppliers furnishing labor, supplies or materials to
the Tenant Improvements together with a final lien waiver summary spreadsheet
within one hundred eighty (180) days of Final Completion, or, to the extent any
claims or liens are disputed by Tenant in good faith, Tenant is contesting such
claims or liens in accordance with Section 3.14.  

(l)FF&E.  Throughout the Term of the Lease, Tenant shall provide (i) all
furnishings, fixtures and equipment, operating equipment and other personal
property to be installed in the Hotel & Casino, (the "FF&E"), (ii) all Building
Equipment, and (iii) all Hotel Property in each case the quality of which shall
be consistent with the Brand Standards.  

Section 3.02 Failure to Meet Milestones.  In the event that, at any time, Tenant
fails to achieve any of the milestones set forth in Section 3.01(h) above within
the milestone dates set forth in Section 3.01(h) above, Landlord shall have the
right to terminate this Lease at any time and, in connection therewith, Landlord
shall have the right to draw on the Letter of Credit as liquidated damages for
Tenant’s failure to meet the milestones set forth in Section 3.01(h) above. IF
THIS LEASE IS TERMINATED BY LANDLORD PURSUANT TO THIS SECTION 3.02, THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE DAMAGES THAT LANDLORD WOULD SUSTAIN AS A RESULT
OF TENANT’S FAILURE TO MEET THE MILESTONES SET FORTH IN SECTION 3.01(h) WOULD BE
DIFFICULT IF NOT IMPOSSIBLE TO ASCERTAIN. ACCORDINGLY, THE PARTIES AGREE THAT
LANDLORD SHALL HAVE THE RIGHT TO DRAW ON THE LETTER OF CREDIT AS ITS FULL AND
COMPLETE LIQUIDATED DAMAGES (AND NOT AS A PENALTY). Tenant’s failure to meet the
performance obligations set forth in Section 3.01(h) above shall not be
considered an Event of Default hereunder.

Section 3.03 Obligations of the Landlord.   At its sole cost and expense,
Landlord shall diligently pursue all land use entitlements for the Premises
required by applicable law for Tenant to lawfully cause the construction of the
Tenant Improvements, but expressly excluding approvals for excavation,
construction, building, signage, gaming license and similar specific work to be
performed by Tenant (“Land Use Entitlements”).  Landlord shall develop a
strategy for obtaining the Land Use Entitlements.  Once such strategy has been
determined, Landlord shall present the strategy to Tenant for its review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  Landlord shall reasonably involve Tenant in all stages of pursuing
such Land Use Entitlements, as well as in the preparation and development of any
plans and specifications, proposals or applications (collectively,
“Submissions”) to be provided by Landlord in the course of obtaining such Land
Use Entitlements, and shall provide copies to Tenant of all official written
correspondence with governmental agencies sent or received regarding the Land
Use Entitlements.  Landlord shall provide a monthly update conference call with
Tenant regarding the status of the Land Use Entitlements.  If Landlord is unable
to obtain the Land Use Entitlements on or before January 1, 2015, as such date
shall be extended for any appeals prosecuted by Landlord with respect to such
Land Use Entitlements, Tenant shall have the right, as its sole and exclusive
remedy, to terminate this Lease upon ten (10) days' prior written notice to
Landlord.  Except as otherwise expressly provided herein (or as required by any
governmental authority issuing any permit or approval in connection with the
operation of the Hotel & Casino, if any, with respect to offsite improvements
only), Landlord

11

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

shall in no event be required to maintain or repair or to make any alterations,
rebuildings, replacements, changes, additions or improvements on or off the
Premises during the Term of this Lease.  Without limitation of the foregoing,
except to the extent arising out of the Landlord’s gross negligence or willful
misconduct and except as otherwise set forth in Section 3.01(f), above, the
Landlord shall not be liable for any loss, damage or injury of whatever kind
caused to the Premises.

Section 3.04 Modification of Final Plans.  If Tenant desires to modify the Final
Plans in any material respect, Tenant shall submit any such proposed
modifications to the Landlord for the Landlord’s approval limited to for
confirming the matters described in Section 3.01(d), Section 8.01 and Section
8.02, which approval shall not be unreasonably withheld, conditioned or
delayed.  Within twenty (20) days of its receipt of the proposed modifications,
the Landlord shall notify Tenant in writing with specificity of any material
inconsistencies to which the Landlord reasonably objects between such
modification and the Final Plans previously approved by the Landlord.  Tenant
shall submit to the Landlord revised modifications to the Final Plans to meet
the Landlord’s reasonable objections consistent with the foregoing (which
revised modifications shall be reviewed as hereinabove provided).  If Landlord
does not provide notice of approval or rejection within 15 business days, the
modifications to the Final Plans submitted shall be deemed to be
approved.  Landlord and Tenant shall work together good faith to approve any
modifications to the Final Plans.

Section 3.05 Construction Representatives.  The Landlord and Tenant shall each
designate a construction representative for the construction of the Tenant
Improvements and, after notice thereof to the other and until such designation
is changed or withdrawn, such construction representative shall deliver and
receive all notices, approvals, communications, plans, specifications or other
materials required or permitted to be delivered or received under this ARTICLE
III.

Section 3.06 Intentionally Omitted.  

Section 3.07 Required Approval.  Subject only to the provisions of Section 8.08
with respect to permits and licenses required for the operation of the Hotel &
Casino in accordance with this Lease, Tenant shall use commercially reasonable
efforts to obtain all permits and licenses from governmental authorities (the
“Required Permits”) required on account of the demolition of structures to be
demolished by Tenant, for the construction and use of the Tenant Improvements,
and for any other alterations, additions, changes or improvements to the Hotel &
Casino or the Premises (collectively, “Tenant Work”), and Tenant shall, upon
request, provide the Landlord with a copy of each before beginning any Tenant
Work.  Upon full or partial completion of Tenant Work, and prior to occupying
any part of the Premises for any purpose other than performing Tenant’s Work,
and upon completion of any other Tenant Work, Tenant shall obtain from each
authority granting the Required Permits such evidence of approval (“Evidence of
Approval” and together with Required Permits, collectively, “Required Approval”)
and any additional licenses and permits as may be necessary to permit such part
of the Premises to be used and occupied for the Permitted Uses, including but
not limited to the licenses and permits required pursuant to Section 8.08.

12

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(a)The Landlord, without cost to it, shall execute and deliver any appropriate
papers which may be necessary to obtain or maintain any Required Approval and
shall further cooperate with and support Tenant in obtaining or maintaining any
Required Approval for the construction and operation of the Hotel & Casino
(including without limitation in appearances before government bodies), as
Tenant may from time to time reasonably request.  

(b)Tenant may contest, in good faith and on the same terms and conditions as
provided in Section 8.09, the validity or applicability of any law, rule,
ordinance, order, regulation or code which is the basis for any Required
Approval.

Section 3.08 Construction Compliance.  All Tenant Work, including but not
limited to Tenant’s use of the Tenant Improvements in accordance with ARTICLE
VIII, shall be performed in compliance with ARTICLE XVI hereof and all
requirements of law and with all applicable Requirements.

Section 3.09 General Contractor.  Tenant’s general contractors (collectively,
the “Contractor”) shall have significant experience in construction of the
improvements of the type contemplated by the Approved Master Plan.  Landlord
reserves the right to approve such Contractors, such approval not to be
unreasonably withheld, conditioned or delayed.  

Section 3.10 Ownership.  During the Term, title to the Tenant Improvements shall
be vested in Tenant, and Tenant shall be entitled to any depreciation deductions
and investment tax credits thereon for income tax purposes.  In the event of the
expiration or earlier termination of this Lease, title to the Tenant
Improvements and the Gaming License if permitted by applicable laws shall
immediately vest in the Landlord and shall be surrendered at that time in
accordance with Section 15.01.  During the Term, title to the FF&E, Building
Equipment and Hotel Property owned by Tenant shall be vested in Tenant; provided
that, except as set forth in Section 15.01, upon expiration or earlier
termination of this Lease, and subject to the following sentence, title to such
Building Equipment, Hotel Property and that portion of the FF&E located within
the Hotel shall immediately vest in the Landlord and possession thereof shall be
surrendered to the Landlord at that time in accordance with Section
15.01.  Landlord and Tenant acknowledge that certain FF&E shall be leased by
Tenant to the extent customary and usual in the hotel industry and title to such
leased FF&E shall be subject to the respective lease agreements.  

Section 3.11 Force Majeure.  A delay in or a failure of performance by either
Landlord or Tenant in the performance of its respective non-monetary obligations
to the other under Section 4.04, Section 6.01, Section 8.01(a), Section 9.01 and
Section 9.02 and any other provision hereunder which specifically refers to a
Force Majeure Event, shall not constitute a default under this Lease to the
extent that such delay or failure of performance (i) could not be prevented by
such party’s exercise of reasonable diligence, (ii) results from acts of God or
strikes or other labor disturbances not attributable to the failure of such
party to perform its obligations under any applicable labor contract or law and
directly and adversely affecting Tenant’s or Landlord’s, as applicable, ability
to perform under such provisions or (iii) results from Tenant’s inability to
obtain permits and approval despite Tenant using commercially reasonable efforts
to so obtain (a “Force Majeure Event”).  The following shall, in no event, be
deemed to be Force Majeure Events:  Tenant’s inability to obtain financing; and
delays due to soil conditions. Each

13

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

party agrees to use commercially reasonable efforts to minimize the delay and
other adverse effects of any Force Majeure Event.

Section 3.12 Notice of Force Majeure Event.  Tenant and the Landlord shall each
provide the other with prompt written notice in accordance with the provisions
of Section 18.04 of any Force Majeure Event affecting the Hotel & Casino.  Each
shall keep the other reasonably informed of any development pertaining to such
Force Majeure Event.

Section 3.13 Reproducible Drawings.  Upon Final Completion of the Tenant
Improvements, or any portion thereof, Tenant shall prepare at its expense and
deliver to the Landlord one mylar reproducible set of plans showing the Tenant
Improvements, or such portion thereof, as built and one mylar reproducible
ALTA/ACSM Survey by a State of Maryland registered land surveyor showing the
location of the Tenant Improvements on the Premises (which shall be located in
accordance with the Approved Master Plan).

Section 3.14 Tenant’s Responsibility to Discharge Liens.  If any mechanic’s,
laborer’s or materialman’s lien shall at any time be filed against the Premises,
the Beltway Parcel, or any part thereof with respect to the performance of any
labor or the furnishing of any materials to, by or for Tenant or anyone claiming
by, for or under Tenant, Tenant, within thirty (30) days after notice of the
filing thereof, shall cause the same to be discharged of record by payment,
deposit, bond, order of a court of competent jurisdiction or otherwise.  If
Tenant shall fail to cause such lien to be discharged within the period
aforesaid, then, in addition to any other right or remedy, the Landlord may, if
such lien shall continue for fifteen (15) days after notice from the Landlord to
Tenant that Tenant has failed to cure within the required thirty (30) day
period, but shall not be obligated to, discharge the same by deposit or by
bonding or otherwise and in any such event the Landlord shall be entitled, if
the Landlord so elects upon another fifteen (15) days’ notice from the Landlord
to Tenant, to compel the prosecution of an action for the foreclosure of such
lien by the lienor and to pay the amount of the judgment in favor of the lienor
with interest, costs and allowances.  Any amount so paid by the Landlord and all
costs and expenses incurred by the Landlord in connection therewith, together
with interest at the Default Rate from the respective dates of the Landlord’s
making of the payment or incurring of the cost and expense, shall constitute
Additional Rent payable by Tenant under this Lease and shall be paid by Tenant
to the Landlord on demand.  Notwithstanding the foregoing, Tenant may contest,
in good faith by appropriate proceedings, at Tenant’s sole expense, the amount
or validity in whole or in part of any mechanic’s, laborer’s or materialman’s
lien, and may defer the discharge of record thereof, provided that:

(a) Tenant shall provide the Landlord (and, if applicable, the Permitted
Leasehold Mortgagee) with security reasonably satisfactory to the Landlord to
assure payment of contested items (unless Tenant provides evidence to Landlord
that Tenant has provided payment or other security to the court in connection
with such proceedings, in which event no security shall be provided to
Landlord);

(b) Tenant shall immediately pay such contested item or items if the protection
of the Premises or of the Landlord’s interest therein from any lien or claim
shall, in the reasonable judgment of the Landlord, require such payment (unless
Tenant provides evidence to Landlord

14

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

that Tenant has provided payment or other security to the court in connection
with such proceedings, in which event no payment of contested items shall be
required hereunder); and

(c) the Landlord shall not be required to join in any proceedings referred to
herein unless the provisions of any law, rule or regulation at the time in
effect shall require that such proceedings be brought by or in the name of the
Landlord. The Landlord shall not be subjected to any liability for the payment
of any costs or expenses in connection with any such proceedings, and Tenant
shall indemnify and save harmless the Landlord from any such costs and expenses.

Subject to the foregoing, and without cost to it, the Landlord shall execute and
deliver any appropriate papers which may be necessary to permit Tenant to
contest any such lien and shall further cooperate with Tenant in such contest,
as Tenant may from time to time reasonably request.

Notwithstanding anything to the contrary set forth herein, the following matters
shall be deemed to be permitted liens and encumbrances for all purposes of this
Lease:  (a) those pertaining to Tenant's leasehold interest in the Premises
under this Lease; (b) those pertaining to the fee interest in the Premises which
is burdened by the Lease, including those which are created in favor of any
Person providing debt financing to Landlord provided that the holder of such
lien shall agree in writing that Tenant shall not be disturbed in its possession
of the Premises or have its rights hereunder terminated or amended by such
Person or any other party claiming under or through such Person so long as there
has not then occurred and is continuing an Event of Default by Tenant under this
Lease continuing beyond any applicable notice or cure period and, further
provided, that the subordination set forth herein shall be contingent upon
Tenant and any such Person executing a subordination, non-disturbance and
attornment agreement evidencing the same in form and substance reasonably
acceptable to Landlord, Tenant, Permitted Leasehold Mortgagee and such Person;
(c) those matters that arise by operation of law, but which has not yet matured,
or if matured, (i) for which a bond or other adequate security has been posted
as required by applicable law or (ii) where the obligations secured thereby are
being diligently contested in good faith by appropriate proceedings and have
been paid under protest if required by applicable law and for which adequate
reserves have been established in accordance with GAAP; (d) taxes (i) which are
not yet due or if due (ii) (i) for which a bond or other adequate security has
been posted as required by applicable law or (ii) where the obligations secured
thereby are being diligently contested in good faith by appropriate proceedings
and have been paid under protest if required by applicable law and for which
adequate reserves have been established in accordance with GAAP; (e) the
Declaration and (f) any other lien, license, easement or servitude to the extent
(i) created under the terms of this Lease, (ii) in existence as of the Effective
Date, or (iii) otherwise consented to by the parties.  

Section 3.15 No Consent.  Nothing contained in this Lease shall be deemed or
construed in any way as constituting the consent or request of the Landlord,
express or implied, by inference or otherwise, to any contractor, subcontractor,
laborer or materialman for the performance of any labor or the furnishing of any
materials for any specific improvement, alteration to, or repair of the Premises
or any part thereof.

15

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Section 3.16 Landlord’s Right to Use Field Personnel.  Notwithstanding the
provisions of Section 3.05 hereof, the Landlord reserves the right, at its sole
cost and expense, to maintain one or more on-site representatives (from the
Landlord or another entity designated by the Landlord) at the Premises to
observe the construction of the Tenant Improvements on the Premises and Tenant
agrees to provide safe access to the Premises, including, without limitation,
the preparation work and work in progress wherever located, subject to the
Access Restrictions.  No such observation by the Landlord’s on-site
representatives shall impose upon the Landlord responsibility or liability for
any failure by Tenant to observe any Requirements or safety practices in
connection with such work, or constitute an acceptance of any work which does
not comply with the provisions of this Lease, and no such observation shall
constitute an assumption by Landlord of any responsibility or liability for the
performance of Tenant’s obligations hereunder, nor any liability arising from
the improper performance thereof.  

Section 3.17 Landlord’s Right to Notice, Access and Review.  Tenant agrees that
the Landlord, and its authorized representatives, shall have such rights of
notice, access and review with respect to the construction site and the Tenant
Improvements as is reasonably necessary to ensure compliance with the provisions
of this ARTICLE III and the Brand Standards, including, without limitation, the
following:

(a)the opportunity for attendance by the Landlord at regularly scheduled
construction work meetings and at any special meetings which Tenant deems
necessary in its reasonable discretion as to change orders, delays and other
material issues concerning Tenant Improvements;

(b)the delivery by Tenant to the Landlord a copy of the following:

(i)all insurance certificates required by ARTICLE VII of this Lease (including
those of Tenant, Contractor, Architect and all contractors and subcontractors);

(ii)all periodic updates to the applicable Construction Schedule, which updates
shall show all variances;

(iii)all minutes of weekly and on site construction meetings, if any;

(iv)any claims of any sort or nature whatsoever related to Tenant Improvements;
and

(v)any accident reports or reports related to safety incidents at the Premises
during the construction of the Tenant Improvements.

Tenant's failure to deliver the items described in subsection (iii) above shall
not constitute an Event of Default hereunder unless Tenant shall have failed to
deliver such items to Landlord within ten (10) business days after written
request from Landlord.

To the extent the exercise of the Landlord’s rights hereunder requires the
opportunity for review of any documents or the opportunity for participation in
any meetings, Tenant agrees, without request therefor by the Landlord, to
promptly provide copies of such documents or notice of such

16

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

meetings to the Landlord after receipt of the same by Tenant and reasonably in
advance of any meetings to allow a representative of the Landlord to make
arrangements to attend such meetings.  If a representative of the Landlord is
not in attendance, the meeting may proceed and Tenant will promptly provide
Landlord with any minutes of the meeting.  Neither party shall interfere with
any meetings nor any construction work being performed by or on behalf of the
other and shall comply with all safety standards and other job-site rules and
regulations of the other.

Notwithstanding anything to the contrary contained in this Section 3.17 or
elsewhere in this Lease, all access to the Premises by Landlord and its
authorized representatives after the Opening Date shall be subject to Tenant’s
gaming security protocols and the terms and restrictions of the Gaming License
and applicable law (collectively, the “Access Restrictions”).

Section 3.18 Cost of Tenant Improvements.  Within thirty (30) days following
Final Completion, Tenant shall deliver to Landlord a certification of the costs
spent on the Tenant Improvements and a comparison to the Development Budget.  

ARTICLE IV.

RENT

Section 4.01 Definitions.  The terms set forth below shall be defined as follows
(it being understood that such definitions shall not necessarily apply for any
other purposes, including for tax and financial accounting purposes):

(a)“Affiliate” shall mean, with respect to any Person, (i) in the case of any
such Person which is an Entity, any partner, shareholder, member or other owner
of such Entity, provided that such partner, shareholder, member or other owner
owns at least twenty percent (20%) of the Equity Interests of such Entity,
(ii) any other Person which is a Parent, a Subsidiary, a Subsidiary of a Parent
or Owner with respect to such Person or with respect to one or more of the
Persons referred to in the preceding clause (i), and (iii) any Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person.  For purposes hereof, the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of any Person, or the power to veto
major policy decisions of any Person, whether through the ownership of voting
securities, by agreement, or otherwise.

(b)“Approved Debt” means, at any time, the amount of debt secured by a Permitted
Leasehold Mortgage(s) in an original principal amount not in excess of
seventy-five percent (75%) of the fair market value of Guarantor’s or Tenant’s
interest under this Lease (taking into account the value, and assuming
completion, of all Tenant Improvements reflected in the Final Plans), as of the
date of such financing.  Any appraisal of the fair market value of Guarantor’s
or Tenant’s interest under this Lease and of such ratios either prepared by or
prepared for and accepted by a third-party Permitted Leasehold Mortgagee shall
constitute conclusive evidence of such matters for the purposes of determining
debt to value set forth above, absent manifest error.  Notwithstanding the
foregoing, the Approved Debt may be refinanced with up to an equal

17

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

amount of debt secured by a Permitted Leasehold Mortgage and such equal amount
of debt shall be Approved Debt.

(c)“Entity” shall mean any general partnership, limited partnership, limited
liability company, limited liability partnership, corporation, joint venture,
trust, business trust, cooperative or association.

(d)“Equity Interest” shall mean with respect to any Entity, (1) the legal (other
than as a nominee) or beneficial ownership of outstanding voting or non-voting
stock of such entity if such Entity is a business corporation, a real estate
investment trust or a similar entity, (2) the legal (other than as a nominee) or
beneficial ownership of any partnership, membership or other voting or
non-voting ownership interest in a partnership, joint venture, limited liability
company or similar entity, (3) a legal (other than as a nominee) or beneficial
voting or non-voting interest in a trust if such Entity is a trust and (4) any
other voting or nonvoting interest that is the functional equivalent of any of
the foregoing.

(e)“Financial Statements” shall mean financial statements prepared in accordance
with generally accepted accounting principles as established by the standards of
the American Institute of Certified Public Accountants (“GAAP”), audited by a
nationally recognized CPA firm and containing at a minimum, but not limited to,
a balance sheet, profit and loss statement, statement of cash flow, and
auditor’s accompanying notes.

(f)“Index” shall mean the Consumer Price Index for All Urban Consumers (CPI-U)
(U.S. City Average), as published by the Bureau of Labor Statistics, Department
of Labor. If such Index shall be discontinued, then the parties shall mutually
agree upon any successor Consumer Price Index of the United States Bureau of
Labor Statistics, or successor agency thereto, and if there is no successor
Consumer Price Index, the parties hereto shall mutually agree upon a substitute
index or formula.

(g)“Opening Date” shall mean the date which the Hotel & Casino or any portion
thereof is open to the public for business.

(h)“Owner” shall mean, with respect to any Entity, any Person which owns fifty
percent (50%) or more of the Equity Interest in such Entity.

(i)“Parent” shall mean, with respect to any Subsidiary, any Person which owns
directly, or indirectly through one or more Subsidiaries, fifty percent (50%) or
more of the Equity Interest in such Subsidiary.

(j)“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

(k)“Rent” shall mean Base Rent and Additional Rent.

(l)“Rent Year” shall mean for (i) the initial rent year, the period commencing
on the  Approval Date (the “Base Rent Commencement Date”), and ending on the
earlier of (A) the

18

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Opening Date and (B) the date that is thirty (30) months after the Approval Date
(the “Initial Rent Period”), and (ii) each subsequent rent year, the period of
twelve (12) consecutive months commencing on the expiration of the Initial Rent
Period and each successive twelve (12) month period.

(m)“Subsidiary” shall mean, with respect to any Parent, any Entity in which a
Person owns, directly or indirectly through one or more Subsidiaries, fifty
percent (50%) or more of the Equity Interest in such Subsidiary.

Section 4.02 Base Rent.  Commencing on the Base Rent Commencement Date and,
except as otherwise expressly provided herein in Section 8.01(a), continuing
thereafter for the Term of the Lease, Tenant shall pay to the Landlord, as base
rent (“Base Rent”) the following amounts per annum [***]:

Rent Year

Annual Base Rent

[***]

Additional Annual Base Rent [***]

Rent Year 1 – (i.e., Base Rent Commencement Date through end of Initial Rent
Period)

[***]

[***]

Rent Year 2

[***]

[***]

Rent Year 3

[***]

[***]

Rent Year 4

[***]

[***]

Rent Year 5

[***]

[***]

Rent Year 6

[***]

[***]

Rent Year 7 through each remaining Rent Year during the Term and Extension
Options

The annual Base Rent for the immediately preceding Rent Year, adjusted by the
change in the Index for the immediate twelve month period using the Index
formula as set out herein.

 

 

Upon the approval of the Approved Master Plan, the parties shall calculate the
annual Base Rent [***].  An example of the calculation for determining the
annual Base Rent based on the foregoing chart [***] is attached hereto as
Exhibit D. At the end of Rent Year 6, (i.e., prior to the beginning of Rent Year
7) and at the end of each Rent Year thereafter, the annual Base Rent for the
next succeeding Rent Year shall be calculated by multiplying the annual Base
Rent for the just ended Rent Year by the quotient obtained by dividing the Index
for the most recent month available (“Base Month”) by the Index for the month
one year prior to that most recent

19

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Index, provided, however, that such adjusted annual Base Rent shall not in any
event be less than the annual Base Rent in effect on the day before the
commencement of such next succeeding Rent Year. If, in any year, the Index is
not yet available for the Base Month, the adjusted annual Base Rent shall be
calculated using the Index of the most recent month available and subsequently
adjusted and trued up when the Index for the Base Month is available.    

Base Rent shall be paid by electronic funds transfer in equal monthly
installments in advance on the first day of each and every month except that the
first installment shall be made on the Base Rent Commencement Date.  Payments of
Base Rent shall be prorated as appropriate for a partial month at the beginning
of and the end of the Term.  For any month in which the annual Base Rent changes
based on the chart above, Tenant shall pay Base Rent for the prior Rent Year
ending during such month prorated based on the number of days of such prior Rent
Year occurring in such month and shall pay Base Rent for the current Rent Year
starting in such month based on the number of days of such current Rent Year
occurring in such month.  

Section 4.03 Additional Rent.  From and after the Term Commencement Date, Tenant
shall also pay, as additional rent, all sums, Impositions, costs, expenses, late
charges, and payments of every kind and nature which Tenant in any of the
provisions of this Lease assumes or agrees to pay whether payable initially to
the Landlord or a third party pursuant to the terms of this Lease (collectively,
“Additional Rent”), and, in the event of any non-payment thereof, the Landlord
shall have all of the rights and remedies provided for herein or by law in the
case of non-payment of all other types of Rent.

Section 4.04 Books and Records.

(a)Financial Statements Provided to Landlord.

(i)As long as Tenant or Guarantor is a public company with Securities and
Exchange Commission (SEC) reporting requirements, owning multiple hotels and
casinos in the United States, and Tenant’s or Guarantor’s Financial Statements,
and other filings are of public record, then Tenant shall have no separate
obligation to provide Landlord with copies of such financial statements and
information.  

(ii)In the event Tenant or Guarantor shall no longer be a public company or owns
fewer than 10 casinos and 10 hotels containing a total of at least 15,000 rooms
then Tenant shall at all times during the Term of this Lease keep and maintain
accurate and complete books, records and Financial Statements and as soon as
available, but in no event later than the date which is one hundred twenty (120)
days after the end of each fiscal year (“Fiscal Year”) (it being agreed that the
Fiscal Year shall be the calendar year or such other tax year as Tenant may
establish for the conduct of its business), Tenant shall deliver to the
Landlord, a copy of its Financial Statements for each year accurately reflecting
the financial condition of Tenant.

(iii)In the event that (a) there is the existence or continuance of an Event of
Default or (b) this Lease is transferred in accordance with Article XI herein to
an entity other than an Affiliate of Tenant, then subject to the confidentiality
provisions in Section

20

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

18.21, Landlord, in its reasonable discretion, may require Tenant (or Tenant’s
assignee) to provide annual (or more frequent) Financial Statements or other
reporting information for the Hotel & Casino or such other Tenant Improvements
that exist on the Premises at the time.

(b)End of Term Financial Statements. Notwithstanding other provisions of this
Section 4.04 and subject to the confidentiality provisions in Section 18.21,
commencing in the 90th Rent Year, as soon as available, but in no event later
than ninety (90) days after the end of each Fiscal Year of Tenant, Tenant shall
deliver to the Landlord Financial Statements for the Hotel & Casino or such
other Tenant Improvements that exist on the Premises at that time. The intended
purpose of submitting these statements is to provide for an orderly transition
of the Tenant Improvements to Landlord on the last day of the Term.  

Section 4.05 The Landlord’s Right To Perform Tenant’s Covenants.

(a)Performance by the Landlord.  During the continuance of any default by Tenant
extending beyond any applicable cure periods, the Landlord may (but need not):

(i)pay any Imposition payable by Tenant pursuant to the provisions of ARTICLE V
hereof, or

(ii)take out, pay for and maintain any of the insurance policies provided for in
ARTICLE VII hereof, or

(iii)make any other payment or perform any other act on Tenant’s part to be made
or performed as in this Lease provided.

Subject to the Access Restrictions, Landlord may enter upon the Premises (after
five (5) days’ prior written notice to Tenant and the Permitted Leasehold
Mortgagee(s) except in the event of emergency) for any such purpose, and take
all such action thereon, as may be necessary.

(b)Reimbursement.  All sums so paid by the Landlord and all reasonable costs and
expenses incurred by the Landlord, including reasonable attorneys’ fees and
expenses, in connection with the performance of any such act following an Event
of Default, together with interest at the Default Rate from the date of such
payment or incurrence by the Landlord of such cost and expense, shall constitute
Additional Rent payable by Tenant under this Lease and shall be paid by Tenant
to the Landlord on demand.  If the Landlord shall exercise its rights under
paragraph (a) to cure an Event of Default of Tenant, Tenant shall not be
relieved from the obligation to make such payment or perform such act in the
future, and the Landlord shall be entitled to exercise any remedy contained in
this Lease if Tenant shall fail to pay such Additional Rent to the Landlord upon
demand.  All costs incurred by the Landlord under this Section shall be presumed
to be reasonable in the absence of a showing of bad faith, clear error,
negligence or fraud.

(c)Entry.  During the progress of any work on the Premises which may under the
provisions of this Section 4.05 be performed by the Landlord, the Landlord may
keep and store

21

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

in the areas in which such work is being conducted all necessary materials,
tools, supplies and equipment.  The Landlord shall not be liable for
inconvenience, annoyance, disturbance, loss of business or other damage to
Tenant or any subtenant, guest, licensee or operator by reason of making such
repairs or the performance of any such work in a proper manner, or on account of
bringing materials, tools, supplies and equipment onto the Premises during the
course thereof in a proper manner, and the obligations of Tenant under this
Lease shall not be affected thereby.

Section 4.06 Net Lease.  It is the purpose and intent of the Landlord and Tenant
that this is a net lease and that all Rent shall, except as herein explicitly
otherwise provided, be absolutely net to the Landlord.  Tenant agrees that,
except as herein otherwise expressly provided, Tenant shall pay all costs,
charges and expenses of every kind and nature whatsoever against or in
connection with the use and operation of the Premises which may arise or become
due during the Term, including all of those which, except for the execution and
delivery hereof, would or could have been payable by the Landlord, including,
without limitation, CAM, real estate taxes, special assessments, Special Taxes
and  insurance.

Section 4.07 Payments; Late Charges.  Until Tenant shall have been given notice
otherwise by the Landlord, Tenant shall pay all Rent to the Landlord by
electronic funds transfer.  All Rent shall be paid by Tenant to the Landlord
without notice, demand, abatement, deduction or offset, except as expressly
provided herein.  No abatement, diminution or reduction of Rent or charges shall
be claimed by or allowed to Tenant, or any person claiming under Tenant, under
any circumstances, whether for inconvenience, discomfort, interruption of
business, or otherwise, arising from any other cause or reason.  Tenant’s
Default in the due and punctual payment of Rent or other sums due and payable
under this Lease, when and as the same shall become due and payable, shall
obligate Tenant, upon the Landlord’s demand, to pay interest on such amounts at
the greater of five percent (5%) over Wall Street Journal Prime Rate and ten
percent (10%) per annum (the “Default Rate”) from the date such payment was due
and payable.

Section 4.08 No Partnership or Joint Venture.  Nothing contained under this
Lease shall be construed to create a partnership or joint venture between the
Landlord and Tenant or to make the Landlord an associate in any way of Tenant in
the conduct of Tenant’s business, nor shall the Landlord be liable for any debts
incurred by Tenant in the conduct of Tenant’s business, and it is understood by
the parties hereto that this relationship is and at all times shall remain that
of landlord and tenant.

ARTICLE V.

TAXES AND UTILITIES

Section 5.01 Impositions.  Commencing on the Effective Date and thereafter
throughout the Term, Tenant shall pay or cause to be paid as Additional Rent,
before any fine, penalty, interest or cost may be added thereto for the
non-payment thereof, all taxes, payments in lieu of taxes, assessments, water
and sewer rents, rates and charges, levies, license and permit fees and other
governmental charges, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time during the
Term of this Lease may be assessed, levied, confirmed, imposed upon, or grow or
become due and payable out of or

22

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

in respect of, or become a lien upon, the Premises or the leasehold, or any part
thereof or any appurtenance thereto, whether such charges are made directly to
Tenant or through or in the name of the Landlord, including, without limitation,
all Special Taxes (all such taxes, Special Taxes, payments in lieu of taxes,
assessments, water and sewer rents, rates and charges, levies, license and
permit fees and other governmental charges being hereafter referred to as
“Impositions”); provided, however, that

(a)Tenant shall pay the water and sewer tap charges imposed as a condition to
Tenant’s obtaining a building permit and Tenant hereby irrevocably assigns to
Landlord all credits available by reason of the construction by Landlord’s
Affiliates of the infrastructure improvements to National Harbor.

(b)If, by law, any Imposition may at the option of the taxpayer be paid in
installments, Tenant may pay the same in such installments over such period as
the law allows and Tenant shall only be liable for such installments as shall
become due during the Term of this Lease; and

(c)All Impositions for the fiscal years in which the Term of this Lease shall
begin and end shall be apportioned so that Tenant shall pay only those portions
thereof which correspond with the portion of said year as is within the Term
hereby demised.

Tenant and its Affiliates shall not institute any judicial or administrative
proceedings or actions challenging (w) the validity, due authorization or
adoption or enforceability of CR-25-2004, CB-23-2004, CR 26-2004 and CB-24-2004
(the “Legislation”) or CR-23-2008 or similar bond or financial incentive enacted
in lieu thereof (the “SHOT Legislation”), (x) the creation of districts
thereunder, (y) the imposition, levy, collection or enforcement of any Special
Tax, the Hotel Tax, Special Hotel Rental Tax or other taxes, except to the
extent permitted under the Legislation or the SHOT Legislation (collectively
“Special Taxes”), (z) the extension, expansion or increase of the Special Taxes,
so long as the rate of such Special Taxes is not more than five percent (5%) in
the aggregate; provided that in no event shall Tenant or any of its Affiliates
be prohibited or restricted from objecting to or contesting the amount of any
Special Taxes, assessment or any other levy imposed under the Legislation or
SHOT Legislation.  

Section 5.02 Receipts.  Tenant shall furnish to the Landlord no later than ten
(10) days prior to the date when any Imposition would become delinquent,
official receipts of the appropriate taxing authority, or other evidence
reasonably satisfactory to the Landlord, evidencing the payment thereof, subject
to any rights of Tenant to contest the same pursuant to the terms hereof.

Section 5.03 Abatements; Contests by Tenant.  Tenant may seek a reduction in the
valuation of the Premises or its leasehold interest therein assessed for tax
purposes, and may contest in good faith by appropriate proceedings, at Tenant’s
expense, the amount or validity in whole or in part of any Imposition, and may
defer payment thereof if allowed by law, provided that

23

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(a)Tenant shall provide the Landlord with security reasonably satisfactory to
the Landlord to assure payment of contested items;

(b)Tenant shall immediately pay such contested item or items if required in
order to proceed with such contest or if the protection of the Premises or of
the Landlord’s interest therein from any lien or claim shall, in the reasonable
judgment of the Landlord, require such payment; and

(c)The Landlord shall not be required to join in any proceedings referred to
herein unless the provisions of any law, rule or regulation at the time in
effect shall require that such proceedings be brought by or in the name of the
Landlord.  The Landlord shall not be subjected to any liability for the payment
of any costs or expenses in connection with any such proceedings, and Tenant
shall indemnify, defend and save harmless the Landlord from any such costs and
expenses.

Subject to the foregoing, and without cost to it, the Landlord shall execute and
deliver any appropriate papers which may be necessary to permit Tenant to
contest any valuation or Imposition and shall further cooperate with Tenant in
such contest at no cost to Landlord, as Tenant may from time to time reasonably
request.

Section 5.04 Imposition Deposits. If Tenant fails to pay any Impositions as and
when due, or if Landlord’s lender requires Tenant to escrow Impositions then:

(a)Tenant shall deposit with Landlord, or Landlord’s lender, if applicable, an
amount equal to one twelfth (1/12) of the Impositions to become due with respect
to the Premises between one (1) and thirteen (13) months after the date of such
deposit; provided that in the case of the first such deposit, Tenant shall
deposit in addition, an amount which, when added to the aggregate amount of
monthly deposits to be made here under with respect to Impositions to become due
within thirteen (13) months after such first deposit, will provide (without
interest) sufficient funds to pay such Impositions, one (1) month prior to the
date when they are due.  The amounts of such deposits (herein generally called
"Imposition Deposits") shall be based upon Landlord's estimate of the amount of
Impositions.  Tenant shall promptly upon the demand of Landlord make additional
Imposition Deposits as Landlord, or Landlord’s lender may from time to time
require due to (i) failure of Tenant to make, Imposition Deposits in previous
months, (ii) underestimation of the amounts of Impositions, due dates and
amounts of Imposition, or (iii) application of the Imposition Deposits pursuant
to Section 5.04(c).  

(b) Landlord shall, out of the Imposition Deposits, upon receipt by Landlord of
the bills therefor, pay the Impositions or shall upon the presentation of
receipted bills therefor, reimburse Tenant for such payments made by Tenant.  If
the total Imposition Deposits on hand shall not be sufficient to pay all of the
Impositions when the same shall become due, then Tenant shall immediately pay to
Landlord on demand the amount necessary to make up the deficiency.

(c) Upon an Event of Default, Landlord may, at its option, apply any Imposition
Deposits on hand to the obligations under this Lease.  All Imposition Deposits
are hereby pledged as additional security for the Lease, and shall be held by
Landlord irrevocably to be

24

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

applied for the purposes for which made as herein provided, and shall not be
subject to the direction or control of Tenant.

(d) Notwithstanding anything herein contained to the contrary, Landlord shall
not be liable for any failure to apply the Imposition Deposits unless Tenant,
while no Event of Default exists here under, shall have (i) requested Landlord
in writing to make application of such Deposits to the payment of the
Impositions and (ii) presented Landlord with bills for such Impositions.

(e)The provisions of this Section are for the benefit of Landlord, Landlord’s
lender, if any, and Tenant alone.  No provision of this Lease shall be construed
as creating in any other party any rights in and to the Imposition Deposits or
any rights to have the Deposits applied to payment of Impositions.  Landlord
shall have no obligation or duty to any third party, to collect Imposition
Deposits.

(f)If Tenant’s lender requires that Imposition Deposits be held by Tenant’s
lender, then Landlord and Landlord’s lender shall not require that Imposition
Deposits be held by Landlord or Landlord’s lender at any time that Tenant’s
lender is holding such Imposition Deposits provided, that Tenant’s lender agrees
that it shall only be permitted to use the funds in the Imposition Deposits to
pay Impositions and for no other purpose.

Section 5.05 Utilities.  Commencing on the Effective Date, Tenant shall pay, as
Additional Rent, directly to the utility provider, all charges by any public
authority (including the Landlord, as the case may be) or public utility for
water, electricity, telephone, gas, sewer and other services supplied or
rendered to the Premises, and service inspections made therefor, whether called
charge, rate, tax, betterment, assessment, fee or otherwise and whether such
charges are made directly to Tenant or through or in the name of the Landlord
(“Utility Charges”).

Section 5.06 No Liability of the Landlord.  

(a)The Landlord shall not be required to furnish to Tenant any facilities or
services of any kind whatsoever during the Term, such as, but not limited to,
water, steam, heat, gas, hot water, electricity, light and power.  The Landlord
hereby grants Tenant the right and easement to tie into the existing sources of
such facilities and services in their existing locations to the extent located
in adjacent streets and ways owned or controlled by the Landlord and to the
extent necessary to operate the Tenant Improvements, it being understood,
however, that the Landlord makes no representation or warranty that existing
sources of supply, distribution points or utilities are adequate or sufficient
to supply the Tenant Improvements.

(b)In the event that Tenant determines that the enlargement, improvement or
expansion of existing sources of supply, distribution points or utilities is
necessary to supply Tenant Improvements, such enlargement, improvement or
expansion shall be the obligation, and the expense, of Tenant and shall be
undertaken in accordance with plans and specifications reasonably approved by
the Landlord, it being understood (x) that the Landlord shall cooperate with
Tenant in obtaining such utilities for Tenant Improvements as Tenant may from
time to

25

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

time reasonably request (which cooperation shall include, without limitation,
the granting, without further expense, of easements over the Landlord’s
adjoining streets in locations reasonably approved by the Landlord), and (y)
that the Landlord shall not unreasonably withhold, delay or condition its
approval of the plans and specifications for any such utilities or, provided
that the location of the same will not adversely impact the planned development
of the Landlord’s adjacent property, any easement over the Landlord’s streets
required in connection therewith.

ARTICLE VI.

MAINTENANCE AND ALTERATIONS

Section 6.01 Maintenance of Premises.

(a)Maintenance and Repair.  Tenant shall care for, keep and maintain the
Premises in good and safe order and condition in accordance with the Brand
Standards and the Approved Master Plan and shall make all repairs therein and
thereon, interior and exterior, structural and nonstructural, ordinary and
extraordinary, foreseen and unforeseen, necessary to keep the Premises in good
and safe order and condition in accordance with the Brand Standards, however the
necessity or desirability therefor may arise.  All repairs made by Tenant shall
be performed in accordance with the standards set forth in ARTICLE III.

(i)Tenant shall not commit, and shall use all commercially reasonable efforts to
prevent, waste, damage or injury to the Premises.

(ii)All repairs made by Tenant shall be substantially equal or better in quality
and class to the original quality of the Tenant Improvements being repaired and
shall be made in compliance with the Requirements.

(b)Cleaning of Premises.  Tenant shall keep clean and free from dirt, mud,
standing water, rubbish, snow, ice, obstructions and physical encumbrances all
areas of the Premises, and shall properly dispose of all such dirt, rubbish,
snow and ice.

(c)Excavation and Shoring.  If Tenant shall make or contemplate any excavation
upon property or streets adjacent to or nearby the Premises, Tenant shall do or
cause to be done all such work as may be necessary to preserve any of the walls
or structures of any improvement on the Premises from injury or damage and to
support the same by proper foundations.  All such work done by Tenant shall be
at Tenant’s sole cost and expense.  Tenant shall not, by reason of any such
excavation or work, have any claim against the Landlord for damages or indemnity
or for suspension, diminution, abatement or reduction of Rent under this Lease.

26

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Section 6.02 Intentionally Omitted

Section 6.03 Waste Disposal.

Tenant shall dispose of waste from all areas of the Premises in accordance with
Requirements, the Declaration and any other agreement affecting the Premises and
in a prompt and sanitary manner.

Section 6.04 Intentionally Omitted.

Section 6.05 Alterations.

(a)Subject to the terms and conditions of this ARTICLE VI, ARTICLE III hereof
and the other applicable provisions of this Lease, Tenant may, at any time and
from time to time, at its sole cost and expense, make alterations, additional
installations, substitutions, improvements, renovations or betterments in
accordance with the Brand Standards (collectively, “Alterations”; but
Alterations shall not encompass the addition, renewal and replacement of FF&E)
in and to the Premises or any portion thereof provided that:

(i)the Alterations do not add additional floor area, amenities or services not
described in the Approved Master Plan;

(ii)in connection with the performance of any Alterations (or series of related
Alterations) (a) materially affecting the appearance or character of the
exterior or major common areas of the Hotel & Casino (including without
limitation, meeting and banquet facilities but excluding interior alteration of
retail areas) (a “Major Alteration”), Tenant shall provide broad form Builders
Risk insurance, on a completed value form which insurance shall be effected by
policies complying with all of the provisions of ARTICLE VII;

(iii)no Alteration shall be undertaken except under the supervision of a
licensed architect or licensed professional engineer, duly licensed in the State
of Maryland;

(iv)the Alterations will not result in a violation of any Requirements;

(v)the proper functioning of any of the heating, air conditioning, elevator,
plumbing, electrical, sanitary, mechanical and other service or utility systems
of the Premises shall not be materially adversely affected;

(vi)no Alteration that is a Material Alteration shall be undertaken without the
prior written consent of the Landlord in accordance with the provisions of
Section 6.5(d) below; and

(vii)the design, construction and completion of any Alteration shall be in
accordance with the provisions of ARTICLE III hereof to the extent applicable.

27

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(b)Reimbursement of the Landlord’s Expenses.  Tenant shall reimburse the
Landlord for all actual out-of-pocket architectural and engineering expenses for
architectural and engineering review reasonably incurred by the Landlord in
connection with its review of a proposed Major Alteration.  Any Major Alteration
for which consent has been received shall be performed substantially in
accordance with the approved plans and specifications, and no material
amendments or material additions to the plans and specifications shall be made
without the prior reasonable consent of the Landlord in accordance with the
terms hereof.  

(c)Approvals.  Tenant, at its expense, shall obtain all necessary licenses,
approvals, permits and certificates from governmental authorities for the
commencement and prosecution of any Alterations and, if required, final approval
from governmental authorities upon completion, promptly deliver copies of the
same to the Landlord and cause the Alterations to be performed in compliance
with all applicable Requirements and requirements of Permitted Leasehold
Mortgages and insurers of the Premises, and any Board of Fire Underwriters, Fire
Insurance Rating Organization, or other body having similar functions, and in
good and workmanlike manner, using materials and equipment at least equal in
quality and class to the original quality of the installations at the Premises
that are being replaced.

(d)Submission and Review of Alterations.

(i)Tenant shall submit to the Landlord plans and specifications showing in
reasonable detail any proposed Major Alteration.  Within twenty (20) days after
the Landlord’s receipt of such plans and specifications, the Landlord shall
notify Tenant of its approval or disapproval thereof, such approval not be
unreasonably withheld, conditioned or delayed so long as such Major Alteration
satisfies the requirements of this Section 6.05, and if the same is disapproved
such notice shall state in reasonable detail the reasons therefor.

(ii)If Tenant desires to modify in any material respect previously approved
plans and specifications (as such may have been previously modified by approved
plans and specifications), Tenant shall submit any such proposed modifications
to the Landlord for the Landlord’s reasonable approval.  Within twenty (20) days
of its receipt of the proposed modifications, the Landlord shall notify Tenant
in writing with specificity of any material inconsistencies of which the
Landlord disapproves between the plans and specifications as modified and the
plans and specifications previously approved by the Landlord, provided that the
Landlord shall not unreasonably withhold, condition or delay its approval of
proposed modifications.

(iii)Upon completion of any Major Alteration, Tenant shall prepare at its
expense and deliver to Landlord one mylar reproducible set of plans showing the
Major Alteration as built, and if applicable one mylar reproducible ALTA/ACSM
Survey by a State of Maryland registered land surveyor showing any changes to
the Tenant Improvements on the Premises.

(e)Costs of Alterations.  All costs associated with all Alterations shall be
borne by Tenant.

28

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Section 6.06 Signs.  Tenant shall submit to Landlord, as part of the Approved
Master Plan, a plan showing the proposed exterior signage for the Premises.
Tenant shall submit to the Landlord for approval, which approval shall not be
unreasonably withheld, conditioned or delayed, any change or alteration to the
exterior signage previously approved as part of the Approved Master Plan or
otherwise as approved by Landlord.   Landlord’s approval shall not be required
for signs erected in the interior of the Hotel & Casino that are not generally
visible outside the Hotel & Casino.

ARTICLE VII.

INSURANCE AND INDEMNITY

Section 7.01 Property Insurance.

(a)Property Insurance.  Tenant, at its sole cost and expense, shall keep in full
force and effect property insurance on the Tenant Improvements, the Hotel &
Casino and other improvements located on the Premises, and on the FF&E and other
property installed or used in, on or about the Hotel & Casino, in amounts
sufficient at all times to prevent the Landlord or Tenant from becoming a
co-insurer under the provisions of applicable policies of insurance, but, in any
event, at least equal to the full replacement cost thereof, without deduction
for depreciation, against all risks of direct physical loss or damage as may
from time to time be included within the definition of an “All Risk Insurance
Policy” and, provided such is available from time to time on commercially
reasonable terms, extended to include coverage against earthquake, earth
movement, flood (including back-up of sewers and drains), terrorism, sprinkler
leakage, breakdown of boilers, machinery and electrical equipment, and such
other risks (to the extent obtainable on commercially reasonable terms) as the
Landlord may reasonably designate. The All Risk Insurance Policy shall contain a
waiver of subrogation for the benefit of Landlord and all of its Affiliates,
including National Harbor Beltway LC, MVP Management LLC, Peterson Management
LC, and National Harbor Owners Association Inc., and an Agreed Amount
Endorsement.  The All Risk Insurance Policy shall not have a deductible greater
than $5,000,000.00 or a self-insurance retention guarantee greater than
$5,000,000.00.

(b)Increased Costs. The insurance also shall cover increased cost of
construction, demolition and debris removal coverage, arising out of the
enforcement of building laws and ordinances governing repair and reconstruction
and shall include an agreed amount provision or not contain a coinsurance
clause.  The replacement cost of the Hotel & Casino and such other improvements
as are located on the Land, and of the FF&E and other property installed or used
in, on or about the Hotel & Casino, shall be determined at least once every
thirty-six (36) months by agreement of the Landlord and Tenant.

(c)Loss of Rent / Business Income.  The insurance shall also include, at
Tenant’s sole cost and expense, a rent endorsement protecting the Landlord, for
all lost Rent for the full period of reconstruction or repair following the
casualty and an endorsement for an “extended period of indemnity” for an
additional twelve (12) months.

29

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(d)Stored FF&E.  Tenant shall also keep in effect, at its sole cost and expense,
insurance on the FF&E and other property intended for installation or use in the
Hotel & Casino on the Premises while in temporary storage away from the
Premises, against all risk of loss or damage as would typically be included
within an “All Risk Policy” as then available, in an amount not less than the
full replacement cost thereof.

Section 7.02 Liability Insurance.  Tenant shall maintain:

(a)for the mutual benefit of the Landlord and Tenant, and identifying the
Landlord, and all of its Affiliates, including National Harbor Beltway LC, MVP
Management LLC, Peterson Management LC, and National Harbor Owners Association
Inc., as an additional insured, commercial general liability insurance against
claims for personal injury, death, and property damage occurring upon, in or
about the Premises or Tenant Improvements, and on, in or about the adjoining
sidewalks and passageways (including, without limitation, personal injury,
death, and property damage resulting directly or indirectly from any change,
alteration, improvement or repair thereof), or arising out of or in connection
with the ownership, management, maintenance or operation of the Hotel & Casino,
for at least $200,000,000.00 (subject to Section 18.19 at the time such
insurance is obtained) each occurrence limit, including bodily injury and
property damage.  If Tenant’s liability policies do not contain the standard
separation of insureds provision or a substantially similar clause, they shall
be endorsed to provide cross-liability coverage.  Tenant’s liability insurance
policies must provide the following coverages with minimum limits as indicated
(if available at commercially reasonable rates):

(i)Liquor Liability covering claims arising from the providing, serving or sale
of alcoholic beverages with a limit of $200,000,000.00 (subject to Section 18.19
at the time such insurance is obtained);

(ii)Modification of the care, custody and control exclusion to provide coverage
for bailments, including innkeepers legal liability and safe-deposit legal
liability to the extent required under the Maryland Rights and Responsibilities
of Innkeepers statute; and

(iii)Per project, per location aggregate limit in an amount not less than
$200,000,000.00 (subject to Section 18.19 at the time such insurance is
obtained).

(b)Comprehensive blanket crime insurance, in an amount not less than
$10,000,000.00 (subject to Section 18.19 at the time such insurance is
obtained), which shall include coverage and fidelity insurance with respect to
employees of the Hotel & Casino.

(c)Commercial automobile liability covering all owned, hired, and non-owned
vehicles in the amount not less than $200,000,000.00 (subject to Section 18.19
at the time such insurance is obtained) each accident, including all statutory
coverages for all states of operation.

(d)Workers compensation insurance in accordance with Maryland statutory limits
with waivers of subrogation for Landlord and all its Affiliates, including
National Harbor Beltway LC, MVP Management LLC, Peterson Management LC and
National Harbor Owners Associations Inc. Tenant shall cause all contractors and
subcontractors to maintain workers

30

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

compensation insurance in accordance with Maryland statutory limits with waivers
of subrogation for Landlord and all its Affiliates, including National Harbor
Beltway LC, MVP Management LLC, Peterson Management LC and National Harbor
Owners Associations Inc.

(e)If Tenant is using its employees as armed or unarmed security for the Hotel &
Casino, then the general liability insurance above shall provide coverage for
assault and battery, false arrests, libel and/or slander and any other related
events that would be typically insured by a prudent Person.  In the event a
third party is used for security at the Hotel & Casino, then such third party’s
liability coverage shall cover the same risks and have a limit of not less than
$5,000,000.00 and name the Landlord and all of its Affiliates, including
National Harbor Beltway LC, MVP Management LLC, Peterson Management LC, and
National Harbor Owners Association Inc., as additional insureds in the general
liability policy. Third party or contractors shall have workers compensation
coverage with a waiver of subrogation for the benefit of the additional insured
referenced above.

(f)If Tenant operates, with its employees, a valet service or parking garage
then its general liability shall include garage keepers liability and insurance
for self-park garages covering all damage to vehicles under the control of
Tenant or its Affiliates.  In the event a third party is used to operate the
valet or the parking garage, then such third party’s liability coverage shall
cover the same risks and have a limit of not less than $5,000,000.00 and name
the Landlord and all of its Affiliates, including National Harbor Beltway LC,
MVP Management LLC, Peterson Management LC, and National Harbor Owners
Association Inc., as additional insureds in the general liability policy. Third
party or contractors shall have workers compensation coverage with a waiver of
subrogation for the benefit of the additional insured referenced above.

(g)Premise and Operation insurance covering those exposures to loss that fall
outside the defined “products-completed operations hazard,” including liability
for injury or damage arising outside of the Premises or outside of the Tenant’s
business operations while such operations are in progress.

(h)Products and Completed Operations insurance covering liability arising out of
Tenant’s products or business operations.

(i)Such other insurance in an amount as Tenant in its reasonable judgment deems
advisable for protection against claims, liabilities and losses arising out of
or connected with the operation of the Hotel & Casino.

(j)The minimum coverage stated herein shall be reviewed annually by the Landlord
and Tenant and shall be adjusted at such intervals if such adjustments are
reasonably necessary to reflect inflation or changes in the nature or degree of
risks insured or to protect against judgments from time to time being awarded in
Maryland for injury, death and property damage, in all cases consistent with
such limits as are from time to time customarily carried with respect to hotel
and casino properties in the State of Maryland.  The Landlord, and all of its
Affiliates including National Harbor Beltway LC, MVP Management LLC, Peterson
Management LC and National Harbor Owners Association Inc. shall be named as
additional insureds.

31

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Section 7.03 Construction Insurance Requirements.

Prior to commencement of construction of the Tenant Improvements or any other
Tenant Work permitted under this Lease, including without limitation, any Major
Alteration, Tenant shall procure or cause to be procured, and after such dates,
shall carry or cause to be carried, until final completion of such work at least
the following:

(a)Builder’s Risk Insurance (standard “All Risk” or equivalent coverage)
including terrorism, flood and earthquake coverage, in an amount not less than
the cost of reconstruction, written on a completed value basis or a reporting
basis, for property damage protecting Tenant, the Landlord, the general
contractor, and any Permitted Leasehold Mortgagee, with a deductible determined
by Tenant of not more than $5,000,000.00, (subject to Section 18.19 at the time
such insurance is acquired) to include rental payment coverage from the date of
projected completion and extending the full period of reconstruction or repair
following the casualty and an endorsement for an “extended period of indemnity”
for an additional twelve (12) months. The Builder’s Risk Insurance shall also
include a Permission to Complete and Occupy endorsement as well as coverage for
materials stored on-site, off-site and in-transit and Business Interruption /
Extra Expense coverage.

(b)Commercial general liability insurance against claims for personal injury,
death, and property damage occurring upon, in or about the Premises or Tenant
Improvements, and on, in or about the adjoining sidewalks and passageways
(including, without limitation, personal injury, death, and property damage
resulting directly or indirectly from any change, alteration, improvement or
repair thereof), or arising out of or in connection with the construction of the
Hotel & Casino, for at least $200,000,000.00 (subject to Section 18.19 at the
time such insurance is obtained) each occurrence limit, including bodily injury
and property damage.  If Tenant’s liability policies do not contain the standard
separation of insureds provision or a substantially similar clause, they shall
be endorsed to provide cross-liability coverage. Landlord, and all of its
Affiliates, including National Harbor Beltway LC, MVP Management LLC, Peterson
Management LC, and National Harbor Owners Association Inc., shall be listed as
an additional insured on the commercial general liability insurance policy.

(c)Automobile liability insurance covering any automobile or other motor vehicle
used in connection with work being performed on or for the Premises in an amount
not less than $200,000,000.00, (subject to Section 18.19 at the time such
insurance is obtained) per occurrence, with a deductible determined by Tenant of
not more than $100,000.00 (subject to Section 18.19 at the time such insurance
is obtained).

(d)Tenant shall cause each contractor and subcontractor employed by Tenant to
purchase and maintain insurance as commonly carried by subcontractors performing
similar work at similar facilities.  The general contractor shall carry General
Liability Insurance in an amount at least equal to $25,000,000.00 (subject to
Section 18.19 at the time such insurance is obtained), including premise and
operations, products and completed operations, and automobile liability coverage
and Workers Compensation Insurance as set forth in Section 7.02(d) above. Each
subcontractor shall carry General Liability Insurance in an amount at least
equal to $3,000,000.00 (subject to Section 18.19 at the time such insurance is
obtained) and Workers

32

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Compensation Insurance as set forth in Section 7.02(d) above.  Such contractor’s
and subcontractor’s insurance shall name Tenant and the Landlord, National
Beltway LC, MVP Management LLC, and National Harbor Owners Association Inc. as
an additional insureds and each policy shall contain a waiver of subrogation in
favor of the foregoing entities.  When requested by either Tenant or the
Landlord, the respective party shall furnish the other with copies of
certificates of insurance evidencing coverage for each subcontractor.

(e)Tenant and Landlord must obtain each other’s permission to waive any of the
requirements of this Section 7.03.  Tenant or Landlord may reasonably require
additional coverage if the work to be performed is in Tenant’s and Landlord’s
reasonable judgment sufficiently hazardous.  Tenant shall obtain, keep on file,
and provide copies to the Landlord, not later than thirty (30) days after the
date of hiring of each subcontractor performing work at the Hotel & Casino, if
such work directly or indirectly affects the Hotel & Casino, certificates of
insurance evidencing compliance with these requirements for each
subcontractor.  The certificates of insurance must provide at least thirty (30)
days’ prior written notice of cancellation of coverage to Tenant and Landlord.

(f)All primary policies obtained by the contractor and subcontractors shall be
on an occurrence basis and issued by insurers with A.M. Best Rating of “A-VII”
and a rating equivalent to A.M. Best Rating of “A-VII” from Standard & Poor’s
and  Moody’s.  Tenant shall provide Landlord evidence of all insurance required
by this Section 7.03 prior to the commencement of work and upon any renewal of
such policy until the Tenant Improvements are complete.

(g)Tenant shall endeavor to require that any subcontractor, vendor or other
supplier hired to perform work at the Hotel & Casino will agree to indemnify,
defend and hold harmless Tenant and the Landlord from and against any and all
claims, allegations, lawsuits, or other causes of action arising out of such
subcontractor’s, vendor’s or supplier’s work done at the Hotel & Casino on
behalf of Tenant due to such party’s negligent acts, errors or omissions.

Section 7.04 Supplemental Insurance.  Tenant shall also maintain such other
insurance and in such amounts as may from time to time be reasonably required by
the Landlord against other insurable hazards which at the time are customarily
insured against in the case of hotels and casinos in the State of Maryland, due
regard being, or to be given, to the height and type of the Hotel & Casino, and
its construction and location.

Section 7.05 Insurance Carriers, Policies.  All insurance provided for in this
ARTICLE VII shall be effected under valid and enforceable policies, issued by
insurers of recognized responsibility and having an A.M. Best Rating of “A-VII”
or higher and a rating equivalent to A.M. Best Rating of “A-VII” from Standard &
Poor’s and  Moody’s, or, if such rating is no longer issued, an equal or better
rating by a successor insurance carrier rating service reasonably acceptable to
the Landlord.  Prior to the execution of this Lease, and thereafter not less
than ten (10) days prior to the expiration dates from time to time of the
policies required pursuant to this ARTICLE VII, certificates of such insurance.

33

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Nothing in this ARTICLE VII shall prevent Tenant from taking out insurance of
the kind and in the amounts provided for under this Article under a blanket
insurance policy or policies covering other properties as well as the Premises,
provided, however, that any such policy or policies of blanket insurance shall
be sufficient to prevent any of the insureds from becoming a co-insurer within
the terms of the applicable policy or policies, and provided further, however,
that any such policy or policies of blanket insurance shall, as to the Premises,
otherwise comply as to endorsements and coverage with the provisions of this
ARTICLE VII.

Section 7.06 No Separate Insurance.  Neither the Landlord nor Tenant shall take
out separate insurance concurrent in form or contributing in the event of loss
with that required in this ARTICLE VII to be furnished by, or which may
reasonably be required to be furnished by, Tenant unless the Landlord and Tenant
are included therein as the insured, with loss payable as in this Lease
provided.  Each party shall immediately notify the other of the placing of any
such separate insurance and shall cause the same to be delivered as required in
Section 7.05 hereof.

Section 7.07 Landlord’s Lender As Additional Insured.  If Landlord’s lender
requires, Tenant shall identify such lender as an additional insured on all of
the policies set forth in this ARTICLE VII.

Section 7.08 Non-cancellation.  Each policy or certificate issued by an insurer
shall, to the extent obtainable and consistent with applicable law, contain an
agreement by the insurer that such policy shall not be canceled, non-renewed or
substantially modified without at least thirty (30) days’ prior written notice
to the Landlord and to any mortgagee named therein.

Section 7.09 Insurance Trustee. The following provisions shall apply from and
after the time that there shall be (i) any insured damage to the Premises in
excess of $100,000,000.00 (subject to Section 18.19), or (ii) a Taking of all or
a portion thereof:

(a)A bank or trust company which is among the three largest in terms of its net
assets among those bank and trust companies  in Washington, D.C. Metro Area,
designated by Tenant (subject to the Landlord’s reasonable approval), shall act
as Trustee (the “Trustee”) to receive and disburse insurance proceeds and taking
awards in accordance with ARTICLE IX and ARTICLE X hereof, and the Landlord and
Tenant shall promptly enter into an agreement with said bank or trust company
appropriately covering assumptions of the duties of the Trustee hereunder and
containing such provisions as may be reasonably required by said bank or trust
company, provided that the Landlord shall not be required thereby to assume any
obligations or liabilities other than as provided in this Lease.  The foregoing
notwithstanding, a Permitted Leasehold Mortgagee may at its written request be
designated Trustee provided that such Permitted Leasehold Mortgagee (i) shall
have net assets in excess of $10,000,000,000.00 (subject to Section 18.19);
(ii) shall have consented, for the purpose of performing its duties as Trustee,
to the jurisdiction of the courts of the State of Maryland; and (iii) shall have
otherwise agreed to be subject to and to comply with the terms and conditions of
this Section 7.09.

(b)In the event of the refusal to act or the resignation of said bank, trust
company, or Permitted Leasehold Mortgagee, or of any successor or substituted
bank, trust company, or Permitted Leasehold Mortgagee designated to act or
acting as Trustee hereunder, then, in lieu of

34

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

such bank, trust company, or Permitted Leasehold Mortgagee, Tenant shall have
the right (subject to the Landlord’s reasonable approval) to designate any other
bank or trust company which satisfies the requirements of subparagraph (a) above
to act as Trustee.

(c)Each such designation or substitution of any such entity to act as Trustee
hereunder shall be effected by Tenant and any Permitted Leasehold Mortgagee
giving to the Landlord written notice of such designation or substitution, as
the case may be, and as soon thereafter as may be practicable after the giving
of such notice (i) the Landlord and Tenant shall enter into an agreement with
the entity so designated or so being substituted appropriately covering the
assumption by it of the duties of the Trustee hereunder and containing such
provisions as may reasonably be required by such entity, provided that the
Landlord is not required thereby to assume any obligations or liabilities other
than as provided in this Lease, and (ii) the entity which shall have resigned as
Trustee or for which another entity shall have been so substituted as Trustee
shall turn over to the new Trustee all insurance proceeds or taking awards
remaining on hand with it.

(d)The reasonable fees and charges of every entity acting as Trustee hereunder
shall constitute an expense of maintenance and disposition of the proceeds
deposited with such Trustee and shall be paid periodically from such proceeds.

(e)Anything contained in this Section to the contrary notwithstanding, any
agreement which the Landlord and Tenant shall enter into with any entity acting
as Trustee hereunder shall include as a party thereto any Permitted Leasehold
Mortgagee, in its capacity as such, when requested by either party or such
mortgagee, provided that the applicable mortgage shall provide, or the holder
thereof shall agree in writing, that all proceeds are to be applied in the same
manner as provided in this Lease.

Section 7.10 Waiver of Subrogation.  If, and only if, permitted by the policies
of insurance relating to the Premises maintained by the Landlord and Tenant, the
Landlord and Tenant hereby each waive all rights of recovery against the other
or against the officers, employees, agents and representatives of the other, on
account of loss or damage occasioned to such waiving party or its property or
the property of others under its control to the extent that such loss or damage
is insured against under any insurance policies which either may have in force
at the time of such loss or damage.  Each party shall, upon obtaining policies
of insurance relating to the Premises, or portions thereof, which permit the
aforesaid waiver, give notice to the insurance carrier or carriers that the
foregoing mutual waiver of subrogation is contained in this Lease, and each
party shall endeavor to cause each such insurance policy obtained by it to
provide that the insurance company waives all right of recovery by way of
subrogation against either the Landlord or Tenant in connection with any damage
covered by any such policy, at the sole cost of the party for whose benefit such
waiver is sought.

Section 7.11 Indemnification by Tenant.  Tenant shall indemnify and save the
Landlord and all of its Affiliates, including National Harbor Beltway LC, MVP
Management LLC, and National Harbor Owners Association, Inc., harmless against
and from all liabilities, obligations, damages, penalties, claims, costs,
charges and  expenses, including reasonable architects’, attorneys’ and other
consultants’ fees, which may be imposed upon or reasonably incurred by or

35

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

asserted against the Landlord by reason of any of the following occurrences
during the Term of this Lease:

(a)any work done in or on the Premises or any part thereof, any use, non-use,
possession, occupation, condition, operation, maintenance or management of the
Premises or any part thereof, any accident, injury or damage to any person or
property occurring in, on or about the Premises or any part thereof, including
any sidewalk or curb appurtenant to the Premises, except to the extent resulting
from the negligence or wrongful act of the Landlord, its employees, contractors,
agents, servants, or licensees;

(b)any negligence on the part of Tenant or any party for whom Tenant is legally
liable, including, without limitation, guests, visitors and invitees; and

(c)any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms, provisions, conditions or limitations contained in
this Lease on its part to be performed or complied with constituting an Event of
Default which results in any bodily injury or property damage for which the
Landlord is responsible.

In case any action or proceeding is brought against the Landlord by reason of
any claim arising out of any of the occurrences which Tenant is required,
pursuant to the preceding paragraph, to indemnify and save the Landlord harmless
against and from, the Landlord shall give prompt notice thereof to Tenant and
shall cooperate with Tenant in the defense thereof; and Tenant upon written
notice from the Landlord shall at Tenant’s expense defend such action or
proceeding using legal counsel selected by Tenant in its reasonable business
judgment.

The foregoing express obligation of indemnification shall not be construed to
negate or abridge any other obligation of indemnification running to the
Landlord which would exist at common law or under any other provision of this
Lease, and the extent of the obligation of indemnification shall not be limited
by any provision of insurance undertaken in accordance with this ARTICLE
VII.  The provisions of this Section 7.11 shall survive termination or
expiration of this Lease.

ARTICLE VIII.

USE OF PREMISES

Section 8.01 Use.

(a)Continuous Legal Use.  Subject to Articles 9 and 10, Tenant shall
continuously use and operate the Premises for the maximum days and hours
permitted pursuant to the terms of the Gaming License and applicable law,
provided, however, in the event the Gaming License is silent with regard to the
days and hours of required operation, Tenant shall use and operate the Premises
twenty-four (24) hours a day, three hundred sixty-five (365) or three hundred
sixty-six (366) days a year, as applicable, throughout the Term as required by
this Lease, subject in all cases to Force Majeure Events and any restrictions
imposed on the Premises by applicable law.  In any event, the Premises shall be
used only in accordance with the Permitted Uses.  

36

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(b)Permitted Uses.  Subject to the restrictions and conditions stated in this
Lease, Tenant shall use the Premises only for the construction, development, and
operation of the Hotel & Casino as provided for herein for (i) a first-class,
high quality hotel and casino that meets the Brand Standards, and (ii) ancillary
lobby level retail use, all in accordance with the standards set forth in this
ARTICLE VIII and such other activities in connection therewith and related
thereto as are set forth in the Approved Master Plan (collectively, the
“Permitted Uses”), and for no other uses. In addition to the foregoing, at all
times Tenant’s use of the Premises shall comply with the Brand Standards and the
Declaration. Tenant shall not, under any circumstances (y) have more than 500
hotel rooms on the Premises or (z) have more than 50,000 square feet of meeting
space on the Premises (inclusive of all prefunction and meeting space, but
excluding all back-of-house space).  Immediately upon its discovery of any use
which is not a Permitted Use, Tenant shall take all reasonably necessary steps,
legal and equitable, to immediately discontinue such business or use, or compel
discontinuance of such business or use, including, if necessary, the removal
from the Premises of any subtenants, licensees, invitees or concessionaires.

Section 8.02 Prohibited Uses.

(a)Without limiting the provisions of Section 8.01, Tenant shall not use or
occupy the Premises or any part of the Premises, and neither permit nor suffer
the Premises to be used or occupied, for any of the following (“Prohibited
Uses”):

(i)for any unlawful or illegal business, use or purpose or any other use that
would violate the Declaration;

(ii)for any use which is a public nuisance or constitutes a safety or security
concern in Landlord’s reasonable discretion;

(iii)in such manner as may make void or voidable any insurance then in force
with respect to the Premises; or

(iv)for any cell towers, roof antennas, or similar devices or equipment, except
for transmissions necessary for the operation of the Premises.

(b)Without limiting the provisions of Section 8.01 or any other provision of
this Lease, the use of any ownership structure such as time share, time
interval, cooperative or condominium shall not be permitted.  

Section 8.03 Prohibition of Competing Projects.

(a)Operating Restrictions.  Tenant hereby covenants for itself and its
Affiliates, not to operate, manage or license without the prior consent of the
Landlord, a casino within fifty (50) miles of the front door of the Hotel &
Casino.  Landlord hereby covenants for itself and its Affiliates, not to
operate, manage or license without the prior consent of the Tenant, a casino
within fifty (50) miles of the front door of the Hotel & Casino, and not to
permit the operation of a casino on any land owned or controlled by Landlord and
its Affiliates within fifty (50) miles of the front door of the Hotel &
Casino.  The foregoing restrictions shall not apply to (i) any hotels under any
brand of Tenant or its Affiliates, (b) any condominium or other residential
product, (c)

37

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

any serviced apartment facility, or (d) any timeshare, estate or license,
fractional ownership, vacation club or any other form of interest in any
vacation or interval ownership program.

(b)Enforcement.  Landlord and Tenant each acknowledges that the other party will
be irreparably harmed in the event either Landlord or Tenant violates the
restriction set forth in Section 8.03(a) and that money damages would be
inadequate to compensate the non-breaching party for such harm.  Consequently,
the parties agree that the non-breaching party, in addition to all of its rights
and remedies contained herein, shall have the right to apply for, seek and
demand injunctive relief to compel the cure of such violation.

Section 8.04 Operation of Hotel & Casino.

(a)First-Class Hotel & Casino.  Tenant shall, at all times during the Term,
operate, maintain and manage, or shall cause the operation, maintenance and
management of, the Hotel & Casino as a first-class hotel and casino in
accordance with the Brand Standards and the terms and provisions of this
Lease.  As used herein, the term “Brand Standards” shall mean the standards in
effect from time to time of (a) design, construction, furnishing, equipping,
maintenance and repairing of the Hotel & Casino, and (b) operating, guest
service and marketing of the Hotel & Casino, all of which shall be: (i) at the
first-class standard established from time to time by the Guarantor for the MGM
brand (the “Brand”), but in no event shall such standard be of lesser quality
than the greater of quality of the MGM Grand Detroit as of the Effective Date
and the quality of the Hotel & Casino as of Final Completion; and (ii) in
accordance with policies, procedures, instructions, specifications, manuals and
programs in effect from time to time which are applicable to the operation of
the Brand hotels and casinos.  If at any time, the MGM Grand Detroit is no
longer owned by an Affiliate of Tenant, then the parties will agree on a
replacement facility for the standard. The Brand Standards include any one or
more (as the context requires) of the following three categories of
standards:  (A) operational standards (e.g., services offered to guests, quality
of food and beverages, cleanliness, staffing and employee compensation and
benefits, centralized services, frequent traveler programs and other similar
programs, etc.); (B) physical standards (e.g., quality of the improvements, FF&E
and supplies, frequency of FF&E replacements) and fire and life safety
standards; and (C) technology standards (e.g., those relating to software,
hardware, telecommunications, high speed internet access, systems security and
information technology).  Tenant has granted to Landlord prior to the Effective
Date hereof access to an internet portal containing the Brand Standards, and
shall provide such access to Landlord throughout the Term hereof.  

(b)Application of Operation, Maintenance and Management Standards.  In the event
that the Landlord determines in its discretion that the Hotel & Casino are not
operating, being maintained or managed in compliance with the standards required
in this Lease, the Landlord shall give notice of its specific objection and the
requested correction.  The parties shall negotiate in good faith on a resolution
of the objection.  In the event that a resolution satisfactory to the Landlord
is not achieved within fifteen (15) days, the Landlord may elect to refer the
issue to the Dispute Resolution Process for determination of whether there has
been a failure to operate, maintain or manage in compliance with the specified
standards.

38

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Section 8.05 Franchise Affiliation. Unless assigned in a manner compliant with
Section 11.01, the brand name of the Hotel & Casino shall be MGM, or such other
brand as is approved by Landlord in its sole and absolute discretion. Tenant
represents and warrants that it has and will continue to have the right to use
the MGM brand and the business names, trade names, corporate names, domain
names, domain name registrations, website names and worldwide web addresses and
other communication addresses necessary and desirable for the conduct of the
Hotel & Casino in accordance with the Brand Standards.

Section 8.06 No Dedication.  Tenant shall not suffer or permit the Premises or
any portion thereof to be used by the public without restriction or in such
manner as might impair the Landlord’s title to the Premises, or any portion
thereof, or in such manner as might constitute a basis for a claim or claims of
adverse usage, adverse possession or prescription by the public, or of implied
dedication of the Premises or any portion thereof.  Tenant hereby acknowledges
that the Landlord does not hereby consent, expressly or by implication, to the
unrestricted use or possession of the whole or any portion of the Premises by
the public.

Section 8.07 No Waste.  Tenant shall not injure, overload, deface or strip, or
cause physical waste or damage to, the Premises or the underlying fee or any
part thereof, nor commit any nuisance or unlawful conduct; nor permit the
emission of any objectionable noise or odor; nor permit any flashing or neon
lights which cast light outside the Hotel & Casino; nor knowingly permit any
fireworks displays; nor make any use of the Premises or Tenant Improvements
which is legally improper; nor permit or suffer any subtenant, guest, licensee,
operator, occupant, invitee or others to do any of the foregoing.

Section 8.08 Legal Requirements.  

(a)Throughout the Term of this Lease, Tenant, at its expense, shall promptly
comply with and shall cause all subtenants, licensees, operators and managers,
if any, to promptly comply with all present and future laws, ordinances, orders,
rules, regulations and requirements of all federal, state and municipal
governments, departments, commissions, boards and officers, foreseen or
unforeseen, ordinary as well as extraordinary, which may be applicable to the
Premises and the roads, sidewalks and curbs adjoining the same, or to the use or
manner of use of the same or the owners, tenants, licensees, operators, or
occupants thereof, whether or not such law, ordinance, rule, regulation or
requirement is specifically applicable or related to the conduct of the
Permitted Uses, or shall affect the interior or exterior of the Hotel & Casino,
or shall necessitate structural changes or improvements, or shall interfere with
the use and enjoyment of the Premises (collectively, the
“Requirements”).  Tenant shall, in the event of any violation or any attempted
violation of this Section by any subtenant, licensee, operator, or manager take
steps, immediately upon knowledge of such violation, as Tenant determines to be
reasonably necessary to remedy or prevent the same as the case may be.

(b)Tenant covenants and agrees that Tenant, prior to Opening Date, shall (i)
apply for and use commercially reasonable efforts to secure, and (ii)
continuously maintain, as necessary, all hotel, casino, restaurant and alcoholic
beverage licenses and any other permits or licenses required for the operation
of the Hotel & Casino on the Premises.  The cost incurred in

39

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

securing and maintaining any such licenses and permits shall be borne solely by
Tenant as an expense of the operation of the Hotel & Casino.

Section 8.09 Contests.  Tenant shall have the right, after ten (10) days’ prior
written notice to the Landlord, to contest by appropriate legal proceedings
diligently conducted in good faith, in the name of Tenant, without cost or
expense to the Landlord, the validity or application of any law, ordinance,
order, rule, regulation or requirement of the nature referred to in Section 8.08
hereof, subject to the following:

(a)If, by the terms of any such law, ordinance, order, rule, regulation or
requirement, compliance therewith pending the prosecution of any such proceeding
may legally be delayed without the incurrence of any lien, charge or liability
of any kind against the Premises or any part thereof and without subjecting
Tenant or the Landlord to any liability, civil or criminal, for failure so to
comply therewith, Tenant may delay compliance therewith until the final
determination of such proceeding; and

(b)If any lien, charge or civil liability would be incurred by reason of any
such delay, Tenant nevertheless may contest as aforesaid and delay as aforesaid,
provided that such delay would not subject the Landlord to civil or criminal
liability or fine, and provided that Tenant (i) furnishes to the Landlord
security, reasonably satisfactory to the Landlord, against any loss or injury by
reason of such contest or delay, and (ii) prosecutes the contest with due
diligence; and

(c)The Landlord, without cost or diminution of value to it, shall execute and
deliver any appropriate papers which may be necessary to obtain or maintain any
such proceeding and shall further cooperate with and support Tenant in any such
contest (including without limitation in appearances before government bodies),
as Tenant may from time to time reasonably request.  

Section 8.10 Compliance with Insurance Requirements.  Throughout the Term of
this Lease, Tenant, at its expense, shall observe and comply with the
requirements of all policies of public liability, casualty and all other
policies of insurance required to be supplied by Tenant at any time in force
with respect to the Premises if such observance or compliance is required by
reason of any condition, event or circumstance arising after the commencement of
the Term of this Lease, and Tenant shall, without limiting any other
requirements of this Lease, in the event of any violation or any attempted
violation of the provisions of this Section by any subtenant, licensee, operator
or guest, take all reasonable steps, immediately upon knowledge of such
violation or attempted violation, to remedy or prevent the same as the case may
be.

Section 8.11 Notification of Certain Events.  As soon as practicable after
obtaining knowledge or notice thereof, Tenant shall deliver to Landlord,
together with copies of all relevant documentation with respect thereto:

(a)Notice of any matured event of default under the Permitted Leasehold Mortgage
and any other financing related to the Premises.

(b)Notice of all summons, citations, directives, complaints, notices of
violation or deficiency, and other communications from any governmental
authority asserting a material violation of governmental requirements applicable
to the Premises.

40

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(c)Notice of any litigation or proceeding in which Tenant is a party if an
adverse decision therein would have a material adverse effect on Tenant’s
ability to perform its obligations hereunder.

(d)Notices received by Tenant from the entity with authority over the Gaming
License asserting a violation of the Gaming License or any related rules or
regulations.

ARTICLE IX.

DAMAGE OR DESTRUCTION

Section 9.01 Restoration Required.  In case of damage to or destruction of the
Tenant Improvements or any part thereof or the FF&E or other property installed
or used in, on, or about the Tenant Improvements by fire or otherwise, Tenant
shall promptly give written notice thereof to the Landlord, and Tenant shall, at
Tenant’s sole cost and expense, but subject to any Requirements, and without
regard to the coverage, amount or availability of proceeds of any insurance,
restore, repair, replace, rebuild or alter the same as nearly as possible to its
condition immediately prior to such damage or destruction all in conformity with
and subject to the construction conditions of ARTICLE III hereof.  Such
restorations, repairs, replacements, rebuilding or alterations shall be
commenced as soon as practicable following the occurrence of such damage or
destruction and shall thereafter be prosecuted continuously to completion with
diligence.  Notwithstanding anything to the contrary herein, the parties
acknowledge that in light of the length of the Lease Term, in the event of
damage to or destruction of a significant portion of the Hotel & Casino, it may
be appropriate to redesign or otherwise construct the Hotel & Casino at variance
with the Final Plans, so long as the Hotel & Casino remains of at least of
substantially equal quality and, as permitted by the Requirements, guest
capacity.  The parties agree to cooperate and to reasonably agree upon any
modifications to the Final Plans pursuant to the foregoing.  There shall be no
reduction or abatement of Rent during restoration, Tenant shall continue to pay
all Rent due to Landlord.  Tenant agrees that any insurance money paid on
account of such damage or destruction that is not required to be delivered to
the Trustee shall be used to rebuild or repair such damage or destruction and
for no other purpose.

Section 9.02 Restoration Procedures.  In the event of damage to or destruction
of the Tenant Improvements or the FF&E or other property installed or used in,
on, or about the Tenant Improvements in excess of $100,000,000.00 (subject to
Section 18.19) all insurance money paid on account of such damage or destruction
shall be paid to the Trustee to be appointed pursuant to the provisions of
Section 7.09 hereof, less the reasonable cost, if any, incurred in connection
with adjustment of the loss and the collection thereof, and shall be applied by
such Trustee to the payment of the cost of the aforesaid restoration, repairs,
replacement, rebuilding or alterations, including the cost of temporary repairs
for the protection of property pending the completion of permanent restoration,
repairs, replacements, rebuilding or alterations (all of which temporary
repairs, protection of property and permanent restoration, repairs, replacement,
rebuilding or alterations are hereinafter collectively referred to as the
“restoration”), and shall be paid out to Tenant, or at the direction of Tenant,
from time to time, as such restoration progresses, upon compliance by Tenant
with all conditions precedent to payment which are usual in construction loan
agreements for construction of the size and complexity of the restoration.  If
the Trustee is

41

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

customarily engaged in the business of construction lending, its regular
conditions precedent to payment of such loans shall be presumed to be
reasonable, absent a showing by the Landlord or Tenant that such conditions are
not generally consistent with the lending requirements then customarily employed
by major Maryland banks in similar loans.  There shall be withheld from payments
on account of work completed and materials furnished such amounts as are then so
customarily being withheld in connection with construction of the size and
complexity of the restoration.  All payments shall be received by Tenant for the
purposes of paying the cost of such restoration upon receipt by the Trustee of
the written request of Tenant accompanied by suitable documentation including
the following:

(a)Satisfactory evidence that the insurance proceeds remaining to be disbursed
are sufficient to pay all anticipated costs of completing the restoration.  (If
at any time prior to or during the course of restoration the insurance proceeds
remaining to be disbursed are not sufficient to pay the entire cost of
completing the restoration, Tenant shall pay the deficiency to the Trustee
before requesting the disbursement of additional proceeds from the Trustee);

(b)Bills from contractors and subcontractors for work and materials in place,
describing in reasonable detail such work and materials, and bills for the
reasonable fees of any lawyer, architect or engineer for services relating to
the restoration;

(c)A certificate signed by Tenant stating that the amount of each such bill does
not exceed the cost of such work, materials, or services described on such bill,
and that no part of such cost has previously been made the basis of the
withdrawal of insurance proceeds;

(d)A certificate of the architect or engineer in charge of the restoration, or
of a third party not in the regular employ of any of the parties hereto, which
architect, engineer or third party is reasonably satisfactory to the Trustee
(and against whom the Landlord has no reasonable objection), stating that
(i) the work, materials or services described in the bills were necessary or
appropriate and are in place or have been performed, (ii) the amount specified
in the bills does not exceed the reasonable cost of such work, materials, or
services, (iii) the work or materials described in each bill, to the knowledge
of such architect, engineer or third party, has been supplied by the contractor
or subcontractor submitting such bill or by a person who has supplied materials
to such contractor or subcontractor, and (iv) to the knowledge of such
architect, engineer or third party, the additional amount, if any, is required
to complete the restoration;

(e)A title search by a title company or licensed abstractor or other evidence
satisfactory to the Trustee that there has not been filed with respect to Tenant
Improvements or the Premises any mechanic’s or other lien or instrument for the
retention of title with respect to any part of the work performed which has not
been discharged of record, except liens which will be discharged by payment of
the amount then requested or liens with respect to which Tenant has furnished a
satisfactory bond;

(f)If applicable, satisfactory evidence that any license or franchise agreement
approved by the Landlord in accordance with Section 8.05 remains in full force
and effect notwithstanding the damage or destruction, and that the respective
licensor or franchisor or their

42

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

respective successors shall have no continuing right to terminate said agreement
as a result of such damage or destruction; and

(g)For any payment after the restoration has been substantially completed, a
copy of any certificate required by law to render occupancy and use of Tenant
Improvements legal.

Upon receipt by such Trustee of satisfactory evidence that the restoration has
been completed and paid for in full and that there are no liens of the character
referred to above, any balance at the time held by such Trustee shall be paid to
Tenant.  If this Lease is terminated by the Landlord following an Event of
Default by reason of Tenant’s failure to repair or restore as provided in this
Lease or for any other reason, any balance at the time held by such Trustee
shall be paid to the Landlord (subject always to the rights of Permitted
Leasehold Mortgagees).

Section 9.03 No Surrender or Abatement.  No destruction of or damage to the
improvements on the Premises or any part thereof, or upon any portion of the
Land upon which the Tenant Improvements or any part thereof are located, nor any
damage to the FF&E or other property installed or used in, on or about Tenant
Improvements, by fire or any other casualty, whether or not insured, shall
permit Tenant to surrender this Lease or shall relieve Tenant from its liability
to pay the full Rent and other charges payable under this Lease or from any of
its other obligations under this Lease, and Tenant waives any rights now or
hereafter conferred upon it by statute or otherwise to quit or surrender this
Lease or the Premises, or any part thereof, or to any suspension, diminution,
abatement or reduction of rent on account of any such destruction or damage.

Section 9.04 Damage During Last Lease Years.  Notwithstanding any other
provision of this Article IX, if any damage or casualty to the Tenant
Improvements shall occur at a time when the remainder of the then-existing Term
plus any remaining Extension Periods (collectively, "Remaining Term"), is equal
to or less than (10) Lease Years, and the cost of restoring the Tenant
Improvements shall exceed fifty percent (50%) of the replacement cost of the
entire Tenant Improvements (or thirty percent during the five (5) Lease Years
prior to the end of the Remaining Term), then Tenant shall be granted as many
additional Extension Periods as may be required to cause the Remaining Term to
have not fewer than twenty (20) Lease Years remaining as of the estimated date
that Tenant's restoration work would be complete.  Tenant shall notify Landlord
in writing of the occurrence of damage or casualty that meets the criteria of
this Section 9.04 within sixty (60) days after the occurrence of the damage or
casualty, and the parties shall promptly thereafter enter into an amendment to
this Lease to memorialize the addition of the additional Extension Periods.

ARTICLE X.

TAKING

Section 10.01 Award.  In the event that the Premises, or any part thereof, shall
be taken in condemnation proceedings or by exercise of any right of eminent
domain or by agreement between the Landlord, Tenant and those authorized to
exercise such right (any such matters being herein referred as a “Taking”), the
Landlord, Tenant and any Permitted Leasehold

43

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Mortgagee shall have the right to participate in any Taking proceedings or
agreement for the purpose of protecting their interests hereunder.  Each party
so participating shall pay its own expenses therein.

Section 10.02 Termination.  If at any time during the Term of this Lease there
shall be a Taking of the whole or substantially all of the Premises, this Lease
shall terminate and expire on the date of such Taking and the Rent hereunder
shall be paid to the date of such Taking.  For the purpose of this Article,
“substantially all of the Premises” shall be deemed to have been taken if the
untaken part of the Premises shall be insufficient for the restoration of the
Hotel & Casino such as to allow the economic and feasible operation thereof by
Tenant.  If there is a Taking resulting in the termination of this Lease as
above provided, the rights of the Landlord and Tenant with respect to the award
shall be as follows:

(a)First, to the payment of the reasonable costs, fees and expenses incurred by
the Landlord and Tenant in connection with the collection of the award;

(b)Second, the Landlord shall receive any separate award made by the Taking
authority for the consequential damages to the Landlord on account of any
diminution in value of the portion of the Land and other adjacent land of the
Landlord which is not taken;

(c)Third, Tenant shall receive any separate award made by the Taking authority
for Tenant’s relocation;

(d)Fourth, the Landlord shall receive an amount (the “Landlord’s Award”) equal
to the value of Landlord’s interests in the Premises taken as burdened and
benefited by this Lease, and the Tenant shall receive an amount (the “Tenant’s
Award”) equal to the value of the leasehold interest taken as burdened and
benefited by this Lease; and if the proceeds are insufficient for both such
Awards, then the proceeds shall be shared in a manner agreed to by Landlord and
Tenant that fairly allocates the proceeds to each of them for their respective
interests taken.  If the parties cannot agree upon such allocation, either party
may seek a determination by a Mediator in accordance with Article XVII; and

(e)Fifth, if the then highest and best use is other than a Permitted Use
resulting in the fair market value of the Land taken, considered without regard
to the burdens and benefits of the Lease, being greater than the combined value
of the Landlord’s Award and the Tenant’s Award, then such excess in fair market
value shall be paid to the Landlord.

No such termination of this Lease under this Section 10.02 shall release Tenant
from any obligation hereunder for Rent accrued or payable for or during any
period prior to the effective date of such termination, and any prepaid rent,
taxes and insurance premiums beyond the effective date of such termination shall
be adjusted.  

Section 10.03 Restoration.  In the event of a Taking which does not result in
the termination of this Lease pursuant to Section 10.02:

(a)Tenant shall continue to pay all Rent due to Landlord, and there shall be no
reduction or abatement of Rent.

44

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(b)Tenant shall, promptly after such Taking and at its expense, restore the
Tenant Improvements to complete architectural units.

(c)The Landlord shall be entitled to the Landlord’s Award.

(d)Tenant shall be entitled to the Tenant’s Award and all remaining proceeds
(the  “Remaining Proceeds”) and shall apply the same to the cost of restoration
required by paragraph (b) hereof (which sum is hereinafter sometimes referred to
as the “cost of restoration”).  The Tenant’s Award and the Remaining Proceeds
shall be paid to Tenant in progress payments as the work progresses in the same
manner as provided in Section 7.09 hereof with respect to the application of
insurance proceeds.  If the Tenant’s Award and the Remaining Proceeds shall be
insufficient to defray the cost of restoration, Tenant shall pay any deficiency.

(e)After restoration, any portion of the Tenant’s Award and the Remaining
Proceeds in excess of the cost of restoration shall be divided between the
Landlord and Tenant such that the Tenant receives the remaining portion, if any,
of the Tenant’s Award and Landlord receives the Remaining Proceeds.

Section 10.04 Temporary Taking.  If the whole or any part of the Premises shall
be the subject of a temporary Taking, this Lease shall remain in full force and
Tenant shall continue to pay in full the Rent payable by Tenant hereunder
without reduction or abatement, and Tenant shall be entitled to receive any
award so made for the period of the temporary Taking which is within the
Term.  If such temporary Taking shall extend beyond the expiration or earlier
termination of this Lease, the Landlord shall be entitled to such portion of
such award.

Section 10.05 Trustee.  In case of any Taking mentioned in this ARTICLE X, the
entire award shall be paid to a Trustee to be appointed in the manner provided
in Section 7.09 hereof for distribution to the parties entitled thereto pursuant
to the provisions of this ARTICLE X.

Section 10.06 Taking During Last Lease Years.  Notwithstanding any other
provision of this Article X, if any Taking shall occur at a time when the
Remaining Term is equal to or less than (10) Lease Years, and the cost of
restoring the Tenant Improvements shall exceed fifty percent (50%) of the
replacement cost of the entire Tenant Improvements (or thirty percent during the
five (5) Lease Years prior to the end of the Remaining Term), then Tenant shall
be granted as many additional Extension Periods as may be required to cause the
Remaining Term to have not fewer than twenty (20) Lease Years remaining as of
the estimated date that Tenant's restoration work would be complete.  Tenant
shall notify Landlord in writing of the occurrence of Taking that meets the
criteria of this Section 10.06 within sixty (60) days after the occurrence of
the Taking, and the parties shall promptly thereafter enter into an amendment to
this Lease to memorialize the addition of the additional Extension Periods.

ARTICLE XI.

TRANSFERS

Section 11.01 Assignment.  Tenant, subject to the provisions of Section 11.03
and Section 11.04 may not assign this Lease or any of its leasehold interest
under this Lease without

45

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Landlord’s prior written consent, which may be given or withheld in Landlord’s
sole discretion.  Notwithstanding the foregoing, after the Opening Date, Tenant
may assign this Lease and its leasehold interests therein without Landlord’s
prior written consent provided that (i) the assignee is a nationally-recognized
operator of first class luxury hotels and casinos not less than the level of
quality and service as the Tenant Improvements and Brand Standards, and (ii) the
assignee has sufficient financial resources and liquidity to meet the ongoing
financial obligations of the Tenant under this Lease and to maintain and operate
the Hotel & Casino in accordance with the Brand Standards.  Prior to the Opening
Date of the Tenant Improvements, Guarantor shall be released from its
obligations under the Guaranty in connection with any assignment, so long as the
new tenant has financial resources and liquidity acceptable to Landlord in its
sole and absolute discretion or a replacement guarantor with financial resources
and liquidity acceptable to Landlord in its sole and absolute discretion
provides a replacement guaranty acceptable to Landlord.  After the Opening Date
of the Tenant Improvements, Guarantor shall be released from its obligations
under the Guaranty in connection with any assignment, so long as the new tenant
has financial resources and liquidity acceptable to Landlord in its reasonable
discretion or a replacement guarantor with financial resources and liquidity
acceptable to Landlord in its reasonable discretion provides a replacement
guaranty acceptable to Landlord.  Tenant may not convert the Premises or any
portion thereof to a leasehold condominium or a leasehold cooperative timeshare
or to any use that is not a Permitted Use.  In conjunction with any assignment
or proposed assignment pursuant to this Section 11.01, Tenant shall provide the
Landlord with banking and financial information with respect to the proposed
assignee reasonably sufficient to enable the Landlord to determine the financial
responsibility of the proposed assignee and such other additional information as
the Landlord shall reasonably request in connection with its evaluation of the
proposed assignee.  In furtherance but not in limitation of the foregoing, it
shall be reasonable for the Landlord to withhold its consent if the proposed
assignee is a Disqualified Person or not qualified to obtain/hold the Gaming
License.

Upon making an assignment in accordance with this Section 11.01, Tenant shall
furnish the Landlord promptly with an executed copy of the instrument of
assignment and with an agreement in proper form for recording, executed by the
assignee, in a form approved by the Landlord, in which such assignee assumes and
agrees for the benefit of the Landlord, to observe and perform all of the
covenants, conditions and agreements in this Lease on the part of Tenant to be
observed or performed.  Upon the execution and delivery of such assumption
agreement consistent with the conditions contained herein, Tenant and Guarantor
shall be relieved from all further liabilities and obligations hereunder arising
from and after the date of the assignment.

The foregoing provisions concerning assignments and transfers shall apply to
voluntary and involuntary and direct and indirect assignments and transfers, and
to assignments and transfers by operation of law.  Notwithstanding the
provisions contained in the first paragraph of this Section 11.01, Tenant shall
not be required to obtain the consent of the Landlord to an assignment in
connection with (i) a foreclosure by a Permitted Leasehold Mortgagee (or deed or
assignment in lieu thereof), including, without limitation, a purchase of
Tenant’s interest in a foreclosure sale or from a foreclosing Permitted
Leasehold Mortgagee, (ii) a transfer by reason of death or incapacity of an
individual holding an Equity Interest in Tenant, (iii) transfers of the publicly
traded stock in Tenant or in any direct or indirect owner of Tenant,
(iv) transfers of any Equity Interest in Tenant provided that not more than
forty-nine percent (49%) of the Equity

46

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Interests in Tenant have been transferred in any single or related series of
transactions, in the aggregate, or (v) an assignment to any Affiliate of Tenant
(provided that with respect to this clause (v) the assignor shall not be
released and shall remain liable for any breaches or Events of Default by such
Affiliate under this Lease).  Tenant shall provide written notice to the
Landlord of any and all changes or transfers in the holders of the Equity
Interests in Tenant within thirty (30) days of such change or transfer,
regardless of whether the Landlord’s consent is required under this Section
11.01.

Any attempted assignment or transfer in violation of this Section shall be void.

Section 11.02 Subleases.  Tenant may sublet portions of the Premises for
hotel-related business purposes including but not limited to as barber and
beauty shops, airline ticket counters, car rental agencies, newsstands,
restaurants, lounges, bars, gift shops and health clubs or spas, in each case
which constitute a Permitted Use and do not constitute a Prohibited Use and so
long as Tenant shall remain primarily liable for all of the obligations under
this Lease.  Landlord's consent to any sublease shall not be required unless
such sublease constitutes a sublease for all or substantially all of the
Premises.

Any such sublease shall be subordinate to this Lease and shall recognize the
Landlord’s option to terminate such sublease in the event this Lease is
terminated following an Event of Default.  If Tenant delivers a sublease to the
Landlord and requests that the Landlord enter into a non-disturbance and
attornment agreement with the subtenant, the Landlord will not refuse to execute
such an agreement, provided that (i) at the time of the granting of such
non-disturbance agreement no Event of Default is continuing, (ii) the sublease
complies with all other requirements of this Section 11.02, and (iii) the form
is reasonably acceptable to Landlord in form and substance.

Section 11.03 Leasehold Mortgages.  Tenant shall have the right to mortgage,
pledge or conditionally assign this Lease to a Permitted Leasehold Mortgagee
subject to the provisions of this Section and ARTICLE XII, and the payment to
the Landlord of any amounts due, if any on account thereof, under ARTICLE IV
above.  In no event shall the fee interest in the Premises or, unless
specifically set forth herein or in any instrument given by the Landlord in
connection therewith, any Rent be subordinate to any leasehold
mortgage.  Regardless of whether any such leasehold mortgage requires the
Landlord’s consent, Tenant shall provide the Landlord with written notice of any
such leasehold mortgage at least thirty (30) days prior to the closing of any
such transaction.

The making of a mortgage under the prior paragraph shall not be deemed to
constitute an assignment, nor shall any mortgagee under such a mortgage not in
actual possession of the Premises be deemed an assignee of the leasehold estate
created hereby, so as to require such mortgagee to assume the obligations of
Tenant hereunder. However, a mortgagee in actual possession and the purchaser at
any sale of the leasehold estate created hereby upon foreclosure of a mortgage
given in accordance with the prior paragraph, or the assignee of Tenant’s
interest under this Lease pursuant to an assignment in lieu of such foreclosure,
shall be deemed to be an assignee of Tenant (but no consent by the Landlord to
such assignment or transfer shall be required) and subject to the terms and
conditions of Section 12.02 hereof, shall be deemed to

47

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

have assumed the obligations of Tenant hereunder arising from and after the date
of taking actual possession or of such purchase or assignment.  Prior to taking
possession of the Premises following a foreclosure by any mortgagee, such
mortgagee shall cure all monetary defaults and non-monetary defaults that are
not Incurable Lease Defaults.  If a mortgagee (or nominee) who has so assumed
the obligations of Tenant hereunder thereafter assigns its interests in this
Lease to an assignee who assumes the obligations of Tenant hereunder, such
mortgagee (or nominee), upon compliance by such assignee with Maryland laws,
shall be relieved of the obligations of Tenant arising after such assignment and
assumption.  A conditional assignment of Tenant’s interest in this Lease to a
mortgagee as security for a mortgage granted in accordance with the prior
paragraph shall not constitute an assumption of liability by the mortgagee of
Tenant’s obligations hereunder until the date of such mortgagee’s taking of
actual possession pursuant to the exercise of its rights under such conditional
assignment; provided, however, that such mortgagee shall cure all monetary
defaults and non-monetary defaults that are not Incurable Lease Defaults in
existence as of the time of such foreclosure.

Section 11.04 Prohibited Transfers.  Notwithstanding any other provision
contained herein to the contrary, Tenant shall not knowingly, after making
reasonable inquiry, assign, sublease or otherwise transfer any of Tenant’s
interest in the Hotel & Casino or other Tenant Improvements or any of Tenant’s
interest in the leasehold created hereby (collectively, “Tenant’s Interest in
the Premises”) or any Equity Interest in Tenant  to any Disqualified
Person.  The term “Disqualified Person” shall mean:

(a)Any Person (or any Person whose operations are directed or controlled by a
Person) that has been convicted of or has pleaded guilty in a criminal
proceeding for a felony or that is an on-going target of a grand jury
investigation convened pursuant to applicable Requirements concerning organized
crime; or

(b)Any Person organized in or controlled from a country, the effects of the
activities with respect to which are regulated or controlled pursuant to the
following United States laws and the regulations or executive orders promulgated
thereunder: (x) the Trading with the Enemy Act of 1917, 50 U.S.C. App. §1, et
seq., as amended; (y) the International Emergency Economic Powers Act of 1976,
50 U.S.C. § 1701, et seq., as amended; and (z) the Anti-Terrorism and Arms
Export Amendments Act of 1989, codified at Section 6(j) of the Export
Administration Act of 1979, 50 U.S.C. App. § 2405, as amended; or

(c)Any Person with whom the Landlord is restricted from doing business under the
regulations of the Office of Foreign Asset Control of The Department of the
Treasury of the United States of America (“OFAC”) (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action;

(d)Any Person that would cause the loss of any approvals under any laws
governing the ownership or operation of casinos, legal gaming or gambling or
otherwise violate any such laws; or

48

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(e)Any Affiliate of any of the Persons described in paragraphs (a), (b), (c) (d)
above.

Section 11.05 Assignment of Gaming License.  Tenant shall not assign, grant, or
otherwise transfer or encumber the Gaming License, except as set forth herein.

Section 11.06 Transfers That May Jeopardize Gaming License.  Landlord
acknowledges that Tenant, its Parent and their respective Affiliates are engaged
in businesses that are or may be subject to and exist because of privileged
licenses issued by governmental authorities, including under applicable laws
with respect to gaming (“Gaming Laws”).  If (A) Tenant, its Parent or any of
their respective Affiliates is directed to cease doing business with Landlord by
any such authority, or (B) if Tenant determines, in Tenant’s sole and exclusive
judgment, that (i) because of the relationship with Landlord, the continued
operation of the Hotel & Casino could subject Tenant, its Parent or any of their
respective Affiliates to the loss of the Gaming License or any approvals under
any Gaming Laws in any jurisdiction then held or proposed by Tenant, its Parent
or any of their respective Affiliates, or (ii) Landlord or any of its
Affiliates, or any of their respective officers, directors, key employees,
agents or representatives, (a) is or might be engaged in, or is about to be
engaged in, any activity or (b) was or is involved in any relationship, either
of which could or does jeopardize such approvals or applications for such
approvals, or (c) was or is a Disqualified Person, or if any such approval is
threatened to be or is denied, suspended or revoked, then Tenant shall deliver
notice to Landlord of such issue and permit Landlord one hundred twenty (120)
days to cure the violation or potential violation of Gaming Laws due to any
matter under Section 11.06(ii) immediately above, and if Landlord is diligently
pursuing such cure such longer time as may be reasonably necessary to
cure.  Notwithstanding the foregoing, no cure right shall be afforded in the
event Tenant, its Parent or any of their respective Affiliates is directed to
immediately cease doing business with Landlord by any governmental authorities
with jurisdiction over the Gaming License or any approvals under any Gaming Laws
in any jurisdiction then held or proposed by Tenant, its Parent or any of their
respective Affiliates.  If Landlord is unable or unwilling to cure the issue,
Tenant may (y) terminate this Lease without liability to either party except for
such liabilities that expressly survive termination, or (z) elect to purchase
Landlord's fee interest in the Premises (the “Purchase Option”) by so notifying
Landlord in writing.  In the event Tenant elects the Purchase Option, the
parties shall negotiate for a period of thirty (30) days to determine the
purchase price, which shall be the fair market value of the fee simple interest
in the Premises, including the value of the Tenant Improvements as of the
expiration of the Term, and taking into account the value of the future Rent
payments under this Lease.  If the parties cannot agree upon the fair market
value, the purchase price shall be determined by the appraisal process set forth
in Section 11.07 below.  

Section 11.07 Appraisal Process.  Landlord and Tenant shall each appoint an
appraiser within twenty (20) days following the expiration of the thirty (30)
day negotiation period (the “Appointment Deadline”). All appraisers shall be
members of the Appraisal Institute or any successor organization thereto, and
give notice of such appointment to the other party.  If either party fails to
appoint its appraiser before the Appointment Deadline, then the one appraiser
appointed shall proceed to make his/her appraisal of the of the fair market
value of the Premises, and the purchase price shall be the amount determined by
such appraiser. If each party timely appoints its appraiser then each appraiser
shall make an independent written appraisal within

49

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

thirty (30) days of the Appointment Deadline, the expenses of such appraisals
shall be borne by the party selecting the appraiser. If the two appraisers so
appointed agree on the purchase price then the purchase price shall be the
amount determined by them.  If the two appraisers so appointed do not agree on
the purchase price, and if the difference between the purchase price determined
by each appraiser is not more than five percent (5%) of the lower of the two
appraisals, then the purchase price shall be an amount equal to the quotient
obtained by dividing (A) the sum of the purchase prices by each appraiser, by
(B) two.  If the two appraisers so appointed do not agree on the purchase price,
and if the difference between the Appraised Values determined by each appraiser
is more than five percent (5%) of the lower of the two appraisals, then the two
appraisers shall jointly appoint a third appraiser, the expense of any third
appraisal shall be divided equally between the parties.  If the first two
appraisers so appointed shall be unable to agree on the appointment of a third
appraiser within ten (10) days after their respective determinations of the
purchase price, then they shall give written notice of such failure to agree to
the parties.  If the parties fail to agree on the selection of a third appraiser
within ten (10) days after the first two appraisers give such notice, then
within fifteen (15) days thereafter any party, upon written notice to the other
party, may request such appointment by the then-existing President of the
Appraisal Institute (or any other organization successor thereto), or in his/her
failure to act, may apply for such appointment to the United States District
Court for Maryland.  If a third appraiser is appointed as provided herein,
he/she shall make his/her determination of the purchase price within fifteen
(15) days after his/her appointment and the purchase price shall be the purchase
price determined by whichever of the first two appraisers is (in the opinion of
the third appraiser) closest in amount to the purchase price as determined by
the third appraiser.  Each appraiser appointed pursuant to this Section shall be
a disinterested person of nationally recognized competence who has had a minimum
of ten (10) years’ experience, ending on the date of appointment, in appraising
full-service hotel and casino properties.  Each appraiser shall determine the
purchase price on the basis of all relevant factors affecting fair market value
of the Premises with reference to the value of the Tenant Improvements as of the
expiration of the Term and including the value of the future Rent payments under
this Lease.  The party appointing each appraiser shall be obligated, promptly
after receipt of the valuation report prepared by the appraiser appointed by
such party, to deliver a copy of such valuation report to the other party in the
manner provided in Section 18.04.  If a third appraiser is appointed, the third
appraiser shall be directed, at the time of his/her appointment, to deliver
copies of his/her valuation report, promptly after its completion, to all
parties in the manner provided in Section 18.04.

Section 11.08 Purchase Option Closing.  

(a)Within one (1) business days after determination of the purchase price,
Tenant shall deposit in cash an amount equal to ten percent (10%) of the
purchase price (the “Earnest Money”) in a strict joint order escrow with a
nationally recognized title insurance company selected by the Landlord, pursuant
to the standard form of strict joint order escrow trust instructions for such
title insurance company, with any modifications thereto which are necessary to
conform such instructions to the terms of this Lease.  The Earnest Money shall
be deposited in a federally insured interest-bearing account reasonably
acceptable to the parties, and all interest earned thereon shall be deemed
additional Earnest Money.

50

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(b)The sale of the Preemies from Landlord to Tenant (the “Closing”) shall take
place on the date which is fifteen days (15) days after the deposit of the
Earnest Money (the “Closing Date”).  The conveyance of the Premises shall be on
an AS-IS WHERE-AS basis without any representation or warranty from Landlord.
The Closing shall take place on the Closing Date by Landlord delivering Tenant a
quitclaim deed along with any documentation required to record the deed.  Tenant
shall pay all transfer taxes, recording fees or other fees in connection with
the exercise of the Purchase Option. Tenant may designate an Affiliate to
purchase all or any portion of the Premises; provided, however, that Tenant
shall remain liable for its obligations under this Lease.  If Tenant fails to
close for any reason, Landlord shall retain the Earnest Money as liquidated
damages and Tenant’s right to exercise the Purchase Option under Section 11.06
above shall be null and void.

(c)If Landlord cures the event that permitted tenant to exercise the Purchase
Option under Section 11.06 above, prior to the Closing, the parties agree that
the Purchase Option shall cease, the Earnest Money shall be returned to Tenant,
and Landlord shall no longer have the obligation to sell, and Tenant shall no
longer have the right to purchase the Premises as a result of such event.

ARTICLE XII.

Rights of permitted leasehold mortgagees

Section 12.01 Definitions.  For the purposes of this Lease, the following terms
shall have the following meanings:

(a)“Permitted Leasehold Mortgage” means one or more leasehold mortgages securing
Approved Debt, and, where the context permits, the obligations secured thereby,
provided that:

(i)A copy of such mortgage has been delivered to the Landlord, accompanied by
appropriate recording data and the name and address of the holder thereof (a
“Permitted Leasehold Mortgagee”), which holder shall be a bank, trust company,
savings and loan association, pension fund or endowment, or insurance company or
a governmental authority empowered to make loans or issue bonds or certificates
or any other lender or syndicate of lenders or investors engaged in the making
of loans or equity investments or, to the extent not meeting the above criteria,
otherwise approved by the Landlord in advance, which approval shall not be
unreasonably withheld, conditioned or delayed (an “Institutional Lender”);  

(ii)Such mortgage is a first lien on Tenant’s interest under this Lease when
granted and the holder thereof does not voluntarily subordinate its lien to any
other lien (or Approved Debt to any other indebtedness);

(iii)Such mortgage is held by a holder who has delivered to the Landlord an
executed subordination, non-disturbance and attornment agreement evidencing the
same

51

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

in form and substance reasonably acceptable to Landlord, Tenant, and Permitted
Leasehold Mortgagee;

(iv)Such mortgage becomes due prior to the expiration of the Term, and does not
contain or secure obligations unrelated to the Premises or obligations other
than those to pay the Approved Debt;

(v)Such mortgage does not require any so-called “equity participation” or
“kicker” payment; and

(vi)Such mortgage permits the disbursement of casualty insurance proceeds and
payments made in connection with partial eminent domain takings, or conveyances
under threat thereof, to be used for the repair and restoration of the Premises
on the terms and conditions set forth in this Lease.

The Landlord shall have the right to reasonably approve such evidence as is
reasonably necessary for it to determine that the Permitted Leasehold Mortgage
and the Permitted Leasehold Mortgagee satisfy the requirements of this
Article.  Any Permitted Leasehold Mortgagee may request in connection with the
granting of any such Mortgage or from time to time, that the Landlord
acknowledge such status; and upon receiving reasonable documentation of the
aforesaid clauses (i) through (vi), the Landlord shall so acknowledge such
status in form reasonably satisfactory to such Mortgagee.

Section 12.02 Rights of Permitted Leasehold Mortgagee.

(a)Notices.  Simultaneously with the giving to Tenant of any process in any
action or proceeding brought to terminate or otherwise in any way affect this
Lease, or any notice of (i) default, (ii) a matter on which a default may be
predicated or claimed, (iii) a termination hereof, or (iv) a condition which if
continued may lead to a termination hereof, the Landlord will give duplicate
copies thereof to the Permitted Leasehold Mortgagee by registered mail, return
receipt requested, and no such notice to Tenant or process shall be effective
unless a copy of the notice or process is so sent to the Permitted Leasehold
Mortgagee.

(b)Right to Cure.  The Permitted Leasehold Mortgagee shall have the same period
after the sending of a notice to it for remedying the default as is given Tenant
after notice to it under this Lease plus (a) an additional fifteen (15) days for
a default referred to in Section 15.02(a) or (b) an additional thirty (30) days
for any other default referred to in Section 15.02 below, and the Landlord
agrees to accept performance on the part of the Permitted Leasehold Mortgagee as
though it had been done or performed by Tenant.  No payment made to the Landlord
by the Permitted Leasehold Mortgagee shall constitute agreement that such
payment was, in fact, due under the terms of this Lease.

(c)Time to Obtain Possession.  The Landlord agrees that, in the event of a
non-monetary default which cannot be cured by the Permitted Leasehold Mortgagee
pursuant to paragraph (b), above, without obtaining possession of the Premises,
the Landlord will not terminate this Lease pursuant to Section 15.02 without
first giving to the Permitted Leasehold Mortgagee reasonable time within which
to obtain possession of the Premises, including

52

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

possession by a receiver, or to institute and complete foreclosure proceedings
or otherwise acquire Tenant’s interest under this Lease with diligence and
without unreasonable delay.  A reasonable time shall mean not in excess of three
months as to obtaining possession or commencing foreclosure proceedings (or such
longer period if and so long as such proceedings are enjoined or stayed), and
not in excess of such reasonable time as with due diligence is required to
prosecute and complete foreclosure proceedings.  The Landlord agrees that upon
acquisition of Tenant’s interest under this Lease by a Permitted Leasehold
Mortgagee and performance by the Permitted Leasehold Mortgagee of all covenants
and agreements of Tenant, except those which by their nature cannot be performed
or cured by any person other than the then Tenant which has defaulted
(“Incurable Lease Defaults”), the Landlord’s right to terminate this Lease shall
be waived with respect to the matters which have been cured by the Permitted
Leasehold Mortgagee and with respect to the Incurable Lease Defaults.

(d)New Lease.  If this Lease (a) is terminated as a result of a default on the
part of Tenant, (b) rejected by a trustee or debtor-in-possession in any
bankruptcy or insolvency proceeding involving Tenant (such proceeding, a
“Bankruptcy Proceeding”), or (c) terminated as a result of any Bankruptcy
Proceeding and, if within sixty (60) days after such rejection or termination,
the Permitted Leasehold Mortgagee or its nominee(s) shall request and certify in
writing to Landlord that it intends to perform the obligations of Tenant as and
to the extent required hereunder, the Landlord shall, subject to the
satisfaction of the conditions provided below, on written request of the
Permitted Leasehold Mortgagee made at any time within sixty (60) days after the
Landlord has given notice of such termination to the Permitted Leasehold
Mortgagee (specifying in reasonable detail the nature of such default), enter
into a new lease of the Premises with the Permitted Leasehold Mortgagee (or
nominee) within sixty (60) days after receipt of such request.  Until the
expiration of such period, Landlord shall not enter into any new lease, license
or occupancy or operation agreement with any Person which would conflict with
the rights afforded the Permitted Leasehold Mortgagee hereunder.  Any such new
lease for a Permitted Leasehold Mortgagee (or nominee) shall be effective as of
the date of termination of this Lease, and, except as provided below, shall be
upon all the same terms and conditions of this Lease which would have been in
effect had the Permitted Leasehold Mortgagee (or nominee) taken an assignment of
the leasehold estate under this Lease from Tenant, including any rights of
renewal.  The initial term of any such lease shall be the remainder of the then
current Term of this Lease.  The Landlord shall not be obligated to enter into
such a new lease with the Permitted Leasehold Mortgagee (or nominee) unless
(i) the Permitted Leasehold Mortgagee (or nominee) shall, contemporaneously with
the delivery of such request for a new lease, pay to the Landlord all Rent and
other charges owed by Tenant to the Landlord which then remain unpaid and the
Rent and other charges for the period after termination of this Lease and until
commencement of the new lease which would have become due under this Lease (less
any Rent or other charges for such periods actually collected by the Landlord
from subtenants or other occupants of the Premises), together with all expenses,
including reasonable attorney’s fees, incurred by the Landlord in connection
with the termination of this Lease and the execution and delivery of such new
lease, and (ii) the Permitted Leasehold Mortgagee (or nominee) shall have
performed all unfulfilled covenants and agreements required to be performed by
Tenant under this Lease other than Incurable Lease Defaults. The Landlord shall
have no obligation to deliver physical possession of the Premises to the
Permitted Leasehold Mortgagee (or nominee) at the time of entering into such new
lease unless the Landlord, at the time of execution and delivery of such

53

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

new lease, shall have obtained the right to otherwise obtain physical possession
of the Premises pursuant its remedies.  Any new lease granted the Permitted
Leasehold Mortgagee (or nominee) pursuant to this Section 11.02(d) shall enjoy
the same priority as this Lease over any lien, encumbrance, or other interest
created by the Landlord prior to the execution of such new lease.  The
provisions of this Section 11.02(d) shall survive the termination of this Lease.
References herein as to this "Lease" shall be deemed also to refer to such new
ground lease.

(e)Effect of Assumption on Assuming Party.  In the event that the Permitted
Leasehold Mortgagee or its nominees, or any permitted purchaser, transferee,
grantee or assignee of the interests of the Permitted Leasehold Mortgagee (any
such person, an “Assuming Party”), assumes any liability hereunder, liability
and recourse in respect of any and all obligations of any such Assuming Party
hereunder shall be limited solely to such Assuming Party's interest in this
Lease (and no officer, director, employee, shareholder or agent thereof shall
have any liability with respect thereto).

Section 12.03 Undertakings of Permitted Leasehold Mortgagee.

(a)Notices.  Simultaneously with the giving to Tenant of any process in any
action or proceeding brought for foreclosure of a Permitted Leasehold Mortgage
or any notice of (i) default or acceleration under a Permitted Leasehold
Mortgage, (ii) a matter on which such a default or acceleration may be
predicated or claimed, (iii) a foreclosure of a Permitted Leasehold Mortgage, or
(iv) a condition which if continued may lead to such foreclosure, the Permitted
Leasehold Mortgagee will endeavor to give duplicate copies thereof to the
Landlord by registered mail, return receipt requested; however; failure to so to
give such notice shall never affect the rights of such Mortgagee.

(b)Right to Cure.  The Landlord, may, during the same period as is given Tenant
for remedying the default, cure for and on behalf of Tenant plus (a) an
additional fifteen (15) days for a monetary default, and (b) an additional
thirty (30) days for any non-monetary default.  The Permitted Leasehold
Mortgagee agrees to accept performance on the part of the Landlord as though it
had been done or performed by Tenant.  No payment made to the Permitted
Leasehold Mortgagee by the Landlord shall constitute agreement that such payment
was, in fact, due under the terms of the Permitted Leasehold Mortgage.

(c)Amendment.  The Permitted Leasehold Mortgage shall not be amended in any
manner that would cause it to no longer qualify as a Permitted Leasehold
Mortgage without the prior written consent of the Landlord.

ARTICLE XIII.

MANAGEMENT OF HOTEL & CASINO

Tenant shall act as the operator or manager of the Hotel & Casino.  Tenant shall
have the right, without the consent of the Landlord, to assign the management of
the Hotel & Casino to an Affiliate which Affiliate shall expressly assume its
obligations with respect to the management of the Hotel and Casino, provided
that such assignment shall not relieve Tenant of any of its

54

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

obligations under this Lease.  In the event Tenant desires to retain a
replacement manager during the Term hereof with a Person that is not an
Affiliate of Tenant, then such replacement manager shall be subject to the prior
written approval of Landlord, which approval shall be made in Landlord’s sole
and absolute discretion.  No manager may take over the management of the Hotel &
Casino unless such manager (i) has the skill, experience, professional resources
and financial ability to perform the management of the Hotel & Casino and can
provide the operating, management and financial reporting functions required
under this Agreement, consistent with the Brand Standards, (ii) itself is, or is
wholly owned directly or indirectly by a Parent which is, (A) routinely engaged
in the operation or management of hotels and casinos for at least five years
prior to the date of the initial assignment by Tenant, (B) has substantial
experience in the management of hotels and casinos substantially similar to
Hotel & Casino, and (C) is affiliated with an international marketing operation
under common ownership with its Parent and providing for marketing under a brand
approved by Landlord pursuant to Section 8.05.  The terms of any management
agreement with such manager shall be subject to Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

ARTICLE XIV.

THE LANDLORD’S SECURITY INTEREST

Section 14.01 Waiver of Security Interest.  Solely for the purpose of securing
Tenant’s obligations to perform its obligations under this Lease, Tenant hereby
grants to the Landlord a security interest in all Building Equipment, FF&E and
other personal property of Tenant with respect to the Hotel & Casino and in all
products and proceeds thereof; provided, however, that the Landlord’s security
interest shall be automatically fully subordinate and subject to any purchase
money financing permitted hereunder and the Permitted Leasehold Mortgagees’
security interest in the assets of the Tenant.  Notwithstanding the foregoing,
the assets pledged to Landlord shall not include any license, permit, or
authorization issued by any of the gaming authorities, or any other governmental
authority or any other assets solely to the extent a security interest therein
is prohibited under gaming laws, or other applicable law, or under the terms of
any such license, permit, or authorization, or which would require a finding of
suitability or other similar approval or procedure by any of the gaming
authorities, or any other governmental authority prior to being pledged,
hypothecated, or given as collateral security (to the extent such finding or
approval has not been obtained) other than to the extent that any such term
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including any Debtor Relief Law) or
principles of equity (the “Excluded Assets”).  Notwithstanding the foregoing,
all proceeds of the Excluded Assets shall constitute assets and shall be
included within the property and assets over which a security interest is
granted pursuant to this Lease.  Upon the expiration or earlier termination of
the Term, the Landlord shall be entitled to all of the rights, remedies, powers
and privileges available to a secured party under (and subject to the provisions
of) the Uniform Commercial Code enacted by the State of Maryland.  Tenant shall
execute and deliver all such instruments and take all such action as the
Landlord, from time to time, may reasonably request in order to obtain the full
benefits of the security interest described in this Section and of the rights
and powers herein created and to maintain and perfect the security interest
granted above.  To the extent permitted by

55

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Requirements, Tenant irrevocably authorizes the Landlord to file financing
statements and continuation statements with respect to the foregoing collateral
without the signature of Tenant.  The Landlord shall execute and deliver all
such instruments as the Permitted Leasehold Mortgagee(s) shall reasonably
require in order to confirm the Landlord’s subordination of its security
interest as aforesaid.  Tenant may, during the Term, remove, replace and
otherwise deal with the FF&E in the ordinary course of the operation of the
Hotel & Casino.  The Landlord hereby waives any statutory lien for rent provided
to the Landlord pursuant to applicable law.

ARTICLE XV.

TERMINATION AND DEFAULT

Section 15.01 Surrender.  Tenant shall on the last day of the Term, or upon any
earlier termination of this Lease, quit and peacefully surrender and deliver up
the Premises, including the Tenant Improvements and all other improvements to
the Premises, to the possession and use of the Landlord without delay and in
good order, condition and repair (excepting only reasonable wear and tear and
damage from a Taking or from a fire or other casualty after the last repair,
replacement, restoration or renewal required to be made by Tenant, all as
provided under this Lease) and in accordance with the Brand Standards.  The
Premises shall at that time be free and clear of all leases and occupancies,
except as may be permitted under this Lease.  The Premises shall be surrendered
free and clear of all liens and encumbrances other than those existing at the
commencement of the Term, or created or suffered by the Landlord or permitted
hereunder and shall be surrendered without any payment by the Landlord on
account of Tenant Improvements or any other improvements which may be on the
Premises.  Upon or at any time after the expiration or earlier termination of
this Lease, subject to the rights of any subtenant or other occupant under a
non-disturbance and attornment agreement executed by the Landlord and such
subtenant or occupant pursuant to Section 11.02, the Landlord may, without
further notice, enter upon and re-enter the Premises and possess and repossess
itself thereof, by force, summary proceedings, ejectment or otherwise, and may
dispossess Tenant and remove Tenant and all other persons and property from the
Premises, and may have, hold and enjoy the Premises and the right to receive all
income from the same.

Upon termination of this Lease, whether at the end of the Term or upon any
earlier termination, all Building Equipment, and the portion of the FF&E located
on the Hotel portion of the Premises and other personal property then located on
the Hotel portion of the Premises shall be surrendered to and become the
property of the Landlord.  Notwithstanding the foregoing, upon the expiration of
the Term or upon an earlier termination of the Lease for any reason other than
an Event of Default, FF&E in the Casino and other movable personal property and
trade fixtures installed at the expense of Tenant or any sublessee, but
excluding any Building Equipment or Hotel Property, may be removed by Tenant or
such sublessee, and shall not be deemed to be attached to the freehold nor the
property of, nor surrendered to, Landlord, provided that the removal of any such
property does not structurally injure the Tenant Improvements, necessitate
changes in the Tenant Improvements or render the Tenant Improvements or any part
thereof unfit for use and occupancy.  Tenant shall pay the cost of repairing any
damage to the Premises or Tenant Improvements arising from the removal of such
property, and such obligation shall survive the Term.  All such property not so
removed by the expiration or earlier

56

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

termination of the Term shall be deemed abandoned by Tenant and sublessees, and
may be retained by Landlord as its property or disposed of in such manner as
Landlord sees fit with the right to retain any proceeds therefrom as its own.
Within one (1) year prior to the end of the Term. Tenant shall provide Landlord
with a list of FF&E and other movable personal property and trade fixtures that
Tenant intends to remove upon expiration or earlier termination of this Lease
for any reason other than an Event of Default.

 



For purposes of this Lease, “Building Equipment” shall mean all installations
incorporated in, located at or attached to and used or usable in the operation
of, or in connection with, the Premises and shall include, but shall not be
limited to, machinery, apparatus, devices, motors, engines, generators,
transformers, dynamos, compressors, pumps, boilers and burners, heating,
lighting, plumbing, ventilating, air cooling and air conditioning equipment;
chutes, ducts, pipes, tanks, fittings, conduits and wiring; incinerating
equipment; elevators, escalators and hoists; washroom, toilet and lavatory
plumbing equipment; window washing hoists and equipment; and all additions or
replacements thereof, excluding, however, any personal property which is owned
by Subtenants, licensees, concessionaires or contractors.  “Hotel Property”
shall mean all personal property, inventory, movable furniture, and fixtures
located in or used in the Hotel, but excluding any Hotel Property branded with
the MGM brand.

Upon termination of this Lease, whether at the end of the Term or upon any
earlier termination, Tenant shall reasonably cooperate with Landlord in
connection with the transition of the gaming license to the new operator of the
Hotel & Casino (to the extent permitted by applicable law) and shall use
commercially reasonable efforts to assist Landlord in a smooth transition of the
Premises so that operation of the Hotel & Casino is not interrupted; provided,
however, in no event shall Tenant be required to share confidential or
proprietary information of Tenant with either Landlord or the new operator of
the Hotel & Casino.  

Section 15.02 Events of Default.  If any one or more of the following events
(herein called “Events of Default”) shall happen:

(a)If default shall be made in the due and punctual payment of any Base Rent or
Additional Rent when and as the same shall become due and payable, and such
default shall continue for a period of five (5) days after notice from the
Landlord to Tenant specifying the items in default (provided that such notice
need not be given on more than two (2) occasions in any twelve (12) consecutive
months); or

(b)If default shall be made in the due and punctual payment of any other Rent or
sums payable under this Lease or any part thereof when and as the same shall
become due and payable, and such default shall continue for a period of fifteen
(15) days after notice from the Landlord to Tenant specifying the items in
default; or

(c)If Tenant shall fail to maintain insurance as required by ARTICLE VII and
such default shall continue for a period of five (5) business days after notice
from the Landlord to Tenant; or

57

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

(d)If Tenant loses its right to the Gaming License or any other licenses,
permits or approvals necessary for the operation of the Hotel & Casino in
accordance with the terms of this Lease, beyond any applicable appeals, as a
result of Misconduct by Tenant; or

(e)If the Premises shall be abandoned, deserted, or vacated by Tenant, it being
understood that the Premises shall be deemed abandoned, deserted, or vacated if,
after the Opening Date, a hotel and casino is not operated on the Premises in
accordance with Section 8.01 and Section 8.02 for a period of thirty (30)
consecutive days for any reason other than (i) the process of restoration
following a casualty or taking (which restoration requires more than thirty (30)
days to be completed) or (ii) renovations which require more than thirty (30)
days to complete; or

(f)If default shall be made by Tenant in the performance of or compliance with
any of the agreements, terms, covenants or conditions in this Lease, other than
those referred to in paragraphs (a) - (c) of this Section, for a period of
thirty (30) days after notice from the Landlord to Tenant specifying the items
in default and Tenant fails to proceed within such thirty (30) day period to
commence to cure the same and thereafter to prosecute the curing of such default
with diligence (it being intended in connection with a default not reasonably
susceptible of being cured with diligence within such thirty (30) day period
that the time of Tenant within which to cure the same shall be extended for such
period not to exceed ninety (90) days as may be necessary to complete the same
with all diligence), provided, however, if any such default under this clause
(f) is of a nature that is not susceptible of being cured and, in the sole and
absolute judgment of Landlord, the existence of such default would not (i) have
a material adverse effect on the value of the Premises or Tenant’s ability to
operate the Hotel & Casino in accordance with the Brand Standards, (ii) have an
adverse effect on Tenant’s obligations to pay Rent under this Lease, and (iii)
constitute a default under any loan documents evidencing Approved Debt, then
Tenant shall not be deemed to be in default under this lease; or

(g)If a default on the part of Tenant occurs under the Declaration beyond all
applicable grace and cure periods; or

(h)If Tenant shall initiate the appointment of a receiver to take possession of
all or any portion of the Premises or Tenant’s leasehold estate for whatever
reason, or Tenant shall make a general assignment for the benefit of creditors,
or Tenant shall initiate voluntary proceedings under any bankruptcy or
insolvency law or law for the relief of debtors; or if there shall be initiated
against Tenant any such proceedings which are not dismissed within ninety (90)
days;

then this Lease and the Term hereby demised shall expire and terminate on the
date set forth in such Event of Default notice, and Tenant shall remain liable
as hereinafter provided and the Hotel & Casino and improvements located on the
Premises shall become the property of the Landlord without the necessity of any
deed or conveyance from Tenant to the Landlord.  Tenant agrees upon request of
the Landlord to immediately execute and deliver to the Landlord any deeds,
releases or other documents deemed necessary by the Landlord to evidence the
vesting in the Landlord of the ownership of all structures, alterations,
additions, improvements, licenses and permits.

58

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Notwithstanding anything to the contrary herein, including, without limitation,
Tenant’s right to dispute certain alleged defaults under subjection (i) above,
and without limiting any of Landlord’s other rights and remedies hereunder, if
Tenant is in default under this Lease and the Landlord has given any notice of
such default hereunder, and Tenant has failed to cure such default within any
applicable cure period, then the Landlord may cure such default for the account
of and at the cost and expense of Tenant, and the sums so expended by the
Landlord, including reasonable legal fees, shall be deemed to be payable by
Tenant as Additional Rent.

Nothing contained herein shall affect Tenant’s right, following Tenant’s payment
of any Rent claimed to be due and payable by the Landlord, to dispute, the
validity of the Landlord’s claim with respect to such Rent.  Any such dispute
shall be subject to the Dispute Resolution Process.

Section 15.03 Relet.  At any time or from time to time after any such expiration
or termination, but subject to any rights of any Permitted Leasehold Mortgagee
hereunder who cures any Event of Default, the Landlord may relet the Premises or
any part thereof for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the Term of this
Lease), on such conditions (which may include concessions or free rent and
alterations of the Premises) and for such uses as the Landlord, in its good
faith discretion, may determine, and may collect and receive the rents
therefor.  The Landlord shall in no way be responsible or liable for any failure
to relet the Premises or any part thereof, or for any failure to collect any
rent due upon any such reletting.

Section 15.04 Remedies.  No such expiration or termination of this Lease shall
relieve Tenant of its liability and obligations under this Lease, and such
liability and obligations shall survive any such expiration or termination.  In
the event of any such expiration or termination, whether or not the Premises or
any part thereof shall have been relet, Tenant shall pay to the Landlord the
Rent and all other charges required to be paid by Tenant up to the time of such
expiration or termination of this Lease. Thereafter, Tenant, until the end of
what would have been the Term of this Lease in the absence of such expiration or
termination, shall be liable to the Landlord for, and shall pay to the Landlord,
as and for liquidated and agreed current damages for Tenant’s default, the
equivalent of the amount of the Rent and charges which would be payable under
this Lease taking into account all future Extension Periods (even if such
Extension Periods have not yet been exercised, but expressly taking into account
any termination fee that would otherwise be payable for Tenant's failure to
extend the Term) of the Term by Tenant if this Lease were still in effect, less
the net proceeds of any reletting after deducting all the Landlord’s expenses
incurred in good faith in connection with such reletting, including, without
limitation, all repossession costs, brokerage and management commissions,
operating expenses, legal expenses, reasonable attorney’s fees, alteration
costs, and expenses of preparation for such reletting, and less the value of any
FF&E, Building Equipment and other personal property that is surrendered to and
becomes the property of Landlord pursuant to the terms of Section 15.01.  

Tenant shall pay such current damages (herein called “deficiency”) to the
Landlord on the date(s) on which the Rent would have been payable under this
Lease if this Lease were still in effect, and the Landlord shall be entitled to
recover from Tenant each deficiency as the same shall arise.

59

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

At any time after such expiration or termination, in lieu of collecting any
further deficiencies as aforesaid, the Landlord shall be entitled to recover
from Tenant and Tenant shall pay to the Landlord, on demand, as and for
liquidated and agreed final damages for Tenant’s default, an amount equal to the
present value of the excess of the Rent reserved hereunder for the unexpired
portion of the Term over the then fair and reasonable rental value of the
Premises for the same period, minus any such deficiencies for such period
previously recovered from Tenant.

If at any time, Tenant receives a notice of default from Landlord relating to
Tenant’s failure to comply with the Brand Standards, Tenant shall deposit two
percent (2%) of gross revenue generated from the Hotel & Casino into a separate
interest-bearing account established in Tenant’s name and for the benefit of
Tenant (the “Capital Reserve Account”) solely for the purpose of funding
expenditures for capital improvements (but not including the initial cost of
constructing the Tenant Improvements) and replacements in accordance with the
terms of this Lease from and after the date of such notice.  Tenant shall
deposit the amounts required to be deposited into the Capital Reserve Account
within thirty (30) days after the end of each month from and after receiving
such notice for the remaining Term of the Lease; provided, however, if no
default by Tenant in complying with the Brand Standards shall occur for a five
(5) year period after the establishment of the Capital Reserve Account, Tenant
shall be permitted to cease funding the Capital Reserve Account.  In the event
the use of the Capital Reserve Account has been triggered more than two (2)
times during the Term hereof, then thereafter Tenant shall not have the right to
cease funding the Capital Reserve Account after a five (5) year period without
defaults.  Tenant hereby grants to the Landlord a security interest in the
Capital Reserve Account, and all profits and proceeds thereof, in order to
secure Tenant’s obligations under this  Section 15.04 (provided that such
security interest shall be automatically subordinated to any security interest
granted to a Permitted Leasehold Mortgagee provided such Permitted Leasehold
Mortgagee shall obtain the Landlord’s prior written consent to apply the
proceeds of such Capital Reserve Account to pay Approved Debt), and Tenant
hereby agrees not to grant a security interest in the Capital Reserve Account to
any Person other than the Permitted Leasehold Mortgagees.  Tenant shall maintain
control over the Capital Reserve Account at all times, and shall be entitled to
make all decisions with respect to the use of the funds in such Capital Reserve
Account; provided that such funds shall be used solely for the purpose of
funding expenditures for capital improvements and replacements as set forth
above.

Section 15.05 No Waiver.  No failure by either the Landlord or Tenant to insist
upon the strict performance of any agreement, term, covenant or condition hereof
or to exercise any right or remedy consequent upon a breach thereof, and no
acceptance of full or partial Rent during the continuance of any such breach,
shall constitute a waiver of any such breach or of such agreement, term,
covenant or condition. No agreement, term, covenant or condition hereof to be
performed or complied with by either the Landlord or Tenant, and no breach
thereof, shall be waived, altered or modified except by a written instrument
executed by the other party.  No waiver by the Landlord or Tenant of any breach
shall affect or alter this Lease, but each and every agreement, term, covenant
and condition hereof shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.

Section 15.06 Remedies Cumulative.  Unless stated expressly to the contrary in
this Lease, each right and remedy provided for in this Lease shall be cumulative
and shall be in

60

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

addition to every other right or remedy provided for in this Lease, but shall,
as to any rights of the Landlord to terminate this Lease, be exclusive, and the
exercise or beginning of the exercise by the Landlord or Tenant of any one or
more of the rights or remedies provided for in this Lease shall not preclude the
simultaneous or later exercise by the party in question of any or all other
rights or remedies provided for in this Lease.

ARTICLE XVI.

NON-DISCRIMINATION AND AFFIRMATIVE ACTION COVENANTS

Section 16.01 Non-Discrimination and Affirmative Action.  With respect to its
exercise of all rights and privileges granted herein, Tenant agrees that Tenant,
sublessees, licensees, operators, and assigns shall:

(a)not discriminate against any person, employee, or applicant for employment
because of race, color, religion, national origin, age, sex, sexual orientation,
handicap, or veteran status in Tenant’s use of the Premises, including the
hiring and discharging of employees, the provision or use of services, and the
selection of suppliers and contractors;

(b)during construction of the Tenant Improvements, take any necessary steps
required by the laws of Prince George’s County and/or the State of Maryland;

(c)undertake affirmative action as required by federal and state laws, rules and
regulations pertaining to Civil Rights and Equal Opportunity, including but not
limited to Executive Orders 11246 and 11478 as amended, and as applicable,
unless otherwise exempt therein;

(d)give notice of its obligations under this ARTICLE XVI to any labor union or
association with which it has a collective bargaining or other agreement.  In
all solicitations for bids proposals made by Tenant, it shall notify each
potential contractor and supplier of goods and services of Tenant’s obligations
under this ARTICLE XVI and that each contractor and supplier shall be bound by
the same;

(e)at the request of the Landlord, co-operate with the Landlord in forming a
Liaison Committee consisting of representatives of the Landlord and Tenant and
establishing a continuing working relationship with the Liaison Committee for
purposes of consultation on all matters relating to non-discrimination and
affirmative action; and

(f)comply with all applicable minority owned business requirements and any other
governmental imposed requirements.

Section 16.02 Non-Compliance.  Tenant shall indemnify, defend and hold harmless
the Landlord from any claims and demands of third persons resulting from
non-compliance with any of the provisions of this Article.

61

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

ARTICLE XVII.

DISPUTE RESOLUTION PROCESS

Section 17.01 Dispute Resolution Process.  The procedures in this Section are
the “Dispute Resolution Process.”

(a)The parties will attempt in good faith to resolve any controversy with
respect to (i) approvals of the Approved Master Plan and any additions or
modifications of the Approved Master Plan; (ii) disputes as to the operating
standards established by Section 8.04; (iii) disputes regarding the
reasonableness of either party’s actions, provided such party agreed to act
reasonably in this Lease; (iv) disputes regarding whether a Force Majeure Event
has occurred and the delays attributable to a Force Majeure Event; (v) disputes
regarding payment of Rent, but only if Tenant has paid the amount of disputed
Rent to the Landlord and is not otherwise in default under this Lease beyond any
applicable cure period; and (vi) matters referred to and made subject to this
Dispute Resolution Process, all of which are specifically made subject to this
Dispute Resolution Process.  The Dispute Resolution Process is as follows:

(b)The disputing party shall give the other party written notice of the dispute
requesting resolution under this Section, submitting a concise written statement
of such party’s position with such notice.  Within ten (10) days after receipt
of said notice, the receiving party shall submit to the disputing party a
concise written statement of the receiving party’s position.  Each party shall
authorize a senior officer to negotiate the dispute on behalf of that party, and
in its notice shall identify such party by name and title and specifically
confirm that such identified party has full authority to negotiate and settle
such dispute.  The senior officer designated by the Landlord and Tenant are
referred to hereinafter as the “Principals”.  The Principals shall meet at a
mutually acceptable time and place within fifteen (15) days of the date of the
disputing party’s notice to attempt to resolve the dispute.  If the matter has
not been resolved within thirty (30) days of the disputing party’s notice, then
any unresolved controversy or claim shall be settled as set forth below.

(c)If the parties are unable to resolve a dispute by meeting as described in
Section 17.01(b) above within such thirty (30) day period, or such longer time
period as may be agreed by the parties, the parties shall then attempt to
resolve such dispute through a process of mediation administered by the Judicial
Arbitration and Mediation Service, Inc. (“JAMS”) or its successors.  If, at the
time such a dispute arises and is not resolved by Section 17.01(b) above, JAMS
does not exist or is unable to administer the mediation of the dispute in
accordance with the terms of this Section 17.01(c), and the parties cannot agree
on the identity of a substitute service provider, then the complaining party
shall petition to a court of competent jurisdiction located in Maryland to
identify a substitute service provider, who will administer the dispute
resolution process in accordance with the terms of this Section.  The service
provider identified in accordance with the provisions of this Section 17.01(c)
shall be referred to as the “Mediator”.

(d)The parties shall attempt to settle any dispute by participating in at least
ten (10) hours of nonbinding mediation at the offices of the Mediator.  The
complaining party must notify the other party that a dispute that cannot be
resolved by Section 17.01(a) above exists and then

62

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

contact the Mediator to schedule the mediation conference.  A designated
individual mediator will then be selected in accordance with the rules of the
Mediator to conduct the mediation; provided, however, that such Mediator must
have experience in the hotel and casino industry (or in the event of a dispute
with respect to a Taking, must have experience in condemnation proceedings) and
must not have any conflict of interest.  The mediation will be a nonbinding
conference between the parties conducted in accordance with the applicable rules
and procedures of the Mediator.  Neither party may initiate litigation or
arbitration proceedings with respect to any dispute until the mediation of such
dispute is complete with the sole exception of seeking emergency relief from a
court of competent jurisdiction, as described below.  Any mediation will be
considered complete: (i) if the parties enter into an agreement to resolve the
dispute; (ii) with respect to the party submitting the dispute to mediation, if
the other party fails to appear at or participate in a reasonably scheduled
mediation conference; or (iii) if the dispute is not resolved within seven (7)
days after the mediation is commenced.

(e)If any dispute remains between the parties after the mediation is complete,
then either party shall have the right to commence litigation or other legal
proceedings with respect to any claims.

(f)Any litigation of a dispute must be initiated within one (1) year from the
date on which either party first gave written notice to the other of the
existence of such dispute, and any party who fails to commence litigation within
such one‑year period shall be deemed to have waived any of its affirmative
rights and claims in connection with such dispute and shall be barred from
asserting such rights and claims at any time thereafter.  

ARTICLE XVIII.

MISCELLANEOUS

Section 18.01 Quiet Enjoyment.  Tenant, upon paying the Rent and other charges
herein provided for and observing and keeping all covenants, agreements and
conditions of this Lease on its part to be kept, shall quietly have and enjoy
the Premises during the Term of this Lease without hindrance by anyone claiming
by, through or under the Landlord as such, subject, however, to the exceptions,
reservations and conditions of this Lease, and title matters existing on the
Effective Date.  

Section 18.02 Entry on Premises by the Landlord.  Subject to the Access
Restrictions, Tenant shall permit the Landlord and its authorized
representatives, upon two (2) days’ notice to Tenant except in the case of
emergency (in which case no notice shall be necessary), to enter the Premises at
all reasonable times and in a reasonable manner for the purpose of inspecting
the same for compliance with the covenants and obligations of this Lease,
provided that such inspections shall be conducted so as not to materially
interfere with the conduct of business therein by Tenant or any subtenant or
other occupant.  

Section 18.03 Trademarks and Trade Names.  Except as may be permitted pursuant
to the terms of a trademark license agreement by and between Landlord and Tenant
and any applicable Affiliates, Landlord shall not have the right to use the
Tenant’s trademarks, trade

63

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

names, and copyrights in the marketing of National Harbor without the prior
written consent of Tenant in each instance, which consent shall be given or
withheld in Tenant’s sole discretion.

Section 18.04 Notices.  Any and all notices, demands, requests, submissions,
approvals, consents, disapprovals, objections, offers or other communications or
documents required to be given, delivered or served, or which may be given,
delivered or served, under or by the terms and provisions of this Lease or
pursuant to law or otherwise, shall be in writing and shall be delivered by
hand, sent by overnight delivery, delivery confirmation requested, or sent by
registered or certified mail, return receipt requested, addressed if to Tenant
to:

MGM National Harbor, LLC
c/o MGM Resorts International
3600 Las Vegas Blvd. South
Las Vegas, NV 89109
Attention: General Counsel

and

Greenberg Traurig, LLP
2101 L Street NW, Suite 1000
Washington, D.C.  20037
Attention: Nelson F. Migdal, Esq.

or to such other address as Tenant may from time to time designate by written
notice to the Landlord, or if to the Landlord addressed to:

National Harbor Beltway L.C.

c/o The Peterson Companies
12500 Fair Lakes Circle, Suite 400
Fairfax, VA 22033
Attention: General Counsel

 

with a copy:

Latham & Watkins LLP
233 S. Wacker Drive, Suite 5800
Chicago, IL 60606
Attention: Gary E. Axelrod

or to such other address as the Landlord may from time to time designate by
written notice to Tenant, or to such other agent or agents as may be designated
in writing by either party.  The earlier of:  (i) the date of delivery by hand,
(ii) the date after being deposited with any overnight delivery service, or
(iii) the date of delivery or upon which delivery was refused as indicated on
the registered or certified mail return receipt shall be deemed to be the date
such notice or other submission was given.

64

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Section 18.05 Severability.  If any term or provision of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

Section 18.06 Estoppel Certificates.  The Landlord and Tenant shall, without
charge, at any time and from time to time, within ten (10) business days after
request by the other, certify by written instrument, duly executed, acknowledged
and delivered to the party making such request, or any other person, firm or
corporation specified by such party:

(a)that this Lease is unmodified and in full force and effect, or, if there have
been any modifications, that the same is in full force and effect as modified
and stating the modifications;

(b)whether or not, to the best knowledge of the person executing the certificate
on behalf of the Landlord or Tenant, there are then existing any claimed
set-offs or defenses against the enforcement of any of the agreements, terms,
covenants or conditions hereof and any modifications hereof upon the part of the
other party hereto to be performed or complied with, and, if so, specifying the
same;

(c)the dates, if any, to which the Rent and other charges hereunder have been
paid;

(d)the date of expiration of the current Term; and

(e)the Rent then payable under this Lease.

Said certificate shall be substantially in the form of that attached hereto as
Exhibit C.

Section 18.07 Waiver.  The parties hereto waive a trial by jury of any and all
issues arising in any action or proceeding between them or their successors or
assigns under or connected with this Lease or any of its provisions, any
negotiations in connection therewith, or Tenant’s use or occupation of the
Premises.

Section 18.08 No Brokers.  The Landlord and Tenant mutually represent that they
have dealt with no broker in connection with this Lease.  The Landlord and
Tenant agree to indemnify and save the other harmless from any and all loss,
cost, damage or expense incurred arising from their respective dealing with a
broker.

Section 18.09 Consents.  Notwithstanding anything to the contrary herein, where
this Lease gives either party a right of reasonable approval, consent, or the
like, regardless of how such right is expressed, the same shall be exercised in
good faith, promptly and in a commercially reasonable manner in light of
practices that are customary in the development of projects of the kind and
nature of the project described herein.  In no event shall either party exercise
any approval right in a manner that changes or is materially inconsistent with
any prior approval or with this Lease or any Exhibit to this Lease.  With
respect to any reviews or

65

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

approvals of contracts or other agreements with third parties, the scope of
review and basis of approval, if an approval right is expressly given, shall be
limited to the reasonable consistency of such contracts or other agreements with
the provisions of this Lease.  If either party requests an approval for which no
specific time period for response is provided in this Lease, and such party
prominently and conspicuously notes in the request that the same is needed
within a given period (of never less than ten (10) business days), then, the
party entitled to give such approval shall respond in writing within such period
declaring either (i) its consent to such request, (ii) its denial of such
request indicating such party’s reasonable basis for such denial, or (iii) such
declaration that additional information and/or additional time (in no event more
than thirty (30) days) is required by such party to reasonably evaluate such
request for consent.  In the event the party entitled to give such consent
provides the other party with the notice set forth in clause (iii) above, the
party requesting such consent shall promptly (A) submit the additional
information reasonably requested by the party entitled to give such consent, and
(B) extend the time period within which the party entitled to give such consent
must respond as indicated in such party’s notice.

Section 18.10 Accord and Satisfaction.  No acceptance by the Landlord of a
lesser sum than the Rent then due shall be deemed to be other than on account of
the earliest installment of such Rent due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment of Rent
be deemed an accord and satisfaction, and the Landlord may accept such check or
payment without prejudice to the Landlord’s right to recover the balance of such
installment or pursue any other remedies provided in this Lease.

Section 18.11 Integration.  All prior understandings and agreements between the
parties are merged within this Lease, which alone fully and completely sets
forth the understanding of the parties; and this Lease may not be changed or
terminated orally or in any manner other than by an agreement in writing and
signed by the party against whom enforcement of the change or termination is
sought.

Section 18.12 Bind and Inure.  The covenants and agreements herein contained
shall bind and inure to the benefit of the Landlord, its successors and assigns,
and Tenant, its successors and permitted assigns.

Section 18.13 Transfer of Landlord’s Interest; Enforcement of the Landlord’s
Liability

1.1.  The term “Landlord” shall mean only the owner at the time in question of
the present landlord’s interest in the Premises, and in the event of a transfer
or transfers (by assignment, operation of law or otherwise) of such estate (or
portion thereof) held by the present landlord, the transferor shall be and
hereby is (to the extent of the interest or portion of the estate transferred)
automatically and entirely released and discharged, from and after the date of
such transfer, of all liability in respect of the performance of any of the
terms of this Lease on the part of Landlord thereafter to be performed; and the
transferee shall be deemed to have assumed and agreed to perform, subject to the
limitations of this Section, all of the terms of this Lease on the part of
Landlord to be performed during such period of ownership, which terms shall be
deemed to “run with the land,” it being intended that Landlord’s obligations
hereunder shall be binding

66

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

on Landlord, its successors and assigns, only during and in respect of their
respective successive periods of ownership.  Landlord shall have the right, at
any time during the Term hereof and without the prior consent of Tenant, to
sell, mortgage, convey or transfer the Land, the Premises or any part of the
Beltway Parcel; provided that this Lease will not be considered subordinate to
any such mortgage unless the holder of any such mortgage or deed of trust shall
agree in writing that Tenant shall not be disturbed in its possession of the
Premises pursuant to a subordination, non-disturbance and attornment agreement
as provided in Section 3.14.  Additionally, in the event of any sale of the Land
or Premises by Landlord, any new owner shall specifically assume in writing any
and all obligations of Landlord under the Lease first arising following such
transfer and deliver a copy of the same to Tenant no less than ten (10) days
after the closing of such transaction.  Anything contained in this Lease to the
contrary notwithstanding, but without limitation of Tenant’s equitable rights
and remedies, the Landlord’s liability under this Lease shall be enforceable
only out of the Landlord’s interest in the Premises and the rents, issues and
profits therefrom from whatever source and however characterized; and there
shall be no recourse against, nor shall there be any personal liability on the
part of any member of its board of directors, or any officer, employee, agent or
representative of the Landlord, with respect to any obligations to be performed
hereunder.

Section 18.14 No Merger.  There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate in the Premises by reason of
the fact that the Landlord may acquire or hold, directly or indirectly, the
leasehold estate hereby created or an interest herein or in such leasehold
estate, unless the Landlord executes and records an instrument affirmatively
electing otherwise.

Section 18.15 Captions.  The captions of this Lease are for convenience and
reference only and in no way define, limit or describe the scope or intent of
this Lease nor in any way affect this Lease.

Section 18.16 Table of Contents.  The Table of Contents preceding this Lease but
under the same cover is for the purpose of convenience and reference only and is
not to be deemed or construed in any way as part of this Lease, nor as
supplemental thereto or amendatory thereof.

Section 18.17 Maryland Law Governs.  This Lease shall be governed exclusively
by, and construed in accordance with, the laws of the State of Maryland.  The
Landlord and Tenant agree that any court action to be brought by either party in
connection with this Lease shall be brought in a court of competent jurisdiction
located within the State of Maryland and each party consents to the jurisdiction
of such court and hereby waives any right to remove any such action to any other
forum.

Section 18.18 Time of the Essence.  Time shall be of the essence hereof.

Section 18.19 Increases in the Index.  Except as otherwise expressly provided in
this Lease, each dollar threshold included in this Lease shall be automatically
adjusted (but never decreased) each Rent Year by the percentage change in the
Index for the Base Month as compared to the Index for the month one year prior
to that most recent Index. If, in any year, the Index is not yet available for
the Base Month, the dollar thresholds shall be calculated using the

67

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Index of the most recent month available and subsequently adjusted and trued up
when the Index for the Base Month is available, consistent with the calculation
of Base Rent pursuant to Section 4.02.

Section 18.20 Tenant Cooperation With Other Development.  Tenant agrees to
cooperate reasonably with the Landlord and any other party seeking to develop
any portion of the remaining land in the Beltway Parcel by supporting
applications for governmental permits and approvals relating to such
development, provided that, except as otherwise provided herein and in the
Declaration, such cooperation shall not require Tenant to incur any expense or
other obligation unless the Landlord or such other party is willing to pay such
expense or fulfill such obligation.  Tenant agrees to cooperate reasonably with
the Landlord or any other party in order to create a consistent marketing image
and approach for the hotel and the remaining development adjacent thereto
provided the same do not have a material adverse effect on the hotel or its
operations, or require Tenant to incur any expense or impose any obligation on
Tenant unless the Landlord or such other party is willing to pay such expense or
fulfill such obligation.  

Section 18.21 Holding Over.  If Tenant occupies the Premises after the
expiration or earlier termination hereof, Tenant shall be a tenant-at-sufferance
subject to all of the terms and provisions of this Lease except that Base Rent
shall be the greater of (y) twice the Base Rent in effect immediately prior to
the expiration or termination hereof and (z) one hundred and fifty percent
(150%) of the fair market rent for the Premises as determined by Landlord in its
sole and absolute discretion.  Tenant shall be liable for all damages incurred
by the Landlord as a result of such holding over.  Such a holding over, even if
with the consent of the Landlord, shall not constitute an extension or renewal
of this Lease.

Section 18.22 Confidentiality. Except as provided in Section 18.22, Landlord and
Tenant agree to keep the financial terms of this Lease confidential to
themselves and their Affiliates, and not to disclose same, except to their
respective attorneys, accountants, existing or prospective partners of the
parties, any prospective transferees of all or any portion of a party’s interest
in the Premises (including, without limitation, subtenants), any existing or
prospective lenders (and their rating agencies), any existing or prospective
insurers of the parties, agents, consultants and advisors involved in the
transaction and architects, engineers and other professionals or independent
contractors who may be engaged to assist in or perform due diligence activities
with respect to the Premises, or otherwise as required by applicable law,
regulation or stock exchange rule or pursuant to a subpoena, court order or
other legal proceeding.  Tenant shall treat any due diligence materials as
confidential and not disclose information from same, except as
aforesaid.  Landlord agrees to keep the terms of any subleases of the Premises
confidential and not disclose the terms of such subleases except as
aforesaid.  Notwithstanding anything to the contrary in this Lease, the sole
remedy by a party for a breach of the provisions of this Section 18.22 shall be
to recover the provable damages resulting from such breach from the breaching
party.

Section 18.23 Memorandum of Lease. Either party may record a memorandum of this
Lease substantially in the form of Exhibit F hereto.  Any tax attendant upon
such recordation, or the entering into of this Lease shall be the sole expense
of the party causing the same to be recorded.  

68

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Section 18.24 Cooperation. Landlord, upon request, shall cooperate with, and
comply with the reasonable requests of, Tenant, from time to time, in connection
with Tenant’s efforts to obtain any financing, consents, permits, licenses
and/or other approvals that Tenant intends to seek and acquire under and
pursuant to this Lease.

Section 18.25 Guaranty.  Tenant warrants and represents that MGM RESORTS
INTERNATIONAL, a Delaware corporation (the "Guarantor"), shall provide a
guaranty of this Lease (the "Guaranty") to Landlord in the form attached hereto
as Exhibit E simultaneously with Tenant's execution of this Lease.  

 

69

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXECUTED as of the date first set forth above.

LANDLORD:

 

NATIONAL HARBOR BELTWAY L.C.

 

By:

MVP Management LLC
its manager

 

 

 

By:

  /s/ Milton V. Peterson

 

 

Name:  Milton V. Peterson
Title:  Manager

 

 

 

 

TENANT:

 

MGM NATIONAL HARBOR, LLC

 

By:

  /s/ James J. Murrren

 

Name: James J. Murren
Title: President

 

 

 

[Ground Lease Signature Page]

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

SCHEDULE 1

AMENITIES AND COMPONENTS

[see attached]




 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

[g2017030103353580716728.jpg]

National Harbor, MarylandVersion: 4.30February 26, 2013

 

Key

MGM Hotel and Casino Program Summary

 

Indices

 

 

Description

Qty.

Unit

f2

f2
Extension

 

f2 Per Position

f2 Per Key

Hotel Area Summary:

 

 

 

 

 

 

 

1

Guestroom Areas Total:

 

 

 

224,054

 

46

747

 

Guestrooms:

 

 

 

 

 

 

 

 

Standard Guestrooms:

225

Each

431

96,875

 

 

 

 

Executive Suites:

27

Each

646

17,438

 

 

 

 

One Bedroom Standard Suites:

20

Each

861

17,222

 

 

 

 

One Bedroom Deluxe Suites:

15

Each

1,292

19,375

 

 

 

 

Luxury Suites:

8

Each

2,153

17,222

 

 

 

 

Presidential Suites:

1

Each

3,444

3,444

 

 

 

 

Subtotal:

300

 

 

175,021

 

 

 

 

Guestroom Support

 

 

 

 

 

 

 

 

Guestroom Public Areas:

 

 

 

30,486

 

 

 

 

Guestroom Back of House:

 

 

 

9,342

 

 

 

 

Guestroom Allowances:

 

 

 

9,204

 

 

 

 

Subtotal:

 

 

 

49,032

 

 

 

2

Public Areas Total:

9,198

 

2

31

3

Food and Beverage Outlet Areas Total:

72,782

 

15

243

4

Meeting and Assembly Areas Total:

62,331

 

13

208

5

Retail Areas Total:

49,248

 

10

164

6

Recreation Areas Total:

20,827

 

4

69

7

Back of House Areas Total:

255,861

 

52

853

8

Gaming Areas Total:

188,678

 

39

629

9

Entertainment Areas Total:

32,917

 

7

110

 

HOTEL/ CASINO TOTAL (excluding structure):

915,896

 

188

3,053

 

 

 

 

10

Exterior Areas Total:

172,810

 

35

576

 

Parking:5,000Spaces

1,668,406

 

342

5,561

 

2

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT A

BELTWAY PARCEL AND PREMISES

[see attached]

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

[g2017030103353588416729.jpg]

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT B

EXCLUSIONS, RESERVED RIGHTS AND MATTERS TO WHICH PREMISES SUBJECT

 

1.

Agreement recorded in Liber 1773 at folio 578 pertaining to the dedication of
the “burial ground of the Addison Family now upon the premises where John
Hanson, the President of the First Continental Congress, is believed to be
buried.”  And also subject to any restrictions existing or purposed, that
governing agencies have placed upon this historical site including said burial
grounds, the foundation of the Addison House and a Mausoleum.  Subject to the
rights of Walter Dulaney Addison, his heirs, successors and assigns, relative to
the reservation of the aforesaid burial ground recited in Liber J.A.M. 13 at
folio 627.

 

 

2.

Rights of ingress to and egress from the “present burying ground” reserved in
deed dated March 17, 1810, and recorded in Liber J.A.M. 13 at folio  27, and any
other portion of the insured premises constituting a burial ground or mausoleum.

 

 

3.

Plats One through Four, PORTAMERICA, which plats are recorded in Plat Book NLP
153 at Plat Nos. 56 through 59, inclusive, including all rights of others to the
use of the dedicated roads shown thereon and the rights of Maryland-National
Capital Park and Planning Commission to the areas dedicated and designated for
future designation to said Commission.

 

 

4.

Possible rights of others in and to the use of Outlot “A”, Block “A”
PORTAMERICA, and Outlot “A”, Block “B” PORTAMERICA, both lots designated with a
plat notation stating “To Be Dedicated to Homeowner’s Association” as shown on
Plat Five, PORTAMERICA, and Plat Six, PORTAMERICA, said plats recorded in Plat
Book NLP 153, at plats numbered 60 and 61.

 

 

5.

Ten (10) ft. public utility easements dedicated to the Chesapeake and Potomac
Telephone Company of Maryland, Potomac Electric Power Company and Washington Gas
Light Company and shown on Plat Five and Plat Six, PORTAMERICA, said plats
recorded in Plat Book NLP 153 at plat numbers 60 and 61, respectively.  A
document entitled “Declaration of Terms and Provisions of Public Utility
Easements” recorded in Liber 3703 at folio 748.

 

 

6.

Fifteen (15) ft. easement for public walkway/bikeway and forty (40) ft. easement
for public plaza across Parcel “B”, Block “C”, Plat Six, PORTAMERICA, recorded
in Plat Book NLP 153 at Plat No. 61.

 

 

7.

Matters set forth in NOTES shown on dedication plats of Plat Five and Plat Six,
PORTAMERICA, recorded in Plat Book NLP 153 at Plat Nos. 60 and 61.

 

 

8.

Permanent Declaration of Covenants recorded in Liber 13598 at folio 257.

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

9.

Conservation Agreements recorded in Liber 14299 at folio 001 and Liber 14383 at
folio 116.

 

 

10.

Recreation Facilities Agreement - National Harbor recorded in Liber 21482 at
folio 140.  

 

 

11.

Rights of others in and to the use of the existing thirty-three (33) ft. right
of way set forth in the instrument recorded in Liber 204 at folio 365.

 

 

12.

Reservation of the use of a roadway from Old Ferry Road to the land of Smoot
Sand & Gravel Company, for the purposes of ingress and egress as described in
Deed recorded in Liber 365 at folio 461.

 

 

13.

Easements for private roadways described in Deed recorded in Liber 337 at folio
99.

 

 

14.

Forty (40) ft. private roadway as described in Deed recorded in Liber 1554 at
folio 565.

 

 

15.

Easement(s) granted to the Board of County Commissioners for Prince George’s
County by instrument(s) recorded in Liber 3109 at folio 104 and Liber 3875 at
folio 661.

 

 

16.

Easements and rights of way granted Washington Suburban Sanitary Commission by
instruments recorded in Liber 3001 at folio 352, Liber 4049 at folio 628, Liber
4049 at folio 632, Liber 7244 at folio 980, Liber 7244 at folio 987 and Liber
22832 at folio 209.

 

 

17.

Easement(s) granted to Prince George’s County, Maryland, by instrument(s)
recorded in Liber 420 at folio 211, Liber 4351 at folio 646, Liber 4701 at folio
806 and Liber 4701 at folio 809.

 

 

18.

Easements granted to Chesapeake & Potomac Telephone Company by instruments
recorded in Liber 90 at folio 11.

 

 

19.

Rights and easements reserved unto the State Roads Commission of Maryland in
Deed(s) recorded in Liber 1554 at folio 565, Liber 1554 at folio 569 and Liber
27314 at folio 139.

 

 

20.

Agreement for Exchange of Real Estate Property recorded in Liber 6247 at folio
789.

 

 

21.

Easement and Declaration of Covenants recorded in Liber 7329 at folio 911.

 

 

22.

Deed of Dedication and Easement granted to Prince George’s County, Maryland,
recorded in Liber 7624 at page 165.

 

 

23.

Access is denied to Interstate Route 495 (Capital Beltway) as established by a
Deed to the State of Maryland to the use of the State Highway Administration of
the Department of Transportation recorded in Liber 7194 at folio 237.

 

 

24.

Future right of way line shown on State Highway Administration Plats Nos. 48560,
48559, 48563 and 48564.

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

 

25.

Stormwater Management Easement granted to Prince George’s County, Maryland,
recorded in Liber 20814 at folio 60.

 

 

26.

Easement(s) granted Washington Suburban Sanitary Commission by instrument(s)
recorded in Liber 28199 at folio 300 and Liber 30387 at folio 189.

 

 

27.

Declaration of Covenants for Storm and Surface Water Facility and System
Maintenance recorded in Liber 29603 at folio 518.

 

 

28.

Declaration of Restrictive Covenants recorded in Liber 30700 at folio 328.

 

 

29.

Terms, provisions and condition as set forth in Woodland Conservation/Offsite
Mitigation Program Acreage Transfer Certificate recorded in Liber 34079 at folio
342.

 

 

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT C

 

FORM OF ESTOPPEL

 

 

Lender:

 

 

 

 

 

 

 

("Lender")

 

 

 

Landlord:

 

 

 

 

 

 

 

("Landlord")

 

 

 

Tenant:

 

 

 

 

 

 

 

("Tenant")

 

 

 

Premises:

 

,

 

as more particularly described in the Lease (the "Premises").

 

 

 

Lease:

The lease of the Premises, dated April 26, 2013, between Landlord and Tenant [as
amended by ____________, dated ______, _____] ([as so amended,] the "Lease").

 

 

 

Date:

 

, 20

 

.

 

[Landlord/Tenant] hereby certifies to [Landlord/Tenant/Lender] and agrees as
follows, recognizing that [Landlord/Tenant/Lender] will rely on the information
contained herein:

 

1.The Lease is in full force and effect and has not been amended, modified or
supplemented, and constitutes the entire agreement between Landlord and Tenant
with respect to the Premises.  

 

2.To the best of [Landlord's/Tenant's] knowledge, neither Landlord nor Tenant is
in default under the Lease, except as follows [State "none" if none]:
________________________
____________________________________________________________________________.  To
the best of [Landlord's/Tenant's] knowledge, there are no defenses, offsets,
claims or counterclaims by or in favor of either party against the other under
the Lease.

 

3.The monthly base or minimum rent due under the Lease is $________ and has been
paid through _______________, 20___, and all additional rent due under the Lease
has been paid through ____________, 20___.

 

4.The current expiration date of the Term is ____________, 20___.

 



 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

LANDLORD/TENANT:

 

 

By

 

Name

 

Title

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT D

EXAMPLE OF ANNUAL BASE RENT CALCULATION

[see attached]




 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT D

Casino and Hotel Ground Lease
Base Rent Example [***]

Base rent for first 13 acres of Premises:

Base rent [***]

Lease Year

Base Rent [***]

[***]

Lease Year

[***]

1

$[***]

$[***]

1

$[***]

2

[***]

[***]

2

[***]

3

[***]

[***]

3

[***]

4

[***]

[***]

4

[***]

5

[***]

[***]

5

[***]

6

[***]

[***]

6

[***]

 

Example [***]:

Lease Year

Base rent [***]

Base rent [***]

Total Base Rent
[***]

1

$[***]

$[***]

$[***]

2

[***]

[***]

[***]

3

[***]

[***]

[***]

4

[***]

[***]

[***]

5

[***]

[***]

[***]

6

[***]

[***]

[***]

thereafter, annual escalation at CPI-U

 

 

CH\1429198.24

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT E

 

FORM OF GUARANTY

 

GUARANTY OF LEASE

THIS GUARANTY OF LEASE (this “Guaranty”) is made as of ___________________, 2013
by MGM Resorts International, a Delaware corporation (“Guarantor”), to and for
the benefit of National Harbor Beltway L.C. , a Virginia limited liability
company (“Landlord”).

 

BACKGROUND:

 

WHEREAS, Landlord is “Landlord” under that certain Hotel and Casino Ground Lease
made effective as of ______________________ (as the same may be amended,
modified or supplemented from time to time, the “Lease”) naming MGM National
Harbor, LLC as “Tenant” (“Tenant”) with respect to a portion of the Beltway
Parcel located in Prince George County in the State of Maryland; and

WHEREAS, Guarantor is a direct or indirect owner of Tenant and shall directly
benefit from the execution of the Lease by Tenant; and

WHEREAS, Guarantor acknowledges and confirms that: (a) the Lease by Landlord
constitutes valuable consideration to Guarantor, and (c) this Guaranty is
intended to be an inducement to Landlord to consent to the transactions
described above.

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and as an inducement for Landlord to consent to the
transactions contemplated above, the Guarantor, intending to be legally bound
hereby, agrees as follows:

 

1.

All capitalized terms in this Guaranty and not defined herein shall have the
defined meanings provided in the Lease.  Whenever the context so requires, each
reference to gender includes the masculine and feminine, the singular number
includes the plural and vice versa.  The words “hereof” “herein” and “hereunder”
and words of similar import when used in this Guaranty shall refer to this
Guaranty as a whole and not to any particular provision of this Guaranty, and
references to section, article, annex, schedule, exhibit and like references are
references to this Guaranty unless otherwise specified.  A Default or Event of
Default shall “continue” or be “continuing” until such Default or Event of
Default has been cured by Tenant or waived by Landlord.  References in this
Guaranty to any Person shall include such Person and its successors and
permitted assigns.

 

2.

Guarantor irrevocably, unconditionally and absolutely guarantees the punctual
payment when due of all Rent or any other amounts which may become due under the
Lease as and when the same shall become due and payable, in any case whether
according to the

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

present terms thereof or pursuant to any extension of time or to any change in
the terms, covenants, agreements and conditions thereof now or at any time
hereafter made or granted pursuant to a signed agreement between Landlord and
Tenant and (ii) all costs, expenses and liabilities (including, without
limitation, reasonable attorneys’ fees and expenses) that may be incurred or
advanced by Landlord in the enforcement of this Guaranty as the result of any
violation of Guarantor’s obligations hereunder (collectively, the “Payment
Obligations”).

 

3.

Guarantor unconditionally and absolutely guarantees the completion of the Tenant
Improvements, and the performance by Tenant of all the terms and provisions of
the Lease pertaining to Tenant’s obligations with respect to the lien free
completion of the Tenant Improvements. Without limiting the generality of the
foregoing, Guarantor guarantees that: (a) the Tenant Improvements shall be
completed no later than the Outside Completion Date; (b) the Tenant Improvements
shall be completed in accordance with the Approved Master Plan, the plans and
specifications (and, to the extent necessary, Guarantor shall use commercially
reasonable efforts to enforce any construction agreements and related
warranties), the Brand Standards, applicable laws, and the other provisions of
the Lease, without substantial deviation therefrom unless approved by Landlord
in writing or as otherwise permitted under the Lease (collectively, the
“Completion Obligations”).

 

4.

Guarantor unconditionally and absolutely guarantees all other obligations and
performance of Tenant under the Lease that are not Payment Obligations or
Completion Obligations until the last date that any of Guarantor’s obligations
expire under any guaranty provided in connection with the Gaming License
(collectively, the “Performance Obligations”, together with the Completion
Obligations and Payment Obligations, the “Guaranteed Obligations”). In no event
shall this Guaranty cover consequential, unforeseeable or punitive damages of
Landlord unless such damages are brought in connection with a third-party claim
for which Tenant or Guarantor is obligated to indemnify Landlord.  

 

5.

This Guaranty is a guaranty of payment and not a guaranty of collection.  If any
Guaranteed Obligation is not satisfied when due, whether by acceleration or
otherwise, the Guarantor shall forthwith satisfy such Guaranteed Obligation,
upon demand, and no such satisfaction shall discharge the obligations of the
Guarantor hereunder until all Guaranteed Obligations have been indefeasibly paid
in cash and performed and satisfied in full except to the extent provided in
Section 25 hereof.  The liability of Guarantor under this Guaranty shall be
primary and direct and not conditional or contingent upon the solvency of Tenant
or any other Person, any obligation or circumstance which might otherwise
constitute a legal or equitable discharge or defense of a surety or guaranty or
the pursuit by Landlord of any remedies it may have against Tenant or any other
guarantor of the Guaranteed Obligations or any other Person.  The obligations of
Guarantor hereunder shall not in any way be affected by any lawful action taken
or not taken by Landlord or by the partial or complete unenforceability or
invalidity of any other guaranty or surety agreement, pledge, assignment, lien
or other security interest or security for any of the Guaranteed Obligations or
of the value, genuineness, validity or

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

enforceability of the Guaranteed Obligations.  The Guaranteed Obligations shall
not be reduced by the retention or receipt of any collateral, letter of credit
or bond securing or otherwise supporting the Guaranteed Obligations, or the
receipt of any proceeds thereof or other offsets or consideration except to the
extent such proceeds are actually received in cash by Landlord.  

 

6.

If Guarantor fails to promptly perform its Completion Obligations under this
Guaranty, Landlord, at its option may:

 

a.

proceed to perform on behalf of Guarantor any or all of the Completion
Obligations hereunder and Guarantor shall, upon demand and whether or not
construction is actually completed by Landlord, pay to Landlord all sums
expended by Landlord in performing Guarantor’s Completion Obligations hereunder
together with interest at a rate ten percent (10%) per annum; and

 

b.

from time to time and without exhausting any or all other remedies bring any
action at law or in equity or both to compel Guarantor to perform its Completion
Obligations hereunder, and to collect in any such action compensation for all
losses actually incurred by Landlord as a consequence of the failure of
Guarantor to perform its Completion Obligations together with interest at a rate
of ten percent (10%) per annum.

 

7.

As of the date of this Guaranty, Guarantor hereby represents and warrants to
Landlord as follows:  

 

a.

The Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of its state of incorporation. The Guarantor has all
requisite corporate power and authority to enter into this Guaranty. This
Guaranty has been duly executed and delivered by Guarantor and constitutes the
legal, valid and binding obligation of Guarantor, enforceable against Guarantor
in accordance with its terms, subject to the effect of any applicable
bankruptcy, moratorium, insolvency, reorganization or other similar law
affecting the enforceability of creditors’ rights generally and to the effect of
general principles of equity which may limit the availability of equitable
remedies (whether in a proceeding at law or in equity). No corporate action or
proceedings on the part of such Guarantor is necessary to consummate such
transactions.

 

b.

The execution, delivery and performance by Guarantor of this Guaranty and the
consummation of the transactions contemplated hereby and thereby do not and will
not conflict with or violate any provision of Guarantor’s organizational
documents, any applicable law, statute, rule, regulation, ordinance, license or
tariff or any judgment, decree or order of any court or other Governmental
Authority binding on or applicable to Guarantor or any of its properties or
assets.

 

c.

In executing and delivering this Guaranty, Guarantor is fully aware of the
financial condition of Tenant and the requirements for the completion of

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

construction of the Tenant Improvements and is executing and delivering this
Guaranty based solely upon Guarantor’s own independent investigation of all
matters pertinent hereto and is not relying in any manner upon any
representation or statement of Landlord.  Guarantor further represents and
warrants that Guarantor is in a position to obtain, and Guarantor hereby assumes
full responsibility for obtaining, any additional information concerning
Tenant’s financial condition, the construction of the Tenant Improvements, and
any other matter pertinent hereto as Guarantor may desire, and Guarantor is not
relying upon or expecting Landlord, nor shall Landlord have any duty, to furnish
to Guarantor any information now or hereafter in the possession of Landlord
concerning the same or any other matter.  By executing this Agreement, Guarantor
knowingly acknowledges and accepts the full range of risks encompassed herein.

 

d.

No litigation, investigation or proceeding of or before any arbitrator or
governmental authority or creditor is pending or, to Guarantor’s best knowledge,
threatened by or against Guarantor or against any of Guarantor’s assets or
revenues which is likely to be adversely determined and which, if adversely
determined, either individually or in the aggregate, could reasonably be
expected to prohibit Guarantor from performing its obligations under this
Guaranty.  

 

8.

Guarantor acknowledges and agrees that (a) it will benefit from the execution,
delivery and performance by Landlord of the Lease and that the Lease constitutes
valuable consideration to Guarantor, (b) this Guaranty is intended to be an
inducement to Landlord to execute, deliver and perform the Lease, and (c)
Landlord is relying upon this Guaranty in execution of the Lease.

 

9.

Guarantor acknowledges and agrees that its obligations as Guarantor shall not be
impaired, modified, changed, released or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Tenant or any other guarantor of the Guaranteed Obligations or any other Person
or its estate in bankruptcy resulting from the operation of any present or
future provision of the bankruptcy laws or other similar statute, or from the
decision of any court.

 

10.

Guarantor acknowledges and agrees that Landlord shall have the full right and
power, in its sole and absolute discretion and without any notice to or consent
from Guarantor and without affecting or discharging, in whole or in part, the
liability of Guarantor hereunder to deal in any lawful manner with the
Guaranteed Obligations and any security or guaranties therefor, including,
without limitation, to (A) release any guarantor of the Guaranteed Obligations,
(B) extend the time for payment of the Guaranteed Obligations or any part
thereof, (C) accelerate the Guaranteed Obligations to the extent Landlord may
lawfully do so with respect to the Guaranteed Obligations, (D) make any change,
amendment or modification whatsoever to the terms or conditions of the Lease
which are agreed in writing by the Tenant, (E) extend, in whole or in part, on
one or any number of occasions, the time for the payment of Rent or any other
amount pursuant to the Lease, (F) settle, compromise, release, substitute,
impair, enforce or exercise, or fail or refuse to

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

enforce or exercise, any claims, rights, or remedies, of any kind or nature,
which Landlord may at any time have against Tenant or any other guarantor of the
Guaranteed Obligations or any other Person, or with respect to any security
interest of any kind held by Landlord at any time, whether under the Lease or
otherwise, (G) release or substitute any security interest of any kind held by
Landlord at any time, (H) collect and retain or liquidate any collateral subject
to such security interest, (I) grant waivers or indulgences, (J) obtain any
additional guarantors or (K) take or fail to take any other lawful action
whatsoever with respect to the Guaranteed Obligations.  Guarantor hereby waives
and agrees not to assert against Landlord any rights which a guarantor or surety
could exercise.  Notwithstanding any other provision of this Guaranty, Guarantor
agrees that Landlord has no duties of any nature whatsoever to Guarantor,
whether express or implied, by virtue of this Guaranty, operation of law or
otherwise.

 

11.

Guarantor waives: (a) any defense based upon any legal disability or other
defense of Tenant, any other guarantor or other Person, or by reason of the
cessation or limitation of the liability of Tenant from any cause other than
full payment of all sums payable under the Lease and performance by Tenant of
all of the Guaranteed Obligations; (b) any defense based upon any lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of Tenant or any principal of Tenant or any defect in the
formation of Tenant any principal of Tenant; (c) any right and defense arising
out of an election of remedies by Landlord; (d) any defense based upon
Landlord’s failure to disclose to Guarantor any information concerning Tenant’s
financial condition or any other circumstances bearing on Tenant’s ability to
pay all sums payable or comply with all obligations under the Lease; (e) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (f) any right of subrogation, any right to
enforce any remedy which Landlord may have against Tenant and any right to
participate in, or benefit from, any security for the Lease now or hereafter
held by Landlord; (g) presentment, demand, protest and notice of any kind; and
(h) notices of proof of nonpayment, default under the Lease, and notices and
demands of any kind.  Without limiting the generality of the foregoing or any
other provision hereof, Guarantor further expressly waives to the extent
permitted by law any and all rights against Tenant, including without limitation
any rights of subrogation, reimbursement, indemnification and contribution,
which might otherwise be available to Guarantor.  Finally, Guarantor agrees that
the performance of any act or any payment which tolls any statute of limitations
applicable to Lease shall similarly operate to toll the statute of limitations
applicable to Guarantor's liability hereunder.

 

12.

Without limiting Landlord’s rights under any other agreement, any liabilities
owed by Tenant to Guarantor in connection with any extension of credit or
financial accommodation by Guarantor to or for the account of Tenant, including
but not limited to interest accruing at the agreed contract rate after the
commencement of a bankruptcy or similar proceeding, are hereby subordinated to
the Guaranteed Obligations, and such liabilities of Tenant to Guarantor, if
Landlord so requests, shall be collected, enforced and received by Guarantor as
trustee for the Landlord and shall be paid over to Landlord, on

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

account of the Guaranteed Obligations but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.

 

 

13.

Guarantor agrees that this Guaranty shall inure to the benefit of, and may be
enforced by, Landlord, its successors or assigns and shall be binding upon and
enforceable against Guarantor and Guarantor’s assigns and successors.  Guarantor
agrees that it may not assign, delegate or transfer this Guaranty or any of its
rights or obligations under this Guaranty without the prior written consent of
Landlord in its sole and absolute discretion, except as otherwise provided in
Section 25 hereof.  Nothing contained in this Guaranty shall be construed as a
delegation to Landlord of Guarantor’s duty of performance.

 

14.

Any notice or request under this Agreement shall be given to Guarantor or to
Landlord at their respective addresses set forth below or beneath its signature
on the signature page to this Agreement below or at such other address as such
Person may hereafter specify in a notice given in the manner required under this
Section 14.  Any notice or request hereunder shall be given only by, and shall
be deemed to have been received upon (each a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such is received
as indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier.

If to Guarantor:

MGM Resorts International
3600 Las Vegas Blvd. South
Las Vegas, NV 89109
Attention: General Counsel

with a copy:

Greenberg Traurig, LLP
2101 L Street NW, Suite 1000
Washington, D.C.  20037
Attention: Nelson F. Migdal, Esq.

If to Landlord:

National Harbor Beltway L.C.

c/o The Peterson Companies
12500 Fair Lakes Circle, Suite 400
Fairfax, VA 22033
Attention: General Counsel

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

with a copy:

Latham & Watkins LLP
233 S. Wacker Drive, Suite 5800
Chicago, IL 60606
Attention: Gary E. Axelrod, Esq.

 

 

15.

No course of action or delay, renewal or extension of this Guaranty or any
rights or obligations hereunder, or any of the foregoing, or delay, failure or
omission on Landlord’s part in enforcing this Guaranty or in exercising any
right, remedy, option or power hereunder or thereunder shall affect the
liability of Guarantor or operate as a waiver of such or of any other right,
remedy, power or option or of any default, nor shall any single or partial
exercise of any right, remedy, option or power hereunder or thereunder affect
the liability of Guarantor or preclude any other or further exercise of such or
any other right, remedy, power or option.  No waiver by Landlord of any one or
more defaults by Guarantor in the performance of any of the provisions of this
Guaranty shall operate or be construed as a waiver of any future default or
defaults, whether of a like or different nature.  Notwithstanding any other
provision of this Guaranty, Landlord does not waive a breach of any
representation or warranty of Guarantor under this Guaranty, and all of
Landlord’s claims and rights resulting from any breach or misrepresentation by
Guarantor are specifically reserved by Landlord.

 

16.

If any term or provision of this Guaranty is adjudicated to be invalid under
applicable laws or regulations, such provision shall be inapplicable to the
extent of such invalidity or unenforceability without affecting the validity or
enforceability of, the remainder of this Guaranty which shall be given effect so
far as possible.

 

17.

Landlord shall have the right in its sole and absolute discretion to determine
which rights, powers, liens, security interests or remedies Landlord may at any
time pursue, relinquish, subordinate or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Landlord’s rights, powers, liens, security interests or remedies hereunder or
under applicable law or at equity.  The enumeration of the rights and remedies
herein is not intended to be exhaustive.  The rights and remedies of Landlord
described herein are cumulative and are not alternative to or exclusive of any
other rights or remedies which Landlord otherwise may have by contract or at law
or in equity, and the partial or complete exercise of any right or remedy shall
not preclude any other further exercise of such or any other right or remedy.

 

18.

This Guaranty shall be governed by and construed in accordance with the internal
laws of the State of Maryland without giving effect to its choice of law
provisions.  Any judicial proceeding brought by or against Guarantor with
respect to any of the Guaranteed Obligations or any of the rights or obligations
hereunder, this Guaranty or any related agreement may be brought in any federal
or state court of competent jurisdiction located in the State of Maryland, and,
by execution and delivery of this Guaranty, Guarantor consents to the exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

bound by any judgment rendered thereby in connection with this
Guaranty.  Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Landlord to bring proceedings
against Guarantor in the above-referenced courts of Maryland.  Guarantor waives
any objection to jurisdiction and venue of any action instituted hereunder to
the extent brought in Maryland and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  Any judicial
proceeding by Guarantor against Landlord involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with the
Guaranteed Obligations or this Guaranty shall be brought only in a federal or
state court located in the State of Maryland

 

19.

This Guaranty may be executed in one or more counterparts, all of which taken
together shall constitute one and the same instrument.  This Guaranty may be
executed by facsimile transmission or other electronic transfer, which facsimile
or electronic signatures shall be considered original executed counterparts for
purposes of this Section 19, and Guarantor agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signature of each other party to this Guaranty.

 

20.

GUARANTOR AND LANDLORD BY ITS ACCEPTANCE OF THIS GUARANTY HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION (I) ARISING
UNDER THIS GUARANTY OR ANY RELATED AGREEMENT OR (II) IN ANY WAY RELATING TO THIS
GUARANTY OR THE TRANSACTIONS EVIDENCED HEREBY OR THEREBY, IN EITHER CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND EACH OF GUARANTOR AND LANDLORD HEREBY
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT EITHER GUARANTOR OR LANDLORD MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 20 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF GUARANTOR AND OF LANDLORD TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.

 

21.

This Guaranty constitutes the entire agreement between Guarantor and Landlord
with respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof.   Neither this Guaranty nor any provision hereof may be changed,
modified, amended, waived, restated, supplemented, canceled or terminated other
than by an agreement in writing signed by both Landlord and
Guarantor.  Guarantor acknowledges that Guarantor has been advised by counsel in
connection with the negotiation and execution of this Guaranty and is not
relying upon oral representations or statements inconsistent with the terms
and/or provisions of this Guaranty.  Any waiver of this Guaranty by Landlord
shall be limited solely to the express terms and provisions of such waiver.

 

22.

This Guaranty is not intended to benefit or confer any rights upon Tenant or
upon any third party other than Landlord, who is an intended beneficiary hereof
and for whose benefit this Guaranty is explicitly made.

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

23.

Landlord shall have no responsibility for or obligation or duty with respect to
all or any part of the Tenant Improvements or any matter or proceeding arising
out of or relating thereto or to this Guaranty, including without limitation,
any obligation or duty to collect any sums due in respect thereof or to protect
or preserve any rights pertaining thereto

 

24.

If any attorney is engaged by Landlord to enforce or defend any provision of
this Guaranty, Guarantor shall pay to Landlord, within ten (10) days following
Landlord’s written demand, all attorneys’ fees and costs incurred by Landlord in
connection therewith.  If any such amounts are not paid within such ten (10) day
period, interest shall thereafter accrue on such unpaid amounts at a rate of ten
percent (10%) per annum.

 

25.

Notwithstanding any contrary provision in this Guaranty, upon the occurrence of
an assignment permitted by Section 11.01 of the Lease and the assignee or a
replacement guarantor has been approved by Landlord pursuant thereto, this
Guaranty shall automatically terminate and cease to be effective with respect to
obligations first becoming due from and after the effective date of such
assignment.  This Guaranty shall remain in effect only with respect to
unsatisfied obligations that became due prior to the effective date of the
assignment, it being acknowledged that Guarantor shall remain responsible for
events, facts or circumstances that occurred prior to the effective date of the
assignment for which liability becomes known after such effective date to the
extent that the same would have constituted a Guaranteed Obligation had the same
been discovered prior to the effective date of the assignment.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

GUARANTOR:MGM RESORTS INTERNATIONAL, a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

EXHIBIT F

 

FORM OF MEMORANDUM OF LEASE

 

MEMORANDUM OF GROUND LEASE

THIS MEMORANDUM OF GROUND LEASE (the “Memorandum”) is made as of the  _____ day
of ______________, 2013 by and between NATIONAL HARBOR BELTWAY L.C., a Virginia
limited liability company with a principal place of business at 12500 Fair Lakes
Circle, Suite 400, Fairfax, Virginia 22033, as landlord (and its successor and
assigns, the “Landlord”), and MGM NATIONAL HARBOR, LLC, a Nevada limited
liability company, with a principal place of business at 3600 Las Vegas
Boulevard South, Las Vegas, Nevada 89109, as tenant (and its successors and
permitted assigns, the “Tenant”).

RECITALS:

A.Landlord and Tenant are parties to a Ground Lease dated as of ______________,
2013 (the “Lease”), relating to certain real property consisting of that certain
parcel of land of approximately 22.6 acres located in Prince George's County,
Maryland, more specifically described in Exhibit A attached hereto and made a
part hereof, together with all improvements thereon and other rights related
thereto as set forth in the Lease (the “Premises”), which Premises are a part of
that certain project titled in Landlord commonly known as National Harbor.

B.Landlord and Tenant have executed and delivered this Memorandum pursuant to
the terms of the Lease and in accordance with Sections 3-101(e) and 3-101(f) of
the Real Property Article of the Maryland Code for the purpose of submitting it
to be recorded among the Land Records of Prince George's County, Maryland in
order to give notice of the existence of the Lease and certain of its material
terms and conditions in the public record.  This Memorandum does not purport to,
nor does it, provide a complete summary of the Lease and in no way modifies the
provisions of the Lease.

NOW THEREFORE, in consideration of the execution and delivery of the Lease by
Landlord and Tenant and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Landlord and Tenant, the parties
hereby acknowledge and agree as follows:

 

1.

Names of the parties:

Landlord:

NATIONAL HARBOR BELTWAY L.C., a Virginia limited liability company

 

 

Tenant

MGM NATIONAL HARBOR, LLC, a Nevada limited liability company

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

2.

The addresses of the parties set forth in the Lease:

Landlord’s Address:

National Harbor Beltway L.C.

c/o The Peterson Companies

12500 Fair Lakes Circle, Suite 400

Fairfax, VA 22033

Attention: General Counsel

 

With a copy to:

Latham & Watkins LLP

233 S. Wacker Drive, Suite 5800

Chicago, IL 60606

Attention: Gary E. Axelrod

 

Tenant’s Address

MGM National Harbor, LLC

c/o MGM Resorts International

3600 Las Vegas Blvd. South

Las Vegas, NV 89109

Attention: General Counsel

 

With a copy to:

Greenberg Traurig, LLP

2101 L Street NW, Suite 1000

Washington, D.C.  20037

Attention: Nelson F. Migdal, Esq.

 

 

3.

Reference to the Lease:

 

Ground Lease executed as of April 26, 2013.

 

4.

Description of the Leased Premises as contained in the Lease:

See Exhibit A attached hereto and made a part hereof.

 

5.

Term of the Lease:  The term of the Lease shall commence on April 26, 2013 and
shall expire at 11:59 P.M. on the day before the twenty-fifth (25th) anniversary
of the Base Rent Commencement Date, which shall mean the date that (i) Tenant
shall have been awarded the Gaming License and (ii) Landlord shall have received
all Land Use Entitlements required for the construction and operation of the
Hotel & Casino, in each case subject to there being no appeals thereof pending
and all periods for appeal having expired, and any delays from Force Majeure
Events (provided, such delay for Force Majeure Events shall not exceed six (6)

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

 

months).  Tenant shall have the right to extend the term of the Lease for up to
thirteen (13) additional six (6) year periods.

 

 

6.

Right of First Negotiation.  Tenant shall have a right of first negotiation to
further extend the Term of this Lease after the expiration of the last extension
period granted to Tenant under the Lease.  In the event that Tenant notifies
Landlord in writing [***] that Tenant desires to exercise its Right of First
Negotiation, then for a period of [***] from the date Tenant notifies Landlord
that it is exercising its Right of First Negotiation ("Negotiation Period"),
Landlord shall negotiate exclusively and in good faith with Tenant with respect
to an extension of the Term of the Lease.  In the event the parties are unable
to reach agreement within the Negotiation Period, despite using commercially
reasonable efforts to do so, this Right of First Negotiation shall expire.

 

 

7.

Gaming Restriction.  Tenant covenants for itself and its Affiliates (as defined
in the Lease), not to operate, manage or license without the prior consent of
the Landlord, a casino within fifty (50) miles of the front door of the Hotel &
Casino (as defined in the Lease).  Landlord covenants for itself and its
Affiliates, not to operate, manage or license without the prior consent of the
Tenant, a casino within fifty (50) miles of the front door of the Hotel &
Casino, and not to permit the operation of a casino on any land owned or
controlled by Landlord and its Affiliates within fifty (50) miles of the front
door of the Hotel & Casino.  The foregoing restrictions shall not apply to (a)
any hotels under any brand of Tenant or its Affiliates, (b) any condominium or
other residential product, (c) any serviced apartment facility, or (d) any
timeshare, estate or license, fractional ownership, vacation club or any other
form of interest in any vacation or interval ownership program.

 

 

8.

Lease Controls:  In the event of an inconsistency between the terms of this
Memorandum and the terms of this Lease, the Lease shall prevail.

(Signatures on following page)




 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 



IN WITNESS WHEREOF, the parties have executed and delivered this Memorandum as
of the date first above written.

LANDLORD:

NATIONAL HARBOR BELTWAY L.C.,

a Virginia limited liability company

 

By:

MVP Management LLC
its manager

 

 

 

By:

 

 

 

Name:
Title:

 

TENANT:

MGM NATIONAL HARBOR, LLC,

a Nevada limited liability company

 

 

By:

 

Name:

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential treatment has been requested by Mgm Resorts International. This
REDACTED VERSION omits confidential information, denoted by asterisks: [***].  A
reference copy, including the text omitted from this redacted version, has been
delivered to the securities and exchange commission.

 

Exhibit A – Legal Description of Premises

 

 

 